



Exhibit 10.5        




























PERSPECTA INC. 401(k) PLAN
As Amended and Restated Effective April 1, 2019







--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page


ARTICLE I    GENERAL    1
1.1    Plan Name and Purpose    1
1.2    The Separation    1
1.3    Transfer of Assets and Liabilities, Service Credit    1
1.4    April 1, 2019 Merger and Harmonization    1
1.5    Effective Date    2
ARTICLE II    DEFINITIONS    3
2.1    Account(s) or Participant’s Account(s)    3
2.2    Affiliated Company    4
2.3    Beneficiary    4
2.4    Board of Directors    4
2.5    Break in Service    4
2.6    Casual Employee    5
2.7    Catch-up Contributions    5
2.8    Code    5
2.9    Committee    5
2.10    Company    5
2.11    Compensation    5
2.12    Compensation Deferral Contributions    6
2.13    DXC    6
2.14    DXC Stock Fund    6
2.15    Discretionary Employer Contributions    6
2.16    Distributable Benefit    6
2.17    Early Retirement Date    6
2.18    Effective Date    6
2.19    Eligibility Date    6
2.20    Eligible Employee    6
2.21    Employee    7
2.22    Employment Commencement Date    8
2.23    ERISA    8








--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page
2.24    Excess Aggregate Contribution    8
2.25    Excess Contribution    8
2.26    Excess Deferral    9
2.27    Five-Taxable-Year Period    9
2.28    Full-Time Employee    9
2.29    415 Compensation    9
2.30    Highly Compensated Employee    10
2.31    Hour of Service    10
2.32    Includable Compensation    11
2.33    Investment Fund    11
2.34    Leased Employee    12
2.35    Leave of Absence    12
2.36    Matching Contributions    12
2.37    Maternity or Paternity Absence    12
2.38    Non-Elective Contributions    12
2.39    Non-Highly Compensated Employee    12
2.40    Normal Retirement    12
2.41    Normal Retirement Age    13
2.42    Normal Retirement Date    13
2.43    Part-Time Employee    13
2.44    Participant    13
2.45    Participating Employer    13
2.46    Period of Severance    13
2.47    Perspecta Stock Fund    13
2.48    Plan    13
2.49    Plan Administrator    13
2.50    Plan Year    13
2.51    Postponed Retirement Date    14
2.52    Prior Plan    14
2.53    Qualified Roth Distribution    14
2.54    Qualifying Employer Securities    14






--------------------------------------------------------------------------------









TABLE OF CONTENTS
(continued)
Page
2.55    Restatement Effective Date    14
2.56    Roth Catch-up Contribution    14
2.57    Roth Contribution    14
2.58    Separation    14
2.59    Service    14
2.60    Severance    16
2.61    Severance Date    16
2.62    Spouse (Surviving Spouse)    16
2.63    Stock    16
2.64    Temporary Employee    17
2.65    Top Paid Group    17
2.66    Total and Permanent Disability    18
2.67    Trust and Trust Fund    18
2.68    Trust Agreement    18
2.69    Trustee    18
2.70    Valuation Date    18
2.71    Vested Interest    18
2.72    Year of Service    18
2.73    Additional Definitions in Plan    18
ARTICLE III    ELIGIBILITY AND PARTICIPATION    21
3.1    Eligibility to Participate    21
3.2    Subsequent Eligibility    21
ARTICLE IV    COMPENSATION DEFERRALS    22
4.1    Compensation Deferral Agreement    22
4.2    Automatic Enrollment    24
4.3    Modification, Revocation or Termination of Compensation Deferral
Agreement and Catch-up Contribution Elections    26
4.4    Amount Subject to Deferral    26








--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page
4.5     Limitation on Compensation Deferrals by Highly Compensated
Employees                                        27
4.6    Provisions for Distribution of Excess Contributions by Highly
Compensated Employees    28
4.7    Provisions for Distribution of Annual Compensation Deferral
Contributions in Excess of the Applicable Limit    29
4.8    Character of Amounts Contributed as Compensation Deferrals    30
4.9    Participant Voluntary Contributions    30
4.10    Participant Rollover Contributions    30
ARTICLE V    EMPLOYER CONTRIBUTIONS    31
5.1    Amount of Participating Employer Contributions    31
5.2    Special Limitations on Matching Contributions    34
5.3    Return of Excess Aggregate Contributions on Behalf of Highly
Compensated Employees    36
5.4    Irrevocability    37
ARTICLE VI    TRUSTEE AND TRUST FUND    38
6.1    In General    38
ARTICLE VII    INVESTMENT FUNDS    39
7.1    Investment of Matching Contributions and Retirement Accounts    39
7.2    Investment in the Perspecta Stock Fund or the DXC Stock Fund
Under the Original Plan    39
7.3    Investment of Accounts and Contributions    39
7.4    Other Investment Allocation Rules    40
ARTICLE VIII    VESTING    41
8.1    Vested Interest in Compensation Deferral, Roth, Retirement, Merged and
     Rollover Accounts    41
8.2    Vested Interest in Matching Contributions and Non-Elective Contributions
Accounts    41
8.3    Vested Interest in Merged Account…                42


ARTICLE IX    PAYMENT OF PLAN BENEFITS    44
9.1    Distribution Upon Retirement    44
9.2    Distribution Upon Death Prior to Payment of Benefits    46
9.3    Distribution Upon Disability Prior to Retirement Date    46



--------------------------------------------------------------------------------







TABLE OF CONTENTS
(continued)
Page
9.4    Severance Prior to Normal Retirement Date    46
9.5    Forfeitures; Restoration    47
9.6    Payment of Distributable Benefit    48
9.7    Withdrawals    49
9.8    Designation of Beneficiary    52
9.9    Facility of Payment    53
9.10    Payee Consent    53
9.11    Additional Requirements for Distribution    53
9.12    Distribution from Merged Accounts    54
9.13    Direct Transfer of Distribution    57
ARTICLE X    VALUATION OF ACCOUNTS    59
ARTICLE XI    OPERATION AND ADMINISTRATION OF THE PLAN    60
11.1    Plan Administration    60
11.2    Committee Powers    60
11.3    Correcting Administrative Errors    61
11.4    Investment Managers    61
11.5    Committee Procedure    62
11.6    Compensation of Committee    62
11.7    Resignation and Removal of Members    62
11.8    Appointment of Successors    62
11.9    Records    63
11.10    Reliance Upon Documents and Opinions    63
11.11    Requirement of Proof    63
11.12    Reliance on Committee Memorandum    63
11.13    Multiple Fiduciary Capacity    63
11.14    Limitation on Liability    64
11.15    Indemnification    64
11.16    Bonding    64
11.17    Prohibition Against Certain Actions    64
11.18    Plan Expenses    65






--------------------------------------------------------------------------------







TABLE OF CONTENTS
(continued)
Page


11.19    Participant Loans    65
ARTICLE XII    MERGER OF COMPANY; MERGER OF PLAN    66
12.1    Effect of Reorganization or Transfer of Assets    66
12.2    Merger Restriction    66
ARTICLE XIII    PLAN TERMINATION AND DISCONTINUANCE OF
CONTRIBUTIONS    67
13.1    Plan Termination    67
13.2    Discontinuance of Contributions    67
13.3    Rights of Participants    68
13.4    Trustee’s Duties on Termination    68
13.5    Partial Termination    68
13.6    Failure to Contribute    69
ARTICLE XIV    APPLICATION FOR BENEFITS    70
14.1    Application for Benefits    70
14.2    Action-on Application    70
14.3    Appeals    70
14.4    Disability Claims    71
ARTICLE XV    LIMITATIONS ON CONTRIBUTIONS    75
15.1    General Rule    75
15.2    Annual Additions    75
15.3    Other Defined Contribution Plans    75
15.4    Correction of Excess Annual Additions    76
15.5    Correction of Excess Amounts    76
15.6    Affiliated Company    76
ARTICLE XVI    RESTRICTION ON ALIENATION    77
16.1    General Restrictions Against Alienation    77
16.2    Nonconforming Distributions Under Court Order    77
ARTICLE XVII    PLAN AMENDMENTS    79
17.1    Amendments    79






--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page


ARTICLE XVIII MISCELLANEOUS    80
18.1    No Enlargement of Employee Rights    80
18.2    Mailing of Payments; Lapsed Benefits    80
18.3    Addresses    81
18.4    Notices and Communications    81
18.5    Reporting and Disclosure    81
18.6    Interpretation    81
18.7    Withholding for Taxes    82
18.8    Limitation on Company, Participating Employer, Committee and Trustee
Liability; No Interest in Trust Fund    82
18.9    Successors and Assigns    82
18.10    Counterparts    82
18.11    Military Service    82
ARTICLE XIX    TOP-HEAVY PLAN RULES    83
19.1    Application of Article XIX    83
19.2    Definitions Concerning Top-Heavy Status    83
19.3    Calculation of Top-Heavy Ratio    84
19.4    Effect of Top-Heavy Status    84
19.5    Effect of Discontinuance of Top-Heavy Status    85
19.6    Intent of Article XIX    85
ARTICLE XX    ESOP    86
20.1    ESOP Accounts    86
20.2    Exempt Loan    86
20.3    Distributions    90
20.4    Treatment of Dividends    90
ARTICLE XXI    AFTER-TAX MERGED ACCOUNTS    91
21.1    Coverage    91
21.2    After-Tax Merged Account    91
21.3    Withdrawals    91
21.4    Effect on Other Plan Provisions    91






--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page


APPENDIX A    SPECIAL PROVISIONS FROM CERTAIN PRIOR PLANS    93
APPENDIX B    SERVICE EXCEPTIONS    95
APPENDIX C    PARTICIPATING EMPLOYERS    96
APPENDIX D    ELIGIBLE UNIONS    97
APPENDIX E    LOAN ROLLOVERS    98
APPENDIX F    RESERVED    99
APPENDIX G    TARGET SERIES RETIREMENT FUNDS    100
APPENDIX H    RESERVED    101
APPENDIX I    ESOP…    102






--------------------------------------------------------------------------------









ARTICLE I GENERAL
1.1    Plan Name and Purpose. Effective as of May 1, 2018, Enterprise Services
LLC (now named Perspecta Enterprise Solutions LLC) (“Enterprise Services”)
established the Enterprise Services 401(k) Plan (the “Original Plan”). Effective
as of April 1, 2019, Perspecta Inc. (the “Company”), the parent company of
Enterprise Services, assumes sponsorship of the Original Plan from Enterprise
Services and amends, restates and renames the Original Plan as the Perspecta
Inc. 401(k) Plan (the “Plan”) in order to reflect the merger with and into the
Plan of certain qualified retirement plans of other affiliated entities. The
Plan is intended to qualify under Code Section 401(a), and with respect to the
portion hereof intended to qualify as a qualified cash or deferred arrangement,
to satisfy the requirements of Code Section 401(k), and with respect to the
portion intended to qualify as an employee stock ownership plan under the
Original Plan, to satisfy the requirements of Code Section 4975(e)(7). This Plan
is intended to qualify as a profit- sharing plan under Code Section
401(a)(27)(B).


1.2    The Separation. In connection with DXC Technology Company’s (“DXC”)
spinoff of the legal entities constituting its U.S. public sector (“USPS”)
business, DXC underwent an internal reorganization and incorporated the Company
as a wholly-owned subsidiary of DXC and parent company of Enterprise Services.
Pursuant to an Agreement and Plan of Merger dated as of October 11, 2017, the
USPS business (including Enterprise Services and the Company) was spun-off on or
around June 1, 2018 (the “Separation”) and was contemporaneously combined with
Vencore Holding Corp. (“Vencore”) and KGS Holding Corp. (“KGS”) on or around
June 1, 2018, creating an independent, publicly traded corporation which owns
and operates the legal entities constituting the USPS business previously owned
and operated by DXC (through its direct and indirect subsidiaries), as well as
Vencore and KGS, which have become wholly owned subsidiaries of the Company.


1.3    Transfer of Assets and Liabilities, Service Credit. In connection with
the Separation and as described in that certain Employee Matters Agreement by
and between DXC and the Company, Enterprise Services established the Original
Plan to be substantially similar to the DXC Technology Matched Asset Plan (“DXC
MAP”). On or around May 1, 2018, certain active employees (“USPS Participants”)
had their account balances under the DXC MAP transferred to the Original Plan.
The assets and liabilities attributable to these USPS Participants were
transferred to the Original Plan in accordance with Code Section 414(l) and
ERISA Section 208. In accordance with the Employee Matters Agreement between DXC
and the Company, the Original Plan recognized each USPS Participant’s full
service history under the DXC MAP for purposes of eligibility, vesting and
benefits thereunder.


1.4    April 1, 2019 Merger and Harmonization. Effective as of April 1, 2019,
the Company assumes sponsorship of the Original Plan from Enterprise Services
and amends and restates the Original Plan in order to (i) merge the Vencore
401(k) Plan (the “Vencore Plan”) and the KeyPoint Government Solutions 401(k)
Plan (the “KGS Plan”) with and into it and (ii) harmonize it with the terms of
the Vencore Plan and the KGS Plan. In connection with that assumption of
sponsorship, merger and harmonization, the Company renames the Original Plan as
the Plan and assumes sponsorship of the Plan. On or around April 1, 2019, the
participants in the Vencore Plan and the KGS Plan had their account balances
under those plans transferred to this Plan. The assets and liabilities
attributable to these participants were transferred to this Plan in accordance
with Code Section 414(l) and ERISA Section



--------------------------------------------------------------------------------



208 and the Plan shall recognize each such participant’s full service history
under the Vencore Plan or the KGS Plan, as appropriate, for purposes of
eligibility, vesting and benefits hereunder.


1.5    Effective Date. The effective date of the Original Plan is May 1, 2018.
The effective date of this amended and restated Plan is April 1, 2019.







ARTICLE II DEFINITIONS
2.1     Account(s) or Participant’s Account(s). The following Plan accounts are
maintained for Participants, as applicable:


(a) “Compensation Deferral Account” shall mean the account established and
maintained for a Participant to record amounts held in the Trust Fund which are
attributable to (i) Compensation Deferral Contributions made by a Participating
Employer on behalf of such Participant in accordance with subsection 5.1(a)(1)
hereof, or (ii) such other amounts that were made on a pre-tax basis as
compensation deferral contributions made by a prior employer to that employer’s
plan prior to the merger of such assets from that employer’s plan into the Plan.


(b)    “Catch-up Contribution Account” shall mean the account established and
maintained for a Participant to record amounts held in the Trust Fund which are
attributable to Catch-up Contributions made by a Participating Employer on
behalf of such Participant in accordance with subsection 4.1(d).


(c)    “Matching Contributions Account” shall mean the account established and
maintained for a Participant to record amounts held in the Trust Fund which are
attributable to Matching Contributions made by a Participating Employer on
behalf of such Participant in accordance with subsection 5.1(a)(3) hereof and
any allocations thereto made pursuant to Section 7.4.


(d)    “Retirement Account” shall mean the account established and maintained
for a Participant to record amounts held in the Trust Fund which are
attributable solely to contributions made by participating employers under the
Prior Plan for plan years ending prior to January 1, 1987.


(e)    “Rollover Account” shall mean the account established and maintained for
a Participant to record amounts held in the Trust Fund which are attributable to
Participant rollover contributions under Section 4.10 hereof.


(f)    “Merged Account” shall mean the account established and maintained for a
Participant to record amounts held in the Trust Fund which are attributable to
employer contributions that were made by a prior employer prior to the merger of
such assets from qualified retirement plans of such prior employer into the Plan
except for amounts in the After-Tax Merged Accounts and amounts described in
subsection 2.1(a) above.


(g)    “After-Tax Merged Account” shall mean the account described in Article



--------------------------------------------------------------------------------





XXI.


(h)    “Discretionary Employer Contributions Account” shall mean the account
established and maintained for a Participant to record amounts held in the Trust
Fund which are attributable to Discretionary Employer Contributions made in
accordance with subsection 5.1(c) hereof.
“Non-Elective Contributions Account” means the account established and
maintained for a Participant to record amounts held in the Trust Fund which are
attributable to Non-Elective Contributions made in accordance with subsection
5.1(e) hereof.


(j)    “QNEC Contributions Account” means the account established and maintained
for a Participant to record amounts held in the Trust Fund which are
attributable to Qualified Non-Elective Contributions made in accordance with
subsection 5.1(d) hereof.


(k)    “Roth Account” means the account established and maintained for a
Participant into which Roth Contributions and Roth Catch-up Contributions made
on behalf of a Participant and earnings thereon are credited. A Participant’s
Roth Account and Roth Rollover Account are referred to collectively as a
Participant’s “Roth Accounts.”


(l)    “Roth Rollover Account” means the account established and maintained for
a Participant into which qualified Roth rollovers that are transferred to the
Plan on behalf of a Participant and earnings thereon are credited. A
Participant’s Roth Rollover Account and Roth Account are referred to
collectively as a Participant’s “Roth Accounts.”
(m)    The term Account or Participant’s Account also shall include other
accounts that are transferred to or merged into this Plan as a result of an
outsourcing agreement or corporate transaction and as specified in the
applicable sections of this Plan document.


2.2    Affiliated Company. Affiliated Company shall mean, where applicable, an
affiliated company of either the Company or a Participating Employer (as defined
in subsection 2.45(c)), as applicable, that meets the following requirements:


(a)    Any corporation that is included in a controlled group of corporations,
within the meaning of Code Section 414(b), that includes the Company or such
Participating Employer;


(b)    Any trade or business (whether or not incorporated) that is under common
control with the Company or such Participating Employer within the meaning of
Code Section 414(c);


(c)    Any member of an affiliated service group, within the meaning of Code
Section 414(m), that includes the Company or such Participating Employer; or


(d)    Any other entity required to be aggregated with the Company or such
Participating Employer pursuant to regulations under Code Section 414(o).





--------------------------------------------------------------------------------





2.3    Beneficiary. The person or persons last designated by a Participant as
set forth in Section 9.8 or, if there is no designated Beneficiary or surviving
Beneficiary, the person or persons designated in Section 9.8 to receive the
Distributable Benefit of a deceased Participant.


2.4    Board of Directors. The Board of Directors of the Company or the
Compensation Committee of the Board of Directors (if duly authorized to act for
and in place of the Board of Directors with respect to the Plan).


2.5    Break in Service. With respect to any Employee, a twelve consecutive
month Period of Severance; provided, however, that for the sole purpose of
determining whether a Break in Service has occurred, the Severance Date of an
Employee who is absent from Service on account of a Maternity or Paternity
Absence beyond the first anniversary of the first date of absence shall be the
second anniversary of the first date of such absence. The period between the
first and second anniversaries of the commencement of such Maternity or
Paternity Absence shall be neither a period of Service nor a Period of
Severance.


2.6    Casual Employee. An individual who works for the Participating Employer
only on an as-needed, call-in basis.


2.7    Catch-up Contributions. Contributions described in subsection 5.1(a)(2).


2.8    Code. The Internal Revenue Code of 1986 as amended from time to time.


2.9    Committee. The committee described in Article XI hereof. All references
to the Committee shall also include any delegate(s) of the Committee.


2.10    Company. Perspecta Inc (formerly known as Ultra SC Inc.), a Nevada
corporation.


2.11    Compensation. Base compensation plus overtime and any compensation
(including commission-based compensation) under a formal sales incentive plan
other than a pre- sales incentive plan paid by a Participating Employer for a
Plan Year by reason of services performed by a Participant, including special
pay provided to reservists in the United States military, but shall not include
bonuses, any other types of special pay or (solely for purposes of subsection
5.1(e)) overtime. Determination of “Compensation” shall be subject to the
following special rules:


(a)    Amounts deducted pursuant to authorization by a Participant or pursuant
to requirements of law (including amounts of Compensation deferred in accordance
with the provisions of subsection 5.1(a)(1) and which qualify for treatment
under Code Section 401(k) and amounts of Compensation deducted under a plan
which satisfies the requirements of Code Section 125 or 132(f)(4)) shall be
included in “Compensation,” except as specifically provided to the contrary
elsewhere in this Plan.


(b)    All other fringe benefits and contributions by a Participating Employer
under any employee benefit plan shall not be included in Compensation; however,
pay in lieu of notice, pay under a paid time off allowance and jury pay shall be
included in Compensation.





--------------------------------------------------------------------------------





(c)    Amounts paid or payable by reason of services performed during any period
in which an Eligible Employee is not a Participant under this Plan shall not be
included in Compensation.


(d)    Amounts not included in a Participant’s gross income for the current
taxable year pursuant to deferred compensation plans (other than amounts
described in (a) above) shall not be included in Compensation.


(e)    Amounts included in any Participant’s gross income with respect to life
insurance as provided by Code Section 79 shall not be included in Compensation.


(f)    Compensation in excess of the limits contained in Code Section
401(a)(17), as indexed, shall be disregarded. The cost of living adjustment in
effect for a calendar year applies to any periods, not exceeding 12 months, over
which Compensation is determined (determination period) beginning in such
calendar year. If a determination period consists of fewer than 12 months, the
annual compensation limit will be multiplied by a fraction, the numerator of
which is the number of months in the determination period, and the denominator
of which is 12.


(g)    For a Participant who enters qualified military service as defined under
Code Section 414(u)(5), Compensation shall include the special pay paid to such
Participant for such qualified military service. For purposes of the preceding
sentence, “special pay” shall mean the payments made to a Participant that
reflect the difference between the Participant’s regular salary or wages from
the Participating Employer and the payments such Participant is receiving from
the United States government for the Participant’s qualified military service.


(h)    Compensation with respect to which Compensation Deferral Contributions
are made shall not include any payments of compensation as described above that
are paid following the later of 2½ months after the Participant’s severance from
employment (as defined in Treasury Regulation Section 1.415(a)-1(f)(5)) with a
Participating Employer or Affiliated Company or the end of the Limitation Year
that includes the date of the Participant’s severance from employment.


2.12    Compensation Deferral Contributions. Contributions described in
subsection 5.1(a)(1).


2.13    DXC. DXC Technology Company, a Nevada corporation.


2.14    DXC Stock Fund. The investment fund described in Section 7.2 of the Plan
consisting of amounts formerly designated for investment in DXC Stock under the
Original Plan.
2.15    Discretionary Employer Contributions. Participating Employer
contributions described in subsection 5.1(c).


2.16    Distributable Benefit. The Vested Interest of a Participant in this Plan
which is determined and distributable to the Participant, in accordance with the
provisions of Articles VIII and IX, upon the Participant’s Severance.





--------------------------------------------------------------------------------





2.17    Early Retirement Date. The first day of the month that coincides with or
next follows the date the Participant incurs a Severance after attaining at
least age sixty-two (62).


2.18    Effective Date. May 1, 2018.


2.19    Eligibility Date. Except as provided in Appendices A, B, and F, the
first day of the payroll period coinciding with or next following the date an
Eligible Employee satisfies the eligibility and participation requirements as
provided in Article III.


2.20    Eligible Employee.


(a)    Any Employee of a Participating Employer, except as noted in subsection
2.20(b) below.


(b)    The term “Eligible Employee” does not include


(i)    Any Employee who is covered by a collective bargaining agreement to which
a Participating Employer is a party if there is evidence that retirement
benefits were the subject of good faith bargaining between the Participating
Employer and the collective bargaining representative, unless the collective
bargaining agreement provides for coverage under this Plan as provided in
Appendix D to the Plan, which is incorporated by reference herein.


(ii)    Any Employee who is a “Leased Employee” as defined in Section
2.34.


(iii)    Any Employee who is classified as an independent contractor by a
Participating Employer without regard to whether the remuneration to such person
is mistakenly reported on a Form W-2 or reported on Form 1099.


(iv)    Any Employee who is a nonresident alien and who receives no earned
income (within the meaning of Code Section 911(d)(2)) from a Participating
Employer which constitutes income from sources within the United States (within
the meaning of Code Section 861(a)(3)).


(v)    Any Employee if he is an active participant in any other qualified
defined contribution plan under which contributions are made on his behalf under
a Code Section 401(k) cash or deferred arrangement that is sponsored by a
Participating Employer.


(vi)    Any Employee who is working in the United States pursuant to the terms
of a work visa and who receives all of his base compensation from a non- United
States payroll. For the avoidance of doubt, Employees working in the United
States on visas while also receiving all of their base compensation from a
non-United States payroll are not eligible to participate in any of the
Company's United States pension or health plans, or to receive any benefits from
those plans. Even if an individual is treated as an employee of the Company for
tax purposes and issued a Form W-2, or treated as an employee of the Company for
purposes of the Family and Medical Leave Act, such



--------------------------------------------------------------------------------





individual will not receive United States benefits for periods where the
individual is also receiving all base compensation from a non-United States
payroll.


(vii)    Any Employee whose principal place of employment is in Puerto
Rico.
(viii)    Any Employee who is classified as an “intern” by a Participating
Employer.


2.21    Employee.
(a)    Each person currently employed in any capacity by a Participating
Employer, any portion of whose Compensation paid by the Participating Employer
is subject to withholding of income tax and/or for whom Social Security
contributions are made by the Participating Employer, or would be subject to
such withholding or contributions if such Compensation were paid to a resident
of the United States.


(b)    “Employee” shall also include a person deemed to be employed by a
Participating Employer, pursuant to Code Section 414(n).


(c)    Although Eligible Employees are the only class of Employees eligible to
participate in this Plan, the term “Employee” is used to refer to persons
employed in a non- Eligible Employee capacity as well as an Eligible Employee
category. Thus, those provisions of this Plan that are not limited to Eligible
Employees, such as those relating to certain Service rules, apply to both
Eligible and non-Eligible Employees.


2.22    Employment Commencement Date.


(a)    The date on which an Employee first performs an Hour of Service in any
capacity for a Participating Employer or Affiliated Company with respect to
which the Employee is compensated or is entitled to compensation by a
Participating Employer or the Affiliated Company.


(b)    In the case of an Employee who incurs a Severance and who is reemployed
by a Participating Employer or an Affiliated Company, the term “Employment
Commencement Date” shall mean “Employment Commencement Date” as defined in (a)
above unless the Participant incurs a Break in Service, then it shall mean the
first day following the Severance on which the Employee performs an Hour of
Service for a Participating Employer or an Affiliated Company with respect to
which he is compensated or entitled to compensation by a Participating Employer
or Affiliated Company.


2.23    ERISA. The Employee Retirement Income Security Act of 1974, as amended
from time to time.


2.24    Excess Aggregate Contribution. With respect to any Plan Year, the excess
of (a) the aggregate Actual Contribution Percentage amounts taken into account
in computing the numerator of the Actual Contribution Percentage actually made
on behalf of Highly Compensated Employees for such Plan Year over (b) the
maximum Actual Contribution Percentage amounts permitted by the Actual
Contribution Percentage test described in Section 5.2, determined by
hypothetically reducing



--------------------------------------------------------------------------------





contributions made on behalf of Highly Compensated Employees in order of their
Actual Contribution Percentages, beginning with the highest of such percentages.


2.25    Excess Contribution. With respect to any Plan Year, the excess of (a)
the
aggregate amount of Compensation Deferral Contributions made on behalf of a
Highly Compensated Employee for a Plan Year and taken into account in computing
the Actual Deferral Percentage of Highly Compensated Employees for such Plan
Year over (b) the maximum amount of such contributions permitted under Section
4.5, determined by hypothetically reducing contributions made on behalf of
Highly Compensated Employees in order of the Actual Deferral Percentages,
beginning with the highest of such percentages.


2.26    Excess Deferral. The excess of Compensation Deferral Contributions or
Catch-up Contributions actually made on behalf of a Participant for a calendar
year over the dollar limitation provided for in Code Sections 402(g) and
414(v)(2)(B)(i) applicable to such year.


2.27    Five-Taxable-Year Period. Five-Taxable-Year Period means the period
beginning on the first day of the first Plan Year for which a Participant has
elected to make Roth Contributions or Roth Catch-up Contributions to the Plan
and ends on the last day of the fifth consecutive Plan Year after such date. If
a Direct Rollover is made to the Plan by a Participant from a designated Roth
account under an “applicable retirement plan” (as defined in Code Section
402A(e)(1)) other than the Plan, the Five-Taxable-Year Period for the
Participant under the Plan begins on the first day of the Participant’s first
taxable year for which the Participant had designated Roth contributions under
the other applicable retirement plan, if earlier.


2.28    Full-Time Employee. An individual whose employment is for an indefinite
period and who is regularly scheduled to work for at least 30 hours per week.


2.29    415 Compensation. Total wages within the meaning of Code Section 3401(a)
(for purposes of income tax withholding at the source) and for which a
Participating Employer is required to furnish the Employee a written statement
under Code Sections 6041(d) and 6051(a)(3), but determined without regard to any
rules that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the exception for
agricultural labor in Code Section 3401(a)(2)). The definition of 415
Compensation shall comply with Treasury Regulations Sections 1.415(c)-2(b) and
(c) and shall be subject to the following:


(a)    415 Compensation for a Plan Year shall also include the following amounts
if paid by the later of 2½ months after the Participant’s severance from
employment (as defined in Treasury Regulation Section 1.415(a)-1(f)(5)) with a
Participating Employer or Affiliated Company or the end of the Limitation Year
that includes the date of the Participant’s severance from employment:


(i)    Payments of regular compensation for services during the Participant’s
regular working hours or compensation for services outside the Participant’s
regular working hours (such as overtime or shift deferential), commissions,
bonuses, or other similar payments, and, absent a severance from employment, the
payments that would have been made to the Participant while the Participant
continued in employment with a Participating Employer or Affiliated Company.





--------------------------------------------------------------------------------





(ii)    Payments for unused accrued bona fide sick, vacation or other leave that
the Participant would have been able to use if employment had continued, but
only if such amounts would have otherwise been included in the definition of
compensation if they were paid prior to the Participant's severance from
employment with a Participating Employer or Affiliated Company.


(iii)    Payments received by the Participant pursuant to a nonqualified
deferred compensation plan that would have been paid at the same time if
employment had continued, but only if such amounts would have otherwise been
included in the definition of compensation if they were paid prior to the
Participant’s severance from employment with a Participating Employer or
Affiliated Company.


(b)    Any payment not described in subsection 2.29(a) above will not be
included in 415 Compensation if paid after the Participant’s severance from
employment, even if paid by the later of 2½ months after the date of severance
from employment or the end of the Plan Year that includes the date of the
severance from employment; provided, however, that 415 Compensation shall
include amounts paid by the Participating Employer or Affiliated Company to an
individual who does not currently perform services for the Participating
Employer or Affiliated Company by reason of qualified military service (within
the meaning of Code Section 414(u)(5)) to the extent such amounts do not exceed
the amounts the individual would have received if the individual had continued
to perform services for a Participating Employer or Affiliated Company rather
than entering qualified military service.


(c)    415 Compensation shall not include amounts in excess of the applicable
dollar limit under Code Section 401(a)(17), as adjusted by the Internal Revenue
Service for increases in the cost of living determined in accordance with Code
Section 401(a)(17)(B) and the regulations and other guidance issued thereunder.


(d)    415 Compensation includes any differential wage payment (as defined in
Code Section 3401(h)(2)) made by a Participating Employer.


2.30    Highly Compensated Employee. Any Employee who:


(a)    was a five percent owner (as defined in Code Section 416) at any time
during the current Plan Year or the preceding Plan Year; or


(b)    for the preceding year:


(i)    had Includable Compensation from the Participating Employer in excess of
$125,000 (as adjusted under Code Section 414(q)) and


(ii)    if the Company elects, was in the Top Paid Group.


The determination of who is a Highly Compensated Employee shall be made on a
Participating Employer-by-Participating Employer basis including all Affiliated
Companies of each Participating Employer.


2.31    Hour of Service.



--------------------------------------------------------------------------------





(a)    Hour of Service shall mean the following:


(i)    Each hour for which the Employee is paid by a Participating Employer or
entitled to payment for the performance of services as an Employee. For purposes
of this Section 2.31, overtime work shall be credited as straight time.


(ii)    Each hour in or attributable to a period of time during which the
Employee performs no duties (irrespective of whether he has terminated his
employment) due to a vacation, holiday, illness, incapacity (including pregnancy
or disability), layoff, jury duty or military duty for which he is paid or
entitled to payment, whether direct or indirect. However, no such hours shall be
credited to an Employee if such Employee is directly or indirectly paid or
entitled to payment for such hours and if such payment or entitlement is made or
due under a plan maintained solely for the purpose of complying with applicable
worker’s compensation, unemployment compensation or disability insurance laws or
is a payment which solely reimburses the Employee for medical or medically
related expenses incurred by him.


(iii)    Each hour in or attributable to a period of time during which the
Employee performs no duties due to service in the armed forces of the United
States (other than by voluntary enlistment or commission), provided that such
Employee’s duties for a Participating Employer are resumed within the minimum
time limits permitted under federal law after release from the armed forces.
With respect to any such paid or unpaid absence as set forth in this paragraph
(iii), an Employee shall be deemed to complete Hours of Service at his customary
work schedule prior to the commencement of such absence.


(iv)    Each hour for which the Employee is entitled to back pay, irrespective
of mitigation of damages, whether awarded or agreed to by a Participating
Employer provided that such Employee has not previously been credited with an
Hour of Service with respect to such hour under paragraphs (i) or (ii) above.


(b)    Hours of Service under paragraphs (ii) and (iv) above shall be calculated
in accordance with Department of Labor Regulations Section 2530.200b-2(b). Hours
of Service shall be credited to the appropriate computation period according to
Department of Labor Regulations Section 2530.200b-2(c). However, an Employee
will not be considered as being entitled to payment until the date when a
Participating Employer would normally make payment to the Employee for such Hour
of Service.


(c)    Unless expressly provided to the contrary by the Company, an Employee
shall not be credited with Hours of Service for periods of employment with an
Affiliated Company or a Participating Employer as defined under subsection
2.45(c) prior to the date on which an entity becomes an Affiliated Company, or
part of an Affiliated Company. Also, in the discretion of the Company, an
Employee may receive Hours of Service credit for a period of employment for
another entity where a Participating Employer is a successor contractor under a
contract held by such other entity.


2.32    Includable Compensation. 415 Compensation plus the amounts that would






--------------------------------------------------------------------------------












otherwise be excluded from a Participant’s gross income by reason of the
application of Code Sections 125, 132(f)(4), 402(e)(3) and 402(h)(1)(B).


2.33    Investment Fund. Any of the separate Investment Funds established by the
Committee which may be made available by the Committee from time to time for
selection by Participants for purposes of the investment of amounts contributed
to this Plan, as provided in Section 7.3.


2.34    Leased Employee. Any person (other than an Employee of the recipient)
who pursuant to an agreement between the recipient and any other person
(“leasing organization”) has performed services for the recipient (or for the
recipient and related persons determined in accordance with Code Section
414(n)(6)) on a substantially full-time basis for a period of at least one year,
under the primary direction or control of the recipient. Contributions or
benefits provided a Leased Employee by the leasing organization which are
attributable to services performed for the recipient employer shall be treated
as provided by the recipient employer. A Leased Employee shall not be considered
an Employee of the recipient if Leased Employees do not constitute more than 20%
of the recipient’s Non-Highly Compensated Employees.


2.35    Leave of Absence. Any absence without pay authorized by a Participating
Employer under its standard personnel practices.


2.36    Matching Contributions. Participating Employer contributions described
in subsection 5.1(a)(3).


2.37    Maternity or Paternity Absence. An absence from work for any period for
any of the following reasons:


(a)    The pregnancy of the Employee;


(b)    The birth of a child of the Employee;


(c)    The placement of a child with the Employee in connection with the
adoption of the child by the Employee; or


(d)    For purposes of caring for the child for a period beginning immediately
following the birth or placement referred to in paragraphs (b) or (c) above.


Notwithstanding the foregoing, a period of absence shall be treated as a
Maternity or Paternity Absence only if the Employee claims that such absence
qualifies as a Maternity or Paternity Absence and furnishes such proof and
information regarding such absence as the Committee reasonably requires.


A Maternity or Paternity Absence shall be recognized solely for purposes of
determining whether or not an Employee has incurred a Break in Service.
Accordingly,



--------------------------------------------------------------------------------



such a Maternity or Paternity Absence shall not result in an accrual of Service
for purposes of the benefit accrual provisions of this Plan.


2.38    Non-Elective Contributions. Participating Employer contributions
described in subsection 5.1(e).







2.39    Non-Highly Compensated Employee. Any Employee who is not a Highly
Compensated Employee.


2.40    Normal Retirement. A Participant’s termination of employment on or after
attaining the Plan’s Normal Retirement Date (other than by reason of death or
Total and Permanent Disability).


2.41    Normal Retirement Age. Sixty-five (65).


2.42    Normal Retirement Date. The first day of the month which coincides with
or next follows the date the Participant attains Normal Retirement Age.


2.43    Part-Time Employee. An individual whose employment is for an indefinite
period and who is regularly scheduled to work fewer than 30 hours per week.


2.44    Participant. An Eligible Employee who is entitled to participate in the
Plan. If a Participant is transferred from one Participating Employer to another
Participating Employer, he shall automatically become a Participant under the
Plan with such other Participating Employer if he continues to be an Eligible
Employee; further, he shall continue to be a Participant with respect to his
benefits accrued at the date of transfer during the period that he is a
Participant under the Plan with such Participating Employer. If a Participant
becomes represented by a collective bargaining agreement or becomes included in
a collective bargaining unit, and thereby becomes ineligible to continue to make
Compensation Deferral Contributions because he is no longer an Eligible
Employee, then from the date of his change of status, he shall be considered a
Participant solely with respect to his benefits accrued to the date of such
change of status.


2.45    Participating Employer.
(a)    The Company;


(b)    Any Affiliated Company which the Company has designated as a
Participating Employer with respect to this Plan and related Trust, as listed on
Appendix C hereto;


(c)    Any other company which the Company has designated as a Participating
Employer with respect to this Plan and related Trust, as listed on Appendix C
hereto.


2.46    Period of Severance. The period of time commencing on an Employee’s
Severance Date and ending on the Employee’s Employment Commencement Date, if
any, following thereafter.



--------------------------------------------------------------------------------





2.47    Perspecta Stock Fund. The investment fund described in Section 7.2 of
the Plan consisting of amounts formerly designated for investment in Perspecta
Stock under the Original Plan.


2.48    Plan. The Perspecta Inc. 401(k) Plan as set forth herein, and as may be
amended from time to time.





2.49    Plan Administrator. The administrator of the Plan, within the meaning of
ERISA Section 3(16)(A). The Plan Administrator shall be the Committee. All
references to the Plan Administrator shall also include any delegate(s) of the
Plan Administrator.


2.50    Plan Year. The twelve-month period beginning each January 1 and ending
on the following December 31, except that the first Plan Year shall begin on the
Effective Date and end on the next following December 31.


2.51    Postponed Retirement Date. The first day of the month following the
month in which a Participant terminates employment after his Normal Retirement
Date.


2.52    Prior Plan. The predecessor plan to the DXC MAP, as in effect prior to
April 1,
2017.


2.53    Qualified Roth Distribution. Qualified Roth Distribution means any
distribution from a Participant’s Roth Accounts that is made after the end of
the Participant’s Five-Taxable- Year Period and that either (i) is made on or
after the date the Participant turns age 59½; (ii) is made on account of such
Participant’s death; or (iii) is made on account of such Participant’s Total and
Permanent Disability.


2.54    Qualifying Employer Securities. Common stock issued by the Company or
Affiliated Company (a) which is readily tradable on an established securities
market or (b) that has a combination of voting power and dividend rights equal
to or in excess of (i) that class of common stock of the Company or Affiliated
Company having the greatest voting power and (ii) that class of common stock of
the Company or Affiliated Company having the greatest dividend rights.


2.55    Restatement Effective Date. April 1, 2019, the Effective Date of this
amended and restated Plan.


2.56    Roth Catch-up Contribution. Roth Catch-up Contribution means a Catch-up
Contribution that has been irrevocably designated by a Participant as not
excludable from the Participant’s gross income at the time of deferral and that
is deposited into a Roth Account under the Plan. Unless the context otherwise
indicates, a Roth Catch-up Contributions is a “Catch-up Contribution” for all
purposes under the Plan.


2.57    Roth Contribution. Roth Contribution means a Compensation Deferral
Contribution that has been irrevocably designated by a Participant as not
excludable from the Participant’s gross income and that is deposited into a Roth
Account under the Plan. Unless the context otherwise indicates, a Roth
Contribution is a “Compensation Deferral Contribution” for all purposes under
the Plan.



--------------------------------------------------------------------------------







2.58    Separation. The separation and spin-off of Enterprise Services and the
Company from DXC on or around June 1, 2018.


2.59    Service. Except as provided in Appendices A and B, with respect to any
regular, Full-Time Employee, the Service of such Employee, determined in
accordance with the following rules:









(a)    An Employee shall receive Service credit for the elapsed period of time
between each Employment Commencement Date of such Employee and the Severance
Date which immediately follows said Employment Commencement Date. By way of
illustration of the foregoing general rule, and not in limitation thereof, an
Employee shall receive Service credit for any period of authorized Leave of
Absence (until such Employee incurs a Severance (if any) during such authorized
Leave of Absence), including any leave for service in the United States armed
forces as may be required pursuant to applicable federal law, including any
provision of such law requiring that such Employee on military leave apply for
reemployment and/or be rehired by a Participating Employer following his
military duty. An Employee who is absent from work on an authorized Leave of
Absence shall be deemed to have incurred a Severance (if any) as of the date
specified in Section 2.58 hereinabove.


(b)    An Employee shall also receive Service credit for periods between a
Severance and a subsequent Employment Commencement Date in accordance with the
following rules:


(i)    If an Employee incurs a Severance by reason of a quit, discharge or
retirement (other than a Severance occurring during an approved Leave of
Absence, as provided in subsection 2.59(b)(ii)), and such Employee is thereafter
reemployed by a Participating Employer or an Affiliated Company prior to his
incurring a Break in Service, he shall receive Service credit for the period
commencing with his Severance Date and ending with his Employment Commencement
Date following thereafter.


(ii)    If an Employee is on an approved Leave of Absence and then incurs a
Severance by reason of a quit, discharge or retirement during such Leave of
Absence, and such Employee is thereafter reemployed by a Participating Employer
or an Affiliated Company within twelve (12) months of the date on which he
discontinued active employment and commenced such Leave of Absence, he shall
receive Service credit for the period commencing with the date on which he was
first absent from employment and ending with his Employment Commencement Date
following thereafter.


(iii)    Other than as expressly set forth above in this Section 2.59, an
Employee shall receive no Service credit with respect to periods between a
Severance Date and a subsequent Employment Commencement Date.


(iv)    Periods of Maternity or Paternity Absence shall be included in a period
of Service for purposes of computing Vested Interests under Section 8.2.





--------------------------------------------------------------------------------





(c)    In the case of any Employee who incurs a Break in Service and who,
immediately preceding such Break in Service, did not have any Vested Interest
under this Plan, if his Period of Severance giving rise to such Break in Service
equals or exceeds his Parity Period, as defined below, then such period of
Service prior to said Break in Service shall not be taken into account under
this Plan. Such Service credit accrued before such Break in Service shall be
deemed not to include any period of Service not required to be taken into
account under this Section 2.59 by reason of any prior Break in







Service. For purposes of this subsection 2.59(c), the term Parity Period shall
mean the greater of:


(i)    Five (5) Years of Service; or


(ii)    The Participant’s Service credit accrued prior to the Period of
Severance giving rise to said Break in Service for plan years commencing before
January 1, 1985 under the Prior Plan.


Service credit accrued before a Break in Service shall be deemed not to include
any period or periods of Service not required to be taken into account under
this subsection 2.59(c) or under the terms of the Prior Plan as in effect prior
to January 1, 1985 by reason of any prior Break in Service.


(d)    An Employee shall be credited with Service with respect to a period of
employment with a Participating Employer or an Affiliated Company, but only to
the extent that such period of employment would be so credited under the
foregoing rules set forth in this Section 2.59. Notwithstanding the foregoing,
unless provided by the Company, or unless otherwise expressly stated in this
Plan, such an Employee shall not receive such Service credit for any period of
employment with an Affiliated Company prior to such entity becoming or becoming
a part of, an Affiliated Company. Notwithstanding the foregoing, for purposes of
determining the Vested Interest of a former Employee of the Company who becomes
an employee of AUTEC Range Services, such Employee shall be credited with
Service with respect to the Employee’s period of employment with AUTEC Range
Services. Effective July 31, 2014 for purposes of determining an Employee’s
Vested Interest, an Employee shall be credited with Service with respect to a
period of employment with Tenacity Solutions, Inc., but only to the extent that
such period of employment would be so credited under the foregoing rules set
forth in this Section 2.59.


2.60    Severance. The termination of an Employee’s employment, in any capacity,
with a Participating Employer and Affiliated Companies, by reason of such
Employee’s death, resignation, dismissal or otherwise. For the purposes of this
Plan, an Employee shall be deemed to have incurred a Severance on the date on
which he dies, resigns, is discharged, or his employment with a Participating
Employer and its Affiliated Companies otherwise terminates (including a failure
to return to work on or before the date on which he is scheduled to return to
work after the termination of a Leave of Absence, which failure shall be deemed
to constitute a termination of employment as of such date of scheduled return).
A Participant who transfers from one Participating Employer or Affiliated
Company to a different Participating Employer or Affiliated Company shall not be
considered to have experienced a



--------------------------------------------------------------------------------



Severance. A Severance shall occur for a Participant whose termination
constitutes a “severance from employment” within the meaning of Code Section
401(k)(2)(B)(i)(I).


2.61    Severance Date. In the case of any Employee who incurs a Severance, the
day on which such Employee is deemed to have incurred said Severance, determined
in accordance with the provisions of Section 2.60.


2.62    Spouse (Surviving Spouse). The person to whom a Participant is legally
married at the first to occur of (i) the time benefits commence or (ii) the date
of his death. A former spouse will be treated as the Spouse or Surviving Spouse
and a current Spouse will not be treated as a Spouse or Surviving Spouse to the
extent provided under a qualified domestic relations order as described in Code
Section 414(p).





2.63    Stock. Common stock of the Company and shares of stock of the Company or
of another corporation for which such common stock shall be exchanged, whether
through reorganization, recapitalization, stock split-up, combination of shares,
merger, consolidation or other change in the corporate stock structure, which
stock shall constitute Qualifying Employer Securities. In certain contexts
throughout the Plan, “Stock” may also mean common stock of DXC or of another
corporation for which such common stock shall be exchanged, whether through
reorganization, recapitalization, stock split-up, combination of shares, merger,
consolidation or other change in the corporate stock structure, which stock
shall constitute Qualifying Employer Securities. As of the Restatement Effective
Date, no further amounts shall be designated for investment in Stock.


2.64    Temporary Employee. Temporary Employees can be either Temporary Full-
Time Employees or Temporary Part-Time Employees. Temporary Full-Time Employees
are regularly scheduled to work at least 30 hours per week for a period not to
exceed six months. Temporary Part-Time Employees are regularly scheduled to work
less than 30 hours per week, but at least 20 hours per week, for a period not to
exceed six months.


2.65    Top Paid Group. The top 20 percent of Employees who performed services
for a Participating Employer or an Affiliated Company during the applicable
year, ranked according to the amount of Includable Compensation received from a
Participating Employer or an Affiliated Company during such year. The
determination of the Top Paid Group shall be made on a Participating
Employer-by-Participating Employer basis including all Affiliated Companies of
each Participating Employer. Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) shall be considered Employees unless such
Leased Employees are covered by a plan described in Code Section 414(n)(5) and
are not covered in any qualified plan maintained by a Participating Employer or
an Affiliated Company. Employees who are non- resident aliens and who received
no earned income (within the meaning of Code Section 911(d)(2)) from the Company
or an Affiliated Company constituting United States source income (within the
meaning of Code Section 861(a)(3)) shall not be treated as Employees.
Additionally, for the purpose of determining the number of active Employees in
any year, the following additional Employees shall also be excluded; however,
such Employees shall still be considered for the purpose of identifying the
particular Employees in the Top Paid Group:


i.(a)    Employees with less than six (6) months of service;


ii.Employees who normally work less than 17 ½ hours per week;



--------------------------------------------------------------------------------





iii.Employees who normally work less than six (6) months during a year; and


iv.Employees who have not yet attained age 21.


In addition, if 90 percent or more of the Employees of a Participating Employer
or an Affiliated Company are covered under agreements the Secretary of Labor
finds to be collective bargaining agreements between Employee representatives
and a Participating Employer or an Affiliated Company and the Plan covers only
Employees who are not covered under such agreements, then Employees covered by
such agreements shall be excluded from both the total number of active Employees
as well as from the identification of particular Employees in the Top Paid
Group.



The foregoing exclusions set forth in this Section shall be applied on a uniform
and consistent basis for all purposes for which the Code Section 414(q)
definition is applicable.


The determination of a Top Paid Group shall be made on a Participating Employer-
by-Participating Employer basis provided such Participating Employer is not in
the Company’s controlled group as defined under the Code using only the
Includable Compensation that such Employee received from the Participating
Employer.


2.66    Total and Permanent Disability. An individual shall be considered to be
suffering from a Total and Permanent Disability if the Committee or its designee
(“Disability Administrator”) determines that the individual is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment. An individual’s disabled status shall be
determined in the sole discretion of the Disability Administrator, based on such
evidence as the Disability Administrator determines to be sufficient.
Notwithstanding the foregoing, if the condition constitutes total disability
under the Federal Social Security Acts as determined by the U.S. Social Security
Administration, the Disability Administrator may rely upon such determination
that the individual has incurred a Total and Permanent Disability for purposes
of the Plan.


2.67    Trust and Trust Fund. The assets of the trust established under the
Trust Agreement pursuant to Article VI.


2.68    Trust Agreement. The one or more agreements entered into between the
Company and a Trustee in accordance with the provisions of Article VI for the
purpose of holding contributions and earnings under this Plan.


2.69    Trustee. Any successor or other corporation or person or persons acting
as a trustee of the Trust Fund.


2.70    Valuation Date. Any date that the New York Stock Exchange is open for
trading.


2.71    Vested Interest. That portion of the interest of a Participant in his
Accounts which is at all times fully vested and non-forfeitable.





--------------------------------------------------------------------------------



2.72    Year of Service. Except as provided in Appendices A and B, “Year of
Service” for a regular full-time Employee, shall mean for all purposes of this
Plan, three hundred sixty-five
(365) days of Service. For purposes of determining the Vested Interest of a
Part-Time, Casual or Temporary Employee, a Year of Service shall be calculated
in the same manner as it is for a regular Full-Time Employee.


2.73    Additional Definitions in Plan. The following terms are defined in the
following Sections of the Plan:












TermSectionActual Contribution Percentage5.2(b)Actual Deferral
Percentage4.5(b)Aggregation Group19.2(a)TermSectionAnnual Additions15.2Annual
Compensation19.2(b)Annuity Starting Date9.12(d)(v)Automatic Deferral
Increase4.1(b)Automatic Enrollment Date4.2(a)(i)Automatic Enrollment End
Date4.2(d)Automatic Enrollment Participant4.2(a)(ii)Automatic
Percentage4.2(a)(iii)Direct Rollover9.13(d)(iv)Disability
Administrator2.66Distributee9.13(d)(iii)DXC MAP1.3Earliest Retirement
Age9.12(d)(ii)Election Period9.12(d)(i)Eligible Retirement
Plan9.13(d)(ii)Eligible Rollover Distribution9.13(d)(i)Employee
Contributions15.2Employer Plan19.2(c)Enterprise Services1.1ESOP20.1Extended 2009
RMDs9.1(f)Financial Shares20.5Hardship Administrator9.7(a)(i)Investment
Manager11.4(a)In-Plan Roth Rollover4.10(c)Key Employee19.2(d)




--------------------------------------------------------------------------------




KGS Plan1.4Limitation Year15.1(b)Named Fiduciary11.1(c)Nonallocation
Period20.2(e)(v)(3)Original Plan1.1Parity Period2.59(c)Put Option20.2(b)QNEC
Contributions Account5.1(d)Qualified Election9.12(d)(iii)Qualified Joint and
Survivor Annuity9.12(d)(iv)Qualified Non-Elective Contributions5.1(d)Qualified
Pre-retirement Survivor Annuity9.12(b)Release Fraction20.2(d)Required
Aggregation Group19.2(e)












Top-Heavy
Top-Heavy Determination Date
19.2(f)
19.2(g)
Top-Heavy Ratio19.2(h)Top-Heavy Year19.2(i)TermSection2009 RMDs9.1(f)Vencore
Plan1.4VMD9.1(d)(i)VMD Date9.1(d)(i)(2)VMD Election Period9.1(d)(i)(1)







--------------------------------------------------------------------------------









ARTICLE III ELIGIBILITY AND PARTICIPATION
3.1    Eligibility to Participate. Except as provided in Section 3.2,


(a)    A regular or Temporary Full-Time Eligible Employee will be eligible to
participate in the Plan upon completion of 30 consecutive days of Service
following his Employment Commencement Date.


(b)    A Part-Time, Casual or Temporary Part-Time Eligible Employee will be
eligible to participate in the Plan upon completion of 30 consecutive days of
Service following his Employment Commencement Date.


(c)    An Eligible Employee who had accounts under the DXC MAP transferred to
this Plan in connection with the Separation will become a Participant as of the
Effective Date.


(d)    An Eligible Employee who had accounts under the Vencore Plan or the KGS
Plan transferred to this Plan in connection with the merger described in Section
1.4 will become a Participant as of the Restatement Effective Date.


3.2    Subsequent Eligibility. An Eligible Employee who ceases to be an Eligible
Employee and then later requalifies as an Eligible Employee shall be immediately
eligible to participate in the Plan upon satisfaction of the requirements of
Section 3.1.









ARTICLE IV COMPENSATION DEFERRALS


4.1    Compensation Deferral Agreement.


(a)    Each Eligible Employee who desires to have Compensation Deferral
Contributions made on his behalf shall enter into a Compensation deferral
agreement with his Participating Employer to have a percentage (from 1% (one
percent) to 75% (seventy- five percent)) (but not to exceed 10% (ten percent) or
such other amount as is determined by the Committee for Highly Compensated
Employees) of his Compensation deferred for each payroll period for which such
Compensation deferral agreement is in effect. Such percentage shall be a whole
percentage of Compensation up to the maximum permissible dollar amount under the
Plan. A Participating Employer shall make Compensation Deferral Contributions on
behalf of the Participant in accordance with subsection 5.1(a)(1). A Participant
may elect to designate all or a part of his Compensation Deferral Contributions
as Roth Contributions. Such designation shall be prospective only and shall be
made at the same time and in the same manner for making Compensation Deferral
Contributions as prescribed by the Committee. A Participant may prospectively
change the amount of his Compensation Deferral Contributions that are designated



--------------------------------------------------------------------------------



as Roth Contributions in accordance with procedures established by the
Committee. All elections made by a Participant to designate all or part of his
Compensation Deferral Contributions as Roth Contributions shall remain in force
until they are changed or until the Participant ceases to be eligible to
participate in the Plan. Unless the context otherwise indicates, a Roth
Contribution will be treated as a “Compensation Deferral Contribution” for all
purposes under the Plan. Catch-up Contributions will be treated as “Compensation
Deferral Contributions” for purposes of selecting a deferral percentage from 1%
(one percent) to 75% (seventy-five percent) but not for purposes of any
limitation otherwise applicable to Highly Compensated Employees as described in
this subsection 4.1(a).


(b)    The Compensation deferral agreement shall remain in effect throughout
that Plan Year and all subsequent Plan Years until (i) such agreement is deemed
modified by the Automatic Deferral Increase; (ii) such agreement is modified,
revoked or terminated, pursuant to Section 4.3; or (iii) the Participant ceases
to be an Eligible Employee. A Compensation deferral agreement shall be made in
such form and manner as the Committee shall prescribe or approve. The Automatic
Deferral Increase is an increase to the percentage of Compensation to be
deferred as Compensation Deferral Contributions in annual increments of one
percent (1%) of Compensation beginning on the December 1st next following the
later of the Restatement Effective Date or the date that is 30 days following
the last day of the first payroll period for which the Compensation deferral
agreement is in effect and continuing on each successive December 1st until (x)
the Participant affirmatively elects not to participate in the Automatic
Deferral Increase; (y) the Participant changes the percentage of Compensation
Deferral Contributions pursuant to Section 4.3; or (z) the percentage of
Compensation to be deferred as Compensation Deferral Contributions, after giving
effect to the most recent Automatic Deferral Increase increment, equals ten
percent (10%).



(c)    As of the Restatement Effective Date, the percentage of Compensation to
be deferred as Compensation Deferral Contributions (including any portion
thereof to be designated as Roth Contributions) in the case of an Eligible
Employee described in subsection 3.1(d) shall be equal to the corresponding
deferral percentage in effect on March 31, 2019, under the Vencore Plan or the
KGS Plan, as applicable. For purposes of such deferral percentages under the
Vencore Plan or the KGS Plan, Section 4.3 shall be applicable as of the
Restatement Effective Date as if such deferral percentages were elected under
this Plan, provided that the Participant gives advance notice of change or
discontinuance in accordance with applicable administrative procedures.


(d)    All Participants who are eligible to make Compensation Deferral
Contributions under this Plan and who have attained age 50 before the close of
the calendar year shall be eligible to enter into an agreement with a
Participating Employer to make Catch-up Contributions as a percentage of
Compensation in accordance with, and subject to the limitations of, Code Section
414(v); provided, however, no Catch-up Contributions may be made in the first
payroll period of the Plan Year in which a Participant attains age 50. Such an
agreement shall be evidenced by a separate Catch-up Contribution election. Such
Catch-up Contributions shall not be taken into account for purposes of the Plan
implementing the required limitations of Code Sections 402(g) and 415. The Plan
shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Section 401(a)(4), 401(k)(3), 401(k)(11),
401(k)(12), 410(b), or 416, as applicable, by reason of the making of such
Catch-up Contributions. Matching Contributions shall be made with respect to
amounts contributed as



--------------------------------------------------------------------------------

Exhibit A


Catch-up Contributions. A Participant’s Catch-up Contribution election shall
remain in effect throughout the Plan Year and all subsequent Plan Years until
such election is modified, revoked or terminated, pursuant to Section 4.3, or
the Participant ceases to be an Eligible Employee. Catch-up Contribution
elections shall be made in such form and manner as the Committee shall prescribe
or approve. A Participant may elect to designate all or a part of his Catch-up
Contributions as Roth Catch-up Contributions. Unless the context otherwise
indicates, a Roth Catch-up Contribution will be treated as a “Catch-up
Contribution” for all purposes under the Plan.


4.2    Automatic Enrollment.


(a)    Definitions. The following definitions shall apply with respect to the
automatic contribution arrangement:


(i)    Automatic Enrollment Date. With respect to an Eligible Employee who is
automatically enrolled in the automatic contribution arrangement of the Plan,
the date specified as the Eligible Employee’s Automatic Enrollment Date in
subsection 4.2(b).


(ii)    Automatic Enrollment Participant. An Eligible Employee who becomes a
Participant by being automatically enrolled in the automatic contribution
arrangement of the Plan and has Compensation Deferral Contributions made to the
Plan on his behalf in the Automatic Percentage.


(iii)    Automatic Percentage. The percentage of Compensation contributed to the
Plan as a Compensation Deferral Contribution on behalf of an Automatic
Enrollment Participant.





(b)    Automatic Contribution Arrangement. An Eligible Employee who is not a
member of a union, who is eligible to participate in the Plan pursuant to
Article III, and who has not entered into a Compensation deferral agreement
pursuant to Section 4.1 shall be automatically enrolled in the Plan and shall
have Compensation Deferral Contributions made on his behalf. Notwithstanding the
foregoing, such Eligible Employee shall not be automatically enrolled in the
Plan if, within 60 days of becoming eligible to participate in the Plan pursuant
to Article III, the Eligible Employee affirmatively elects not to participate in
the automatic contribution arrangement or the Eligible Employee enters into a
Compensation deferral agreement to make Compensation Deferral Contributions in
any amount pursuant to Section 4.1. With respect to any Eligible Employee who
becomes or again becomes eligible to participate in the Plan pursuant to Article
III, Compensation Deferral Contributions shall automatically be made beginning
on the date of the Eligible Employee’s first paycheck following the 60th day
after the date the Eligible Employee becomes or again becomes eligible to
participate in the Plan pursuant to Article III, which date shall be that
Eligible Employee’s Automatic Enrollment Date.


(c)    Automatic Contribution Arrangement Contributions. A Compensation Deferral
Contribution in the Automatic Percentage shall be made to each Automatic
Enrollment Participant’s Account by the Participating Employer on behalf of each
Automatic Enrollment Participant beginning on the Eligible Employee’s Automatic
Enrollment Date unless and until



--------------------------------------------------------------------------------



the Automatic Enrollment Participant affirmatively elects to cease being an
Automatic Enrollment Participant by (i) affirmatively electing not to
participate in the automatic contribution arrangement, (ii) entering into a
Compensation deferral agreement to make Compensation Deferral Contributions
pursuant to Section 4.1, (iii) changing the percentage of Compensation Deferral
Contributions pursuant to Section 4.3, or (iv) directing investment of his
Account pursuant to Section 7.3.


(d)    Automatic Percentage. The Automatic Percentage for Automatic Enrollment
Participants shall be as follows:



Automatic PercentageApplicable Period3%
Beginning on the Automatic Enrollment Date and ending on the next following
November 30th that follows the Automatic Enrollment Date by at least 30 days
(the “Automatic Enrollment End Date”)
4%
Beginning on the December 1st next following the Automatic Enrollment End Date
and ending on the next following
5%
Beginning on the December 1st next following the first anniversary of the
Automatic Enrollment End Date and ending on the next following November 30th















--------------------------------------------------------------------------------




Automatic PercentageApplicable Period6%
Beginning on the December 1st next following the second anniversary of the
Automatic Enrollment End Date and ending on the next following November 30th
7%
Beginning on the December 1st next following the third anniversary of the
Automatic Enrollment End Date and ending on the next following November 30th
8%
Beginning on the December 1st next following the fourth anniversary of the
Automatic Enrollment End Date and ending on the next following November 30th
9%
Beginning on the December 1st next following the fifth anniversary of the
Automatic Enrollment End Date and ending on the next following November 30th
10%
Beginning on the December 1st next following the sixth anniversary of the
Automatic Enrollment End Date and continuing for each year thereafter



(e)    Investments. Compensation Deferral Contributions made on behalf of an
Automatic Enrollment Participant shall be invested in the qualified default
investment alternative fund designated by the Committee and specified in
Appendix G to the Plan unless and until the Participant otherwise directs
pursuant to Section 7.3.


4.3    Modification,    Revocation    or    Termination    of    Compensation    Deferral
Agreement and Catch-up Contribution Elections.
(a)    A Participant may change the percentage of his Compensation Deferral
Contributions or the percentage of Catch-up Contributions during any payroll
period by delivering to the Plan Administrator his written notice (or other
means of communication, such as telephonic or electronic, as the Plan
Administrator may designate in accordance with subsection 18.4(c)) of such
change. Any such change shall become effective as soon as administratively
feasible after receipt by the Plan Administrator of such changes.


(b)    A Participant may revoke his Compensation deferral agreement or Catch- up
Contribution election during any payroll period by delivering to the Plan
Administrator his written notice (or other means of communication, such as
telephonic or electronic, as the Plan Administrator may designate in accordance
with subsection 18.4(c)) of such revocation. Such revocation shall become
effective as soon as administratively feasible after receipt by the Committee. A
revocation shall remain in effect throughout that Plan Year and all subsequent
Plan Years until the Participant enters into a new Compensation








--------------------------------------------------------------------------------







deferral agreement or Catch-up Contribution election with his Participating
Employer pursuant to Section 4.1.


(c)    A Participant’s Compensation deferral agreement or Catch-up Contribution
election shall automatically terminate if he ceases to be an Eligible Employee.
If he again becomes an Eligible Employee and desires again to defer a portion of
his Compensation, it shall be his responsibility to enter into a new
Compensation deferral agreement or Catch- up Contribution election to resume
Compensation Deferral Contributions or Catch-up Contributions.


(d)    The Committee may prescribe such rules as it deems necessary or
appropriate regarding the modification, revocation or termination of a
Participant’s Compensation deferral agreement or Catch-up Contribution election.


(e)    It shall be the responsibility of an Eligible Employee who elects
Compensation Deferral Contributions or Catch-up Contributions to be made to this
Plan to verify that the amounts of Compensation Deferral Contributions or
Catch-up Contributions are in accordance with his Compensation deferral
agreement or Catch-up Contribution election and investment of such amounts is in
accordance with his investment designations.


4.4    Amount Subject to Deferral.


(a)    No Participant shall be permitted to make Compensation Deferral
Contributions or Catch-up Contributions in any calendar year in excess of the
amount as may be determined from time to time by the Secretary of the Treasury
pursuant to Code Section 402(g) or 414(v), respectively. If a Participant’s
Compensation Deferral Contributions or Catch-up Contributions exceed the amount
as determined in the previous sentence for any calendar year for any reason,
such excess contributions allocable thereto shall be returned to the
Participant, as provided in Section 4.7.


(b)    The Committee may prescribe such rules as it deems necessary or
appropriate regarding deferrals under subsection 4.1(a) or 4.1(d), including
rules regarding the timing of a deferral election. These rules shall apply to
all Eligible Employees.


4.5    Limitation on Compensation Deferrals by Highly Compensated Employees.
With respect to each Plan Year, Compensation Deferral Contributions (including
amounts contributed pursuant to subsection 4.1(d) that are recharacterized as
Compensation Deferral Contributions) by Highly Compensated Employees under the
Plan for the Plan Year shall not exceed the limitations on contributions by or
on behalf of Highly Compensated Employees under Code Section 401(k), as provided
in this Section. This determination shall be made on the basis of the Company
and its Affiliated Companies as one testing group and each Participating
Employer, as defined under subsection 2.45(c) and its Affiliated Companies, each
as a separate testing group. If Compensation Deferral Contributions under this
Plan by or on behalf of Highly Compensated Employees for any Plan Year exceed
the limitations of this Section 4.5 for any reason, such excess contributions
and any income allocable thereto shall be returned to the Participant, as
provided in Section 4.6. The Actual Deferral Percentage test will be calculated
using the “current year testing” method described in Treasury Regulations
Section 1.401(k)-2(a)(2).



--------------------------------------------------------------------------------














(a)    The Compensation Deferral Contributions by a Participant who is a Highly
Compensated Employee for a Plan Year shall satisfy one of the following tests:


(i)    The Actual Deferral Percentage for Eligible Employees who are Highly
Compensated Employees shall not be more than the Actual Deferral Percentage of
all other Eligible Employees multiplied by 1.25; or


(ii)    The excess of the Actual Deferral Percentage for Eligible Employees who
are Highly Compensated Employees over the Actual Deferral Percentage for all
other Eligible Employees shall not be more than two percentage points, and the
Actual Deferral Percentage for Highly Compensated Employees shall not be more
than the Actual Deferral Percentage of all other Eligible Employees multiplied
by 2.00.


(b)    For the purposes of this Article IV, “Actual Deferral Percentage” means,
with respect to Eligible Employees who are Highly Compensated Employees and all
other Eligible Employees for a Plan Year, the average of the ratios, calculated
separately for each Employee in such group, of the amount of Compensation
Deferral Contributions under the Plan on behalf of each Employee for such Plan
Year to such Employee’s Includable Compensation for such Plan Year.


(c)    If as of the last day of a Plan Year this Plan satisfies the requirements
of Code Section 401(a)(4) or 410(b) only if aggregated with one or more other
plans which include arrangements under Code Section 401(k), then this Section
4.5 shall be applied by determining the Actual Deferral Percentages of Eligible
Employees as if all such plans were a single plan.


(d)    For the purposes of this Section 4.5, the Actual Deferral Percentage for
any Highly Compensated Employee who is a Participant under two or more Code
Section 401(k) arrangements of a Participating Employer or an Affiliated Company
shall be determined by taking into account the Highly Compensated Employee’s
Compensation (including any differential wage payment (as defined in Code
Section 3401(h)(2)) made by a Participating Employer) under each such
arrangement and contributions under each such arrangement which qualify for
treatment under Code Section 401(k).


(e)    For purposes of this Section, the amount of Compensation Deferral
Contributions by a Participant who is not a Highly Compensated Employee for a
Plan Year shall be reduced by any Compensation Deferral Contributions in excess
of the limits under Code Section 402(g) (as adjusted upward by the Secretary of
Treasury) which have been distributed to the Participant under Section 4.7, in
accordance with regulations prescribed by the Secretary of the Treasury under
Code Section 401(k).


(f)    The determination and treatment of Compensation Deferral Contributions
and the Actual Deferral Percentage of any Participant shall satisfy such other
requirements as may be prescribed by the Secretary of the Treasury.



--------------------------------------------------------------------------------










4.6    Provisions for Distribution of Excess Contributions by Highly Compensated
Employees. The Committee shall determine, as soon as is reasonably possible
following the close of each Plan Year the extent, if any, to which the
Compensation Deferral Contributions by Highly Compensated Employees do not
satisfy one of the tests set forth in Section 4.5. Notwithstanding any other
provision of the Plan, if Excess Contributions exist, the Committee shall
distribute such Excess Contributions, plus any income and minus any loss
allocable thereto, no later than the last day of each Plan Year to Participants
to whose Accounts such Excess Contributions were allocated for the preceding
Plan Year. Excess Contributions are allocated to the Highly Compensated
Employees with the largest amounts of Compensation Deferral Contributions taken
into account in calculating the Actual Deferral Percentage test for the year in
which the excess arose, beginning with the Highly Compensated Employee with the
largest amount of such Compensation Deferral Contributions and continuing in
descending order until all the Excess Contributions have been allocated. For
purposes of the preceding sentence, the “largest amount” is determined after
distribution of any Excess Contributions. However, in determining the amount of
Excess Contributions to be distributed with respect to an affected Highly
Compensated Employee as determined herein, such amount shall be reduced by any
Excess Contributions previously distributed to such affected Highly Compensated
Employee for his taxable year ending with or within such Plan Year.


(a)    With respect to the distribution of Excess Contributions such
distribution:


(i)    shall be adjusted for income as provided in (c) below; and


(ii)    shall be designated by the Committee as a distribution of Excess
Contributions (and income).


(b)    Any distribution of less than the entire amount of Excess Contributions
shall be treated as a pro rata distribution of Excess Contributions and income.


(c)    Income Allocable to Excess Contributions. The income allocable to Excess
Contributions shall be equal to the allocable gain or loss for the Plan Year. In
all events, the gain or loss allocable to Excess Contributions will be
determined in accordance with Code Section 401(k) and the regulations issued
thereunder.


(d)    If the correction of a Participant’s Excess Contributions requires the
distribution of amounts from a Participant’s Accounts, the distribution shall be
removed from the Accounts in the order determined by the Plan Administrator in
its sole discretion.


4.7    Provisions for Distribution of Annual Compensation Deferral Contributions
in Excess of the Applicable Limit.


(a)    If the Compensation Deferral Contributions or Catch-up Contributions by a
Participant under this Plan and “elective deferrals” or “catch-up contributions”
(as defined or described in Treasury Regulations Section 1.402(g)-1(b) and Code
Section 414(v), respectively,) under all other plans, contracts, or arrangements
of a Participating Employer shall exceed the





--------------------------------------------------------------------------------





“applicable limit” (as defined in Treasury Regulations Sections 1.402(g)- l(d)
and 1.402(g)-2) for the Participant’s taxable year, then such excess
Compensation Deferral Contributions or Catch-up Contributions and the income
allocable to the excess Compensation Deferral Contributions and Catch-up
Contributions shall be distributed to the Participant (after withholding
applicable federal, state and local income taxes due on such amounts) on or
before the first April 15 following the close of the calendar year in which such
excess contribution is made. The income allocable to excess Compensation
Deferral Contributions or Catch-up Contributions shall equal the sum of the gain
or loss for the taxable year of the Participant. In all events, the income
attributable to excess Compensation Deferral Contributions or Catch-up
Contributions will be determined in accordance with Code Section 402(g) and the
regulations issued thereunder. The Committee shall not be liable to any
Participant (or his Beneficiary, if applicable) for any losses caused by
incorrectly estimating the amount of any Participant’s Compensation Deferral
Contributions or Catch-up Contributions in excess of the limitations of this
Article IV and any income allocable to such excess.



(b)    On or before April 1, a Participant may submit a claim to the Committee
in which he certifies in writing the specific amount of his Compensation
Deferral Contributions or Catch-up Contributions for the preceding calendar year
which, when added to amounts deferred for such calendar year under other plans
or arrangements described in Code Section 401(k), 408(k) or 403(b), will cause
the Participant to exceed the “applicable limit” for the calendar year in which
the deferral occurred. Notwithstanding the amount of the Participant’s
Compensation Deferral Contributions under the Plan for such preceding calendar
year, the Committee shall treat the amount specified by the Participant in his
claim as a Compensation Deferral Contribution in excess of the “applicable
limit” for such calendar year and return such excess, as adjusted for any income
or loss allocable thereto, to the Participant as provided in (a) above.


(c)    Any excess Compensation Deferral Contributions shall be treated as Annual
Additions under Article XV for the Plan Year for which the excess Compensation
Deferral Contributions were made unless such excess is distributed to a
Participant in accordance with this Section.


(d)    If a distribution is required for a Participant’s contributions to comply
with an “applicable limit”, the distribution shall be removed from the Accounts
in the order determined by the Plan Administrator in its sole discretion.


4.8    Character of Amounts Contributed as Compensation Deferrals. Amounts
deferred pursuant to the Compensation deferral agreement and Catch-up
Contribution election described above in Section 4.1 (and which qualify for
treatment under Code Section 401(k) and are contributed to the Trust Fund
pursuant to Article VI) shall be treated for federal and state income tax
purposes as Participating Employer Contributions.


4.9    Participant Voluntary Contributions. A Participant shall not be permitted
to make any voluntary after-tax contributions to the Plan.


4.10    Participant Rollover Contributions.


(a)    Effective as of a Participant’s Eligibility Date, or such later date as
may be determined by the Committee, the account, if any, of such Participant
then held in trust under



--------------------------------------------------------------------------------



another plan that satisfies the requirements of Code Section 401(a), an annuity
contract described in Code Section 403(b), or in an individual retirement
account which is attributable solely to a rollover contribution within the
meaning of Code Section 408(d)(3)(A)(ii), may be transferred to this Plan and
credited to the Participant’s Rollover Account in accordance with rules which
the Committee shall prescribe from time to time; provided, however, the
Committee determines that the continued qualification of this Plan would not be
adversely affected by such transfer. Except as provided in Appendix E, no
individual shall be eligible to rollover any amounts that are considered to be a
loan under another plan. In the case of a transfer to this Plan of a
Participant’s account under a plan of an Affiliated Company, such transfer shall
be made directly from the trustee of the plan of such Affiliated Company to the
Trustee of this Plan. Any amount transferred in accordance with this Section
4.10 shall not be subject to distribution to the Participant except as expressly
provided under the terms of this Plan. Any such rollover under this Section 4.10
shall be made to the Plan in cash, except for those loans as provided in
Appendix E.





(b)    A Participant may apply to the Committee to deposit a direct transfer
from a designated Roth account under another applicable retirement plan, which
shall be deposited into the Roth Rollover Account established or maintained
under the Plan in the name of the contributing Participant. The Committee shall,
before agreeing to accept any such transfer, seek and obtain reasonable
representations from the plan administrator or other responsible party of the
distributing plan (i) of the first year of the Five-Taxable-Year Period for the
Participant and the portion of such distribution that is attributable to
investment in the contract; or (ii) that the distribution is a Qualified Roth
Distribution. The Plan shall not accept an indirect (i.e., 60-day) transfer from
a designated Roth account under another applicable retirement plan.


(c)    Effective July 1, 2019, a Participant who is then an Employee may elect
to roll over a distribution from one or more of his Accounts to his Roth Account
(an “In- Plan Roth Rollover”) that (i) is otherwise eligible for distribution
from the Plan; (ii) qualifies as an Eligible Rollover Distribution; and (iii) is
not a distribution from the Participant’s Roth Account. Any such In-Plan Roth
Rollover shall be made in accordance with, and treated as a taxable distribution
to the extent required by, Code Section 402A(c)(4) and any regulations and other
guidance issued under that provision.









ARTICLE V image_121.jpg [image_121.jpg]EMPLOYER CONTRIBUTIONS


5.1    Amount of Participating Employer Contributions.


(a)    Subject to the requirements and restrictions of this Article V and
Articles VI and XV, a Participating Employer shall make contributions to the
Plan as follows:


(1) As soon as administratively practicable following each payroll period, the
Participating Employer shall make a Compensation Deferral Contribution on behalf
of a Participant equal to the amount of Compensation deferred by the Participant
for each payroll



--------------------------------------------------------------------------------





period pursuant to the Compensation deferral agreement described in Article IV
hereunder, provided such Compensation Deferral Contribution constitutes an
elective contribution that satisfies the requirements of Code Section 401(k).
Notwithstanding the foregoing, in no event shall such Compensation Deferral
Contributions be contributed before (1) the Participant has entered into a
Compensation deferral agreement with a Participating Employer or (2) the
Participant’s performance of services that relate to the Compensation that, but
for the Participant’s Compensation deferral agreement, would have been paid to
the Participant.


(2) As soon as administratively practicable following each payroll period, the
Participating Employer shall make a Catch-up Contribution on behalf of a
Participant equal to the amount of Compensation (determined without regard to
subsection 2.11(f)) deferred by the Participant for each payroll period pursuant
to the Catch-up Contribution election described in Article IV hereunder,
provided such Catch-up Contribution constitutes an elective deferral that
satisfies the requirements of Code Section 414(v). Notwithstanding the
foregoing, in no event shall such Catch- up Contributions be contributed before
(1) the Participant has entered into an agreement with a Participating Employer
to make Catch-up Contributions or (2) the Participant’s performance of services
that relate to the Compensation that, but for the Participant’s Catch-up
Contribution election, would have been paid to the Participant.


(3)    Except as otherwise provided in the Plan, including Appendix A
hereto:


(1)    As soon as administratively practicable following the end of the
Company’s second and fourth fiscal quarters during the Plan Year, the
Participating Employer shall make a Matching Contribution (which may include
forfeitures applied pursuant to subsection 9.5(b)) on behalf of a Participant in
an amount as follows:


(A)    An amount equal to the sum of (i) one hundred percent (100%) of the first
three percent (3%) and (ii) fifty percent (50%) of the next two percent (2%) of
the aggregate Compensation Deferral Contributions and Catch-up Contributions
made on behalf of the Participant during the preceding six-month period,
provided the Participant’s aggregate Compensation Deferral Contributions and









Catch-up Contributions qualify for tax treatment under Code Section 402(e)(3).


(B)    A Participant shall be eligible for such Matching Contribution on the
date the Participant commences participation in the Plan. Notwithstanding the
foregoing, in no event shall such Matching Contribution be contributed before
(i) the Participant has entered into a Compensation deferral agreement and/or
Catch-up Contribution election with a Participating Employer or (ii) the
Participant’s performance of services that relate to the Compensation that, but
for the Participant’s Compensation deferral agreement



--------------------------------------------------------------------------------



and/or Catch-up Contribution election would have been paid to the Participant.
Participants must be employed with a Participating Employer on March 31 or
September 30 of each six-month period in order to receive a Matching
Contribution under this subsection 5.1(a)(3) with respect to such six-month
period. Participants who die or retire on or after their Early Retirement Date
will receive a Matching Contribution for the applicable six-month period as soon
as administratively practicable following the Participant’s date of death or
retirement. Solely for purposes of calculating the Matching Contribution for the
2018 Plan Year, a Participant’s aggregate Compensation Deferral Contributions
shall include any compensation deferral contributions made under the DXC MAP.


(C)    Solely for purposes of calculating the Matching Contributions described
in this subsection 5.1(a)(3) for the six-month period ending on the last day of
the Company’s second fiscal quarter during the 2019 Plan Year, the employment
status of a Participant in the Original Plan shall be determined on September
30, 2019, and the Compensation of any such Participant shall include any
Compensation taken into account under the Original Plan for the nine-month
portion of the 2019 Plan Year prior to the Restatement Effective Date.


(2)    Notwithstanding the foregoing, Matching Contributions provided under this
subsection 5.1(a)(3) to Participants who are collectively bargained employees
shall be made as soon as administratively practicable following each payroll
period.


(3)    For the avoidance of doubt, Compensation Deferral Contributions
designated as Roth Contributions shall be included in the calculation of
Matching Contributions.


(b)    In no event shall contributions made under subsection 5.1(a)(3) above for
any portion of a Plan Year be made later than the time prescribed by law for the
deduction of such contribution for purposes of a Participating Employer’s
federal income tax, as determined by the applicable provisions of the Code.


(c)    Subject to the following, each Participating Employer may make annual
Discretionary Employer Contributions, in cash, for that Participating Employer’s
fiscal year, which shall be allocated to each eligible Participant’s
Discretionary Employer Contributions Account in a nondiscriminatory manner as
determined by the Participating Employer.







(1)    The Participating Employer may designate whether or not the Participant
must be an active Employee on the last day of the applicable fiscal year or on
any particular day during such fiscal year, and/or at the time the Discretionary
Employer Contribution is made, in order to be eligible for a share in the
Discretionary Employer Contribution.





--------------------------------------------------------------------------------



(2)    Discretionary Employer Contributions shall be invested in accordance with
each Participant’s investment election for such amounts under Section 7.3. If no
such election is made, the Discretionary Employer Contribution shall be invested
in the Investment Funds otherwise elected by the Participant for investment of
the Participant’s Compensation Deferral Account. In the event a Participant has
not designated an Investment Fund for the investment of his Compensation
Deferral Account, any Discretionary Employer Contributions allocated to the
Participant pursuant to this subsection 5.1(c) shall be invested in the same
qualified default investment alternative fund designated by the Committee and
specified in Appendix G to the Plan for Compensation Deferral Contributions made
on behalf of Automatic Enrollment Participants, unless and until the Participant
otherwise directs pursuant to Section 7.3.


(3)    In no event shall a Participating Employer be obligated to make a
Discretionary Employer Contribution in excess of the maximum amount deductible
under Code Section 404(a)(3)(A).


(4)    For purposes of applying the Code Section 401(a)(17) limit described in
subsection 2.11(f), any Compensation taken into account shall be the
Compensation received for the fiscal year for which the Discretionary Employer
Contribution is made, except that the Compensation shall be determined, and Code
Section 401(a)(17) shall be applied, on a fiscal year basis (rather than on a
Plan Year basis), and as a result of which, the Code Section 401(a)(17) limit in
effect for the Plan Year in which the fiscal year begins shall apply, as
required by Treasury Regulations Section 1.401(a)(17)-1(b)(3)(ii).


(d)    A Participating Employer may, in the discretion of the Company and
subject to the limitations of Section 15.1, make Qualified Non-Elective
Contributions (as defined in Code Section 401(m)(4)(C)) on behalf of Non-Highly
Compensated Eligible Employees in order to ensure that the Plan meets the Actual
Deferral Percentage test or the Actual Contribution Percentage test of the Code.
The amount and allocation of such contributions will be determined by the
Participating Employer at the time of contribution. Any contribution made to the
Plan pursuant to this subsection 5.1(d) shall be fully vested when made and
subject to the same distribution restrictions that apply to Compensation
Deferral Contributions (other than with respect to hardship distributions under
subsection 9.7(a)). Any such contributions shall be allocated in an equitable
manner to a QNEC Contributions Account that is established and maintained for a
Participant to record amounts attributable to such contributions.





(e)    As soon as administratively practicable following each Plan Year, a
Participating Employer may make Non-Elective Contributions for such Plan Year,
in cash, which shall be allocated to each eligible Participant’s Non-Elective
Contributions Account in accordance with the following subsections:


(1)    The Non-Elective Contributions made pursuant to this Section shall be
made in a manner that is nondiscriminatory and that meets all of the applicable
qualification requirements of the Code. In order to be eligible to receive
Non-Elective Contributions, a Participant (1) must be on the payroll of
Perspecta Labs Inc. at any time during the Plan Year, (2) must have been on the
payroll of Vencore Labs Inc. as of December 14, 2016, and (3)



--------------------------------------------------------------------------------



must have been eligible to receive “employer profit sharing contributions” under
Section 3.5A of the Vencore Plan.


(2)    The amount of such Non-Elective Contributions for each Plan Year shall be
determined in accordance with the following schedule:


Years of Service
on First Day    Percentage of Compensation of Plan Year        for Plan Year


Less than 10    2%
10 Through 19    3%
20 Through 29    4%
30 or More    5%


(3)    Solely for purposes of calculating the Non-Elective Contribution
described in this subsection 5.1(e) for the 2019 Plan Year, a Participant’s
Years of Service shall be determined on January 1, 2019, and a Participant’s
Compensation shall include any compensation taken into account under the Vencore
Plan for that portion of the 2019 Plan Year prior to the Restatement Effective
Date.


(4)    Non-Elective Contributions shall be invested in accordance with each
Participant’s investment election for such amounts under Section 7.3. If no such
election is made, the Non-Elective Contribution shall be invested in the
Investment Funds otherwise elected by the Participant for investment of the
Participant’s Compensation Deferral Account. In the event a Participant has not
designated an Investment Fund for the investment of his Compensation Deferral
Account, any Non- Elective Contributions allocated to the Participant pursuant
to this subsection 5.1(e) shall be invested in the same qualified default
investment alternative fund designated by the Committee and specified in
Appendix G to the Plan for Compensation Deferral Contributions made on behalf of
Automatic Enrollment Participants, unless and until the Participant otherwise
directs pursuant to Section 7.3.


(5)    In no event shall a Participating Employer be obligated to make a Non-
Elective Contribution in excess of the maximum amount deductible under Code
Section 404(a)(3)(A).



5.2    Special Limitations on Matching Contributions. With respect to each Plan
Year, Matching Contributions under the Plan made on behalf of Highly Compensated
Employees for the Plan Year shall not exceed the "contribution percentage
requirement” of Code Section 401(m)(2), as provided in this Section. This
determination shall be made on the basis of the Company and its Affiliated
Companies as one testing group and each Participating Employer, as defined under
subsection 2.45(c) and its Affiliated Companies, each as a separate testing
group. In the event that Matching Contributions under this Plan made on behalf
of Highly Compensated Employees for any Plan Year exceed the “contribution
percentage requirement” of Code Section 401(m)(2) for any reason, such Excess
Aggregate Contributions and any income allocable thereto shall be disposed of in
accordance with Section 5.3, the provisions of Code Sections 401(m)(2) and
401(m)(9) and any applicable regulations. The Actual Contribution Percentage
test will be calculated using the “current year testing” method described in
Treasury Regulation Section 1.401(m)-2(a)(2).



--------------------------------------------------------------------------------





(a)    The Matching Contributions made on behalf of a Participant who is a
Highly Compensated Employee for a Plan Year shall satisfy one of the following
tests:


(1)    The Actual Contribution Percentage for Eligible Employees who are Highly
Compensated Employees shall not be more than the Actual Contribution Percentage
of all other Eligible Employees multiplied by 1.25; or


(2)    The excess of the Actual Contribution Percentage for Eligible Employees
who are Highly Compensated Employees over the Actual Contribution Percentage for
all other Eligible Employees shall not be more than two percentage points, and
the Actual Contribution Percentage for Eligible Employees who are Highly
Compensated Employees shall not be more than the Actual Contribution Percentage
of all other Eligible Employees multiplied by 2.00.


(b)    For the purposes of this Article V, “Actual Contribution Percentage”
means, with respect to Eligible Employees who are Highly Compensated Employees
and all other Eligible Employees for a Plan Year, the average of the ratios,
calculated separately for each Employee in such group, of the amount of Matching
Contributions under the Plan on behalf of each Employee for such Plan Year to
such Employee's Includable Compensation for such Plan Year.


(c)    If as of the last day of a Plan Year this Plan satisfies the requirements
of Code Section 401(a)(4) or 410(b) only if aggregated with one or more other
plans which include arrangements under Code Section 401(k), then this Section
5.2 shall be applied by determining the Actual Contribution Percentages of
Eligible Employees as if all such plans were a single plan.


(d)    For the purposes of this Section, the Actual Contribution Percentage for
any Highly Compensated Employee who is a Participant under two or more Code
Section 401(k) arrangements of a Participating Employer or an Affiliated Company
shall be determined by taking into account the Highly Compensated Employee's
Compensation (including any differential wage payment (as defined in Code
Section 3401(h)(2)) made by a Participating Employer) under each such
arrangement and contributions under each such arrangement which qualify for
treatment under Code Section 401(k).





(e)    The determination and treatment of Matching Contributions and the Actual
Contribution Percentage of any Participant shall satisfy such other requirements
as may be prescribed by the Secretary of the Treasury.


5.3    Return of Excess Aggregate Contributions on Behalf of Highly Compensated
Employees. The Committee shall determine, as soon as is reasonably possible
following the close of the Plan Year, the extent (if any) to which Matching
Contributions on behalf of Highly Compensated Employees may cause the Plan to
exceed the limitations of Section 5.2 for such Plan Year. Notwithstanding any
other provision of the Plan, if, pursuant to the determination by the Committee,
Matching Contributions on behalf of a Highly Compensated Employee may cause the
Plan to exceed such limitations, then the Committee shall take the following
steps:



--------------------------------------------------------------------------------





(a)    First, any Excess Aggregate Contributions on behalf of Highly Compensated
Employees, plus any income and minus any loss allocable thereto, shall be
forfeited, to the extent forfeitable under the Plan. Amounts of Excess Aggregate
Contributions forfeited by Highly Compensated Employees under this Section shall
be applied to the maximum extent practicable, to reduce a Participating
Employer’s Matching Contribution for the Plan Year for which the Excess
Aggregate Contribution was made and succeeding Plan Years, as necessary.


(b)    If any excess remains after the provisions of (a) above are applied, any
Excess Aggregate Contributions which are non-forfeitable under the Plan, plus
any income and minus any loss allocable thereto shall be distributed to the
Highly Compensated Employee (after withholding applicable federal, state and
local income taxes due on such amount) within two and one-half (2-1/2) months
following the close of the Plan Year for which the Excess Aggregate Contribution
was made, but in no event later than the end of the first Plan Year following
the Plan Year for which the excess Matching Contribution was made,
notwithstanding any other provision in this Plan.


(c)    Excess Aggregate Contributions are allocated to the Highly Compensated
Employees with the largest Actual Contribution Percentage dollar amounts taken
into account in calculating the Actual Contribution Percentage test for the year
in which the excess arose, beginning with the Highly Compensated Employee with
the largest dollar amount of such Actual Contribution Percentage amounts and
continuing in descending order until all the Excess Aggregate Contributions have
been allocated. For purposes of the preceding sentence, the “largest dollar
amount” is determined after distribution of any Excess Aggregate Contributions.


(d)    For purposes of this Section, the amount of any Excess Aggregate
Contributions on behalf of a Highly Compensated Employee for a preceding Plan
Year under Section 5.2, and any income or loss allocable to any Excess Aggregate
Contributions, shall be determined by the Committee in a manner consistent with
that described in subsection 4.7(a). The Committee shall not be liable to any
Highly Compensated Employee (or his Beneficiary, if applicable) for any losses
caused by incorrectly estimating the amount of any Excess Aggregate
Contributions on behalf of a Highly Compensated Employee and the earnings
attributable to such excess. In all events, the






--------------------------------------------------------------------------------









income attributable to Excess Aggregate Contributions will be determined in
accordance with Code Section 401(m) and the regulations issued thereunder.


(e)    Any Excess Aggregate Contribution forfeited by or distributed to a Highly
Compensated Employee in accordance with this Section shall be treated as an
Annual Addition under Article XV for the Plan Year for which the Excess
Aggregate Contribution was made. In addition, any forfeited amount reallocated
to the Account of another Participant shall be treated as an Annual Addition
with respect to such Participant.


5.4    Irrevocability. A Participating Employer shall have no right or title to,
nor interest in, the contributions made to the Trust Fund, and no part of the
Trust Fund shall revert to a Participating Employer except that on and after the
Effective Date funds may be returned to the appropriate Participating Employer
as follows:


(a)    In the event a Participating Employer shall make an excessive
contribution under a mistake of fact pursuant to ERISA Section 403(c)(2)(A), the
Participating Employer may demand repayment of such excessive contribution at
any time within one (1) year following the time of payment and the Trustees
shall return such amount to the Participating Employer within the one (1) year
period. Earnings of the Plan attributable to the excess contributions may not be
returned to the Participating Employer but any losses attributable thereto must
reduce the amount so returned.


(b)    Any contribution by a Participating Employer to the Trust Fund is
conditioned upon the deductibility of the contribution by the Participating
Employer under the Code and, to the extent any such deduction is disallowed, the
Participating Employer may, within one (1) year following the disallowance of
the deduction, demand repayment of such disallowed contribution and the Trustee
shall return such contribution within one (1) year following the disallowance.
Earnings of the Plan attributable to the excess contribution may not be returned
to the Participating Employer, but any losses attributable thereto must reduce
the amount so returned.





ARTICLE VI TRUSTEE AND TRUST FUND
6.1 In General. The Company has entered into a Trust Agreement with a Trustee
creating the Trust Fund. Such Trust Agreement provides for the administration of
the Trust Fund by the Trustee. The Trust Fund shall be invested in accordance
with provisions of the Plan and Trust Agreement and shall be held in trust for
the exclusive benefit of Participants or their Beneficiaries. The Committee may,
without further reference to or action by any Participant, from time to time (i)
enter into such further agreements with the Trustee or other parties and make
such amendments to the Trust Agreement or said further agreements as it may deem
necessary or desirable to carry out the Plan, (ii) designate a successor Trustee
or successor Trustees and (iii) take such other steps and execute such other
instruments as it may deem necessary or desirable to carry out the provisions
thereof.




--------------------------------------------------------------------------------









ARTICLE VII INVESTMENT FUNDS
7.1    Investment of Matching Contributions and Retirement Accounts. Except as
provided in Appendix A with respect to Matching Contributions, Matching
Contributions and Retirement Accounts credited on a Participant’s behalf shall
be initially invested in the applicable Target Series Retirement Fund set forth
in Appendix G unless the Participant elects to have such amounts initially
invested in any other Investment Fund(s) in accordance with the provisions of
subsection 7.3(b). Matching Contributions invested in the applicable Target
Series Retirement Fund set forth in Appendix G may be transferred to and
designated for investment in any other Investment Fund(s) pursuant to subsection
7.3(b) at any time. Notwithstanding the foregoing, the Matching Contributions
and Retirement Accounts of a Participant who is an employee of a joint venture
in which a Participating Employer has less than an 80% interest in capital or
profits shall not be invested in the applicable Target Series Retirement Fund
set forth in Appendix G, but instead shall be subject to the investment
provisions of Appendix A or F.


7.2    Investments in the Perspecta Stock Fund or the DXC Stock Fund Under the
Original Plan. Amounts formerly designated for investment in the Perspecta Stock
Fund or the DXC Stock Fund under the Original Plan shall be liquidated on or
around the Restatement Effective Date and invested in the applicable Target
Series Retirement Fund set forth in Appendix G unless the Participant elects to
have such amounts invested in any other Investment Fund(s) pursuant to
subsection 7.3(b).


7.3    Investment of Accounts and Contributions. In accordance with rules of
uniform application which the Committee may from time to time adopt and subject
to subsection 4.2(e) and any limitations set forth in Appendix A or F and in
this Article VII, each Participant shall have the right to designate one or more
of the Investment Funds established by the Committee for the investment of his
Compensation Deferral Account, his Catch-up Contribution Account, his Roth
Accounts, his Rollover Account, his Matching Contributions Account, his
Discretionary Employer Contributions Account, his Non- Elective Contributions
Account, his Merged Account, his After-Tax Merged Account, his QNEC
Contributions Account, and his Retirement Account under the Plan as made
available by the Committee, subject to the rules set forth in (a)-(d) below. A
Participant’s Account may be charged for the reasonable expenses of carrying out
the Participant’s investment directions and for investment adviser fees
associated with his or her Account. These provisions are intended to comply with
Code Sections 401(a)(28) and 401(a)(35) on or before the events described in
Section 7.2.


(a)    Investment of Accounts in an Investment Fund shall be in such amounts or
whole percentages as the Committee shall prescribe from time to time.


(b)    A Participant may, at any time (i) make a designation with respect to the
amount standing to his credit in such Accounts; and (ii) make a designation with
respect to future Compensation Deferral Contributions, Catch-up Contributions,
Roth Contributions, Matching Contributions, Discretionary Employer
Contributions, and Non-Elective



--------------------------------------------------------------------------------



Contributions, if any. Notwithstanding the foregoing, only two changes may be
made per any calendar month. If such change is made on a Valuation Date before
the earlier of 4:00 p.m. Eastern Time or the close of the New York Stock
Exchange, such change shall become effective on the Valuation Date that the
change was made. If the change is not made by such deadline, or is not made on a
Valuation Date, such change shall become effective on the next following
Valuation Date.





(c)    Investment Funds may, from time to time, hold cash or cash equivalent
investments (including interests in any fund maintained by the Trustee as
provided in the Trust Agreement) resulting from investment transactions relating
to the property of said Fund; provided, however, that none of the Committee, the
Company, any Participating Employer, the Trustee or any other person shall have
any duty or responsibility to cause such Funds to be held in cash or cash
equivalent investments for investment purposes. In the case of any Investment
Fund under the management and control of an Investment Manager appointed by the
Committee in accordance with Section 11.4, none of the Committee, the Company,
any Participating Employer, the Trustee, or any other person shall have any
responsibility or liability for investment decisions made by such Investment
Manager.


(d)    Any insiders under Section 16 of the Securities Exchange Act of 1934, as
amended, may only engage in transactions involving the Perspecta Stock Fund
subject to the approval of the Company’s securities counsel.


7.4    Other Investment Allocation Rules. On December 31 of each Plan Year,
amounts determined on a per capita basis through the end of each such Plan Year
that were not otherwise allocated under Section 7.1 or 7.3 shall be allocated to
the Matching Contributions Account of each Participant who has a Compensation
deferral agreement under Section 4.1 in effect with the Participating Employer
on December 31 of the applicable Plan Year.





ARTICLE VIII
VESTING


8.1    Vested Interest in Compensation Deferral, Roth, Retirement, Merged and
Rollover Accounts. Each Participant shall at all times have a one hundred
percent (100%) Vested Interest in the value of his Compensation Deferral
Account, Catch-up Contribution Account, Roth Account, Retirement Account,
After-Tax Merged Account, Discretionary Employer Contributions Account, QNEC
Contributions Account, Rollover Account and Roth Rollover Account under the
Plan.


8.2    Vested Interest in Matching Contributions and Non-Elective Contributions
Accounts. Except as provided in Appendices A and B,


(a)    The Vested Interest of each Participant (other than those specified in
(b)and (c) below) in the value of his Matching Contributions and Non-Elective
Contributions Accounts shall be determined in accordance with the following
provisions:





--------------------------------------------------------------------------------






Number ofYears of ServiceVested Interest0-20%2 or more100%

                             





(b)    The Vested Interest of a collectively bargained employee in the value of
his Matching Contributions Account shall be determined in accordance with the
following provisions:


Number of Full Years of Service
Vested Interest in Matching
Contributions Account
10%225%350%475%5 or more100%



(c)    Notwithstanding the above, with respect to a Participant who was (i)
actively employed immediately prior to the Restatement Effective Date or (ii)
actively employed prior to but not immediately prior to the Restatement
Effective Date and thereafter reemployed by a Participating Employer or an
Affiliated Company prior to his incurring a Break in Service (determined as if
the date of his termination of employment prior to the Restatement Effective
Date constituted a Severance Date),


(1)    A participant in the Original Plan shall become vested in the value of
his Matching Contributions Account in accordance with the vesting schedule that
applied to such Account under the Original Plan.


(2)    A participant in the Vencore Plan shall have a one hundred percent (100%)
Vested Interest in the value of his Matching Contributions Account


(3)    A participant in the Vencore Plan who was fully vested in the value of
his Merged Account attributable to profit-sharing contributions under the
Vencore Plan shall have a one hundred percent (100%) Vested Interest in the
value of his Non-Elective Contributions Account.


(d)    Notwithstanding the above, a Participant shall have a one hundred percent
(100%) Vested Interest in the value of his Matching Contributions Account and
Non-Elective Contributions Account upon his attainment of Normal Retirement Age
while employed by a Participating Employer or an Affiliated Company or upon an
earlier Severance by reason of death or Total and Permanent Disability. In
addition, if a Participant dies while performing qualified military service (as
defined in Code Section 414(u)(5)), the Vested Interest of such Participant’s
Matching Contributions Account and Non-Elective Contributions Account shall be
one hundred percent (100%).





--------------------------------------------------------------------------------





(e)    Notwithstanding the above, any Years of Service completed by a
Participant after he incurs at least five (5) consecutive Breaks in Service
shall not be taken into account for purposes of determining his Vested Interest
in the value of his Matching Contributions Account and Non-Elective
Contributions Account prior to such Breaks in Service.


(f)    If the vesting schedule under the Plan is amended or if the Plan is
amended in any way that directly or indirectly affects the computation of a
Participant’s Vested Interest each Participant who has completed at least three
(3) Years of Service may elect, within a reasonable time after the adoption of
the amendment, to continue to have his Vested Interest computed under the Plan
without regard to such amendment. The period during which the election may be
made shall commence with the date the amendment is adopted and shall end on the
latest of: (i) 60 days after the amendment is adopted; (ii) 60 days after the
amendment is effective; or (iii) 60 days after the Participant is issued written
notice of the amendment.


8.3    Vested Interest in Merged Account. Except as provided in Appendices A
and B,


(a)    A participant in the Vencore Plan shall have a one hundred percent (100%)
Vested Interest in the value of his Merged Account attributable to matching
contributions under the Vencore Plan. The provisions of this subsection 8.3(a)
shall be administered by taking into account the provisions of subsection
8.2(f).


(b)    A participant in the Vencore Plan who was fully vested in the value of
his Merged Account attributable to profit-sharing contributions under the
Vencore Plan shall have a one hundred percent (100%) Vested Interest in the
value of his Merged Account attributable to such contributions under the Vencore
Plan. The provisions of this subsection 8.3(b) shall be administered by taking
into account the provisions of subsection 8.2(f).


(c)    A participant in the KGS Plan shall become vested in the value of his
Merged Account attributable to matching contributions under the KGS Plan in
accordance with the vesting schedule that applied to such contributions under
the KGS Plan. The provisions of this subsection 8.3(c) shall be administered in
manners similar to those described in subsections 8.2(d) and (e) and by taking
into account the provisions of subsection 8.2(f).


















--------------------------------------------------------------------------------





ARTICLE IX PAYMENT OF PLAN BENEFITS


9.1        Distribution Upon Retirement.


(a)    A Participant may retire from the employment of a Participating Employer
on his Early Retirement Date or his Normal Retirement Date. If the Participant
continues in the service of a Participating Employer beyond his Normal
Retirement Date, he shall continue to participate in the Plan in the same manner
as Participants who have not reached their Normal Retirement Dates. At the
Participant’s Severance on his Postponed Retirement Date, his Distributable
Benefit shall be based upon the Vested Interest of his Accounts as of the
applicable Valuation Date. After a Participant has reached his Normal Retirement
Date, any Severance (other than by reason of death or Total and Permanent
Disability) shall be deemed a Normal Retirement.


(b)    Subject to the provisions of Sections 9.4 and 9.11, upon a Participant’s
Severance on or after his Early Retirement Date, such Participant shall be
entitled to a distribution of his Distributable Benefit as provided in Section
9.6 within ninety (90) days after receipt by the Committee of all required
documentation, but in no event shall payment be made later than the sixtieth day
after the later of the close of the Plan Year in which occurs the Severance, or
the close of the Plan Year in which the Participant attains Normal Retirement
Age, unless such Participant consents to a later distribution.


(c)     All distributions under this Plan must be made in accordance with the
regulations under Code Section 401(a)(9), including the incidental death benefit
requirement of Code Section 401(a)(9)(G). Furthermore, the provisions of this
Article IX reflecting Code Section 401(a)(9) override any other distribution
options in the Plan inconsistent with Code Section 401(a)(9).


(d)     The following provisions shall apply with respect to distributions:


(i)    In accordance with procedures described in this subsection 9.1(d), a
Participant who (A) is not a five percent owner (as defined in Code Section
416), (B) attains age 70½ while actively employed by the Company, and (C) has
not otherwise commenced payment of his Distributable Benefit as of the date an
election is made shall be given a one-time option to elect to commence an
in-service distribution of a portion of his or her Distributable Benefit
beginning on or before April 1 of the calendar year following the calendar year
in which the Participant attains age 70½ (“Voluntary Minimum Distribution” or
“VMD”). The procedures for electing, calculating the amount of, and paying a VMD
are as follows:


(1)    The option to elect shall be given in the January of the year in which
the Participant reaches age 70½. The Participant shall have the period specified
in the notice, which shall not be less than 30 days from the date of the notice,
to elect a VMD (the “VMD Election Period”).





--------------------------------------------------------------------------------





(2)    If the Committee receives a properly completed and signed election form
within the VMD Election Period, the VMD shall be paid in an amount equal to the
amount, and shall be distributed in the same time and manner, that the
Participant would have received as the Participant’s required minimum
distribution calculated under subsection 9.1(c) of the Plan; provided, however,
that the required minimum distribution shall be calculated based on the
Participant’s Account balance on the VMD Date. The VMD Date shall be the last
business day of November of the year in which the Participant reaches age 70½.


(ii)     Any Participant who is not a five percent owner (as defined in Code
Section 416) and who is hired by the Company after the Participant attains age
70 ½ shall be given the one-time option to elect to commence a VMD pursuant to
the terms set forth in subsection 9.1(d)(i) above in the January of the first
Plan Year commencing after the first December 31 on which the Participant has an
Account balance.


(iii) Any Participant who is not a five percent owner (as defined in Code
Section 416) and who is rehired after attaining age 70½ shall be given the
one-time option to elect to commence a VMD pursuant to the terms set forth in
subsection 9.1(d)(i) above; provided, however, that a rehired Participant may
elect a VMD only if the Participant was not otherwise given the one-time option
to take a VMD prior to his date of rehire.


(iv) Notwithstanding any provision of the Plan to the contrary, a Participant
who is receiving a VMD at the time of his Severance Date shall cease receiving
such VMD and instead commence receiving his Distributable Benefit in the form
elected by the Participant in accordance with Article IX of the Plan.
Notwithstanding anything herein to the contrary, if a Participant has elected to
receive a VMD which has not yet commenced at the time of his retirement under
the Plan, such election shall be cancelled and the Participant shall instead
commence receiving his Distributable Benefit in the form elected by the
Participant at retirement in accordance with Article IX of the Plan.


(v) Notwithstanding anything herein to the contrary, a Participant shall not
receive a VMD concurrently with the Participant’s required minimum distributions
paid in accordance with subsection 9.1(c). With respect to a Participant who was
actively employed by the Company and receiving required minimum distributions
under the Prior Plan as of October 1, 1998, that Participant shall have a
one-time election to cease and defer distribution of his required minimum
distribution until April 1 of the later of (i) the year in which the Participant
reaches age 70½; or (ii) the year following the Participant’s Severance Date.


(e)     Notwithstanding anything in subsection 9.1(d) to the contrary, the
required minimum distribution of the Distributable Benefit of a Participant who
is a five percent owner (as defined in Code Section 416) must begin by April 1
of the calendar year following the calendar year in which the Participant
attains age 70½.



--------------------------------------------------------------------------------





(f)     Notwithstanding the foregoing provisions of Section 9.1, a Participant
or Beneficiary who would have been required to receive required minimum
distributions for 2009 under the Prior Plan but for the enactment of Code
Section 401(a)(9)(H) (“2009 RMDs”), and who would have satisfied that
requirement by receiving distributions that are (i) equal to the 2009 RMDs or
(ii) one or more payments in a series of substantially equal distributions (that
include the 2009 RMDs) made at least annually and expected to last for the life
(or life expectancy) of the Participant, the joint lives (or joint life
expectancy) of the Participant and the Participant's designated Beneficiary, or
for a period of at least 10 years (“Extended 2009 RMDs”), will receive those
distributions for 2009, unless the Participant or Beneficiary chooses not to
receive such distributions. Participants and Beneficiaries described in the
preceding sentence will be given the opportunity to elect to stop receiving the
distributions described in the preceding sentence. Notwithstanding the foregoing
provisions of this subsection 9.1(f), for purposes of applying the Direct
Rollover provisions of the Plan, 2009 RMDs and Extended 2009 RMDs (both as
defined above) are not treated as Eligible Rollover Distributions.


9.2        Distribution Upon Death Prior to Payment of Benefits.


(a)    Upon the death of a Participant prior to the payment of his Distributable
Benefit, the Committee shall direct the Trustee to make a distribution of such
Distributable Benefit as provided in Section 9.6 to the Beneficiary designated
by the deceased Participant, or otherwise entitled to such Distributable
Benefit, as provided in Section 9.8.


(b)    Distribution of a Participant’s Distributable Benefit shall be made
within ninety (90) days after all facts required by the Committee to be
established as a condition of payment have been established to the satisfaction
of the Committee, but in any event within the maximum time period allowed by
Code Section 401(a)(9).


(c)    If a Participant dies while performing qualified military service (as
defined in Code Section 414(u)(5)), the Participant’s Beneficiary shall be
entitled to any additional benefits under the Plan as if the Participant had
died during service with a Participating Employer.


9.3        Distribution Upon Disability Prior to Retirement Date.


(a)    Upon the Severance of a Participant as a result of Total and Permanent
Disability, which shall be certified by a physician designated by the Disability
Administrator, if the Committee so requests, his Distributable Benefit shall be
distributed to him as provided in Section 9.6.


(b) Distribution to a disabled Participant shall be made within ninety (90) days
after all facts required by the Disability Administrator to be established as a
condition of payment have been established to the satisfaction of the Disability
Administrator.


9.4        Severance Prior to Normal Retirement Date.





--------------------------------------------------------------------------------





(a)     If a Participant incurs a Severance prior to his Normal Retirement Date
for any reason other than Total and Permanent Disability or death, his
Distributable Benefit
shall be paid in a lump sum as provided in Section 9.6 as soon as practicable
following the Participant’s attainment of Normal Retirement Age; provided,
however, that in no event shall such distribution be later than sixty (60) days
after the close of the Plan Year in which the Participant attains Normal
Retirement Age, unless such Participant elects to defer receipt of such payment
until such Participant attains age 70½.


(b)    Payment of a Participant’s Distributable Benefit under this Section 9.4
shall be made in a lump sum as provided in Section 9.6 before the Participant’s
attainment of Normal Retirement Age within ninety (90) days after receipt by the
Committee of all required documentation (but in no event later than sixty (60)
days after the close of the Plan Year in which the Participant attains Normal
Retirement Age) as follows:


(i)         In the case of a Participant whose Distributable Benefit exceeds
$5,000 (not including the amount of any Rollover Account or Roth Rollover
Account), if the Participant elects in writing to receive payment of such
Distributable Benefit.


(ii)     In the case of a Participant whose Distributable Benefit does not
exceed $1,000 (including the amount of any Rollover Account or Roth Rollover
Account), without such Participant’s election.


(iii) In the case of a Participant whose Distributable Benefit does not exceed
$5,000 (not including the amount of any Rollover Account or Roth Rollover
Account) and is more than $1,000 (including the amount of any Rollover Account
or Roth Rollover Account), then the Committee shall pay the Distributable
Benefit as a Direct Rollover to an individual retirement plan designated by the
Committee without such Participant’s election. Notwithstanding the preceding
sentence, if the Participant elects in writing to receive payment of such
Distributable Benefit or to have it paid directly to an Eligible Retirement Plan
specified by the Participant in a Direct Rollover, it shall be paid to the
Participant or such Eligible Retirement Plan, as applicable.


9.5        Forfeitures; Restoration.
(a)    Subject to the provisions of subsection 9.5(c) below, any non-vested
portion of a Participant’s Matching Contributions Account shall be forfeited as
of the earlier of the date the Participant’s Distributable Benefit is paid to
him as provided in Section 9.4 or the date the Participant incurs five (5)
consecutive Breaks in Service.


(b)    Any non-vested portion of a Participant’s Matching Contributions Account
which is forfeited in accordance with (a) above shall be (i) applied to reduce
Matching Contributions by a Participating Employer under subsection 5.1(a)(3) or
to restore amounts previously forfeited, as provided in subsection 9.5(c) below,
(ii) applied to reduce Discretionary Employer Contributions or Non-Elective
Contributions, (iii) used for corrective allocations as permitted under the IRS
Employee Plans Compliance Resolution



--------------------------------------------------------------------------------





System (EPCRS), or (iv) used to pay for Plan administrative expenses, and shall
not otherwise be repaid or recovered by a Participating Employer.


(c)     In accordance with such rules as the Committee may prescribe, there
shall be restored to the Participant’s credit in his Matching Contributions
Account the dollar value of any non-vested portion of a Participant’s Matching
Contributions Account which
was forfeited upon payment of the Participant’s Distributable Benefit in
accordance with subsection 9.4(b) prior to the date on which he incurs five (5)
consecutive Breaks in Service; provided, however, that such restoration shall be
made only in the case of the Participant’s reemployment as an Employee prior to
incurring five (5) consecutive Breaks in Service, and upon the Participant’s
repayment of the amount distributed under Section 9.4 within five (5) years of
the Participant’s reemployment. The determination of the dollar value of the
forfeited portion of the Participant’s Matching Contributions Account required
to be restored to the Participant shall be made as of the Valuation Date the
Participant’s Accounts were valued for purposes of determining his Distributable
Benefit, as provided in Article X. No adjustment in the dollar value of the
forfeited amounts shall be made for any gains or losses of any Investment Fund
between the applicable Valuation Date and the restoration of the dollar value of
the forfeited portion of the Participant’s Matching Contributions Account.


9.6        Payment of Distributable Benefit.


(a)    Form of Distribution. If a Participant has a Merged Account that has
received amounts directly from another qualified plan that provides for an
annuity form of distribution, such Merged Account shall be distributed in
accordance with Section 9.12. Otherwise, a Participant may elect to receive the
entire Vested Interest balance of his Accounts in one of the following forms:


(i)        Single lump sum payment.


(ii)     Approximately equal annual, semi-annual, quarterly or monthly
installments over a period designated by the Participant. The payment period
shall be designated by the Participant by electing a specific number of years,
half- years, quarters or months, which payment period may not extend beyond the
Participant’s life expectancy (or the joint life expectancy of the Participant
and the Participant’s Beneficiary). The Participant may designate the dollar
amount to be received in each payment or may elect to have each payment
recalculated such that each payment will equal the balance in his Accounts as of
the date of distribution divided by the number of scheduled payments remaining;
provided, however, that the amounts payable to a Participant each year shall at
least equal the amount necessary to satisfy the requirements of Code Section
401(a)(9). A Participant may elect, in writing and according to uniform
procedures established by the Committee, at any time following the date he or
she commences benefit payments under this subsection 9.6(a)(ii) to change the
number of any remaining installment payments and/or the dollar amount paid to
such Participant in each remaining installment payment.


(iii) A fixed annual, semi-annual, quarterly or monthly amount, as elected by
the Participant, the duration of which ends on the date such Participant



--------------------------------------------------------------------------------





attains age 70½, at which time payment shall be in a variable amount not to
exceed such Participant’s life expectancy.


(iv)     A withdrawal of such portion (which may be all) of the Participant’s
remaining Account balance as he may designate from time to time.


(v)     If a Participant elects a payment method described in subsections
9.6(a)(ii) or (iii) above, such installment payments shall be made from such
Participant’s Accounts on a pro rata basis by Investment Fund in the
Participant’s Accounts. The amounts remaining in a Participant’s Account shall
be subject to Section 7.3.


(vi) A Participant who makes an election pursuant to subsections 9.6(a)(ii) or
(iii) subsequently may elect to receive any remaining balance in a lump sum as
provided in subsection 9.6(a)(i).


(b)    Manner of Payment. All distributions shall be valued as of the Valuation
Date on which such amounts are distributed. Payment of a Participant’s
Distributable Benefit reflecting the Participant’s interest in the Perspecta
Stock Fund (and/or DXC Stock Fund) shall be made in shares of Stock (together
with cash in lieu of any fractional share), unless the Participant elects to
receive his entire distribution in cash; provided, however, that all
distributions pursuant to subsections 9.4(b)(ii) or (iii) shall be made in cash,
unless the Participant elects to receive a distribution pursuant to subsection
9.4(b)(ii) or (iii) in shares of Stock (together with cash in lieu of any
fractional share). Unless a Participant specifically requests that his
Distributable Benefit attributable to Investment Funds other than the Perspecta
Stock Fund (and/or DXC Stock Fund) be made in Stock, such portion of his
Distributable Benefit shall be made in cash; provided, however, that a
Distributable Benefit pursuant to subsection 9.4(b)(iii) shall be made only in
cash. The payment of a Participant’s Distributable Benefit in Stock (other than
the portion of the distribution representing the Participant’s interest in the
Perspecta Stock Fund and/or DXC Stock Fund) shall consist of a number of shares
of Stock equal to the number of shares of Stock which can be purchased with the
dollar value of the Participant’s Distributable Benefit (other than the portion
of the distribution representing the Participant’s interest in the Perspecta
Stock Fund and/or DXC Stock Fund), such value to be determined as of the
appropriate Valuation Date determined under Article X.


9.7        Withdrawals.


(a)        Hardship Distributions.


(i)     Upon at least thirty (30) days written notice to the Committee or its
designee (“Hardship Administrator”), a Participant who is an Employee may obtain
a hardship distribution from any Accounts in which he has a one hundred percent
(100%) Vested Interest if the Hardship Administrator finds that the distribution
is necessary to relieve a “financial hardship” incurred by the Participant. A
Participant will be considered to have incurred a financial hardship only if he
has immediate and heavy financial needs that cannot be fulfilled



--------------------------------------------------------------------------------





through other reasonably available resources of the Participant. “Immediate and
heavy financial needs” means:


(1)    Expenses for medical care described in Code Section 213(d) previously
incurred by the Participant, the Participant’s Spouse, or any dependents of the
Participant (as defined in Code Section 152, determined
without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof) or any
Beneficiary under the Plan with respect to the Participant or necessary for
these persons to obtain such medical care;


(2)     The purchase (excluding mortgage payments) of a principal residence for
the Participant;


(3)     Payment of tuition and related educational fees for the next 12 months
of post-secondary education for the Participant or his Spouse, children or
dependents (as defined in Code Section 152, determined without regard to
subsections (b)(1), (b)(2) and (d)(1)(B) thereof) or Beneficiary;


(4)     The need to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of that residence;


(5)     Payments for burial or funeral expenses for the Participant’s deceased
parent, Spouse, children, dependents (as defined in Code Section 152, determined
without regard to subsection (d)(1)(B) thereof), or Beneficiary;


(6)     Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to Code Section 165(h)(5) and whether the loss
exceeds 10% of adjusted gross income); and


(7)     Such additional expenses or payments approved by the Internal Revenue
Service.


The determination of hardship shall be made by the Hardship Administrator in a
uniform and nondiscriminatory manner in accordance with such standards as may be
promulgated from time to time by the Internal Revenue Service.


(ii)     A distribution will be deemed necessary to satisfy an immediate and
heavy financial need of the Participant if all of the following requirements are
met:


(1)     The distribution is not in excess of the amount of the immediate and
heavy financial need of the Participant; and





--------------------------------------------------------------------------------





(2)     The Participant has obtained all distributions, other than hardship
withdrawals, currently available under this Plan and all plans maintained by the
Company or an Affiliated Company.


(iii)     A distribution may include any amount necessary to pay any federal,
state, or local income taxes or penalties reasonably anticipated to result from
the distribution.


(b)    While still an Employee, a Participant may, upon at least thirty (30)
days written notice to the Committee, make a withdrawal from his Retirement
Account of an amount specified by him up to the whole amount thereof. A
Participant who makes a withdrawal under this subsection 9.7(b) shall not be
eligible to again make a withdrawal under this subsection 9.7(b) prior to the
first anniversary of the date the Participant’s most recent withdrawal under
this subsection 9.7(b) was distributed to him.


(c)    While still an Employee, a Participant who has attained at least age
fifty- nine and one-half (59½) and has a one hundred percent (100%) Vested
Interest in the value of his Accounts under the Plan may, upon at least thirty
(30) days written notice to the Committee, make a withdrawal from his Accounts
of the amount specified by him, up to the total value of his Vested Interest in
his Accounts. A Participant who makes a withdrawal under this subsection 9.7(c)
shall not be eligible to again make a withdrawal under this subsection 9.7(c)
prior to the first anniversary of the date the Participant’s most recent
withdrawal under this subsection 9.7(c) was distributed to him. A Participant
shall have a separate withdrawal option under this subsection 9.7(c) for his
Roth Accounts, if applicable.


(d)    While still an Employee, a Participant may, upon at least thirty (30)
days written notice to the Committee, make a withdrawal from his Merged Account
of all amounts thereof attributable to transfers from other profit sharing plans
and amounts attributable to other pension plans and Code Section 401(k) plans
provided the Participant had the right to elect to receive a distribution of
such amount at the time of the transfer to this Plan. No withdrawals under this
provision shall be permitted of any amounts transferred from an account that
qualifies under Code Section 401(k) if the Participant did not have the right to
receive a distribution at the time of the transfer. A Participant who makes a
withdrawal under this subsection 9.7(d) shall not be eligible to again make a
withdrawal under this subsection 9.7(d) prior to the first anniversary of the
date the Participant’s most recent withdrawal under this subsection 9.7(d) was
distributed to him.


(e)    Rollover Account, Roth Rollover Account and After-Tax Merged Account
amounts may be withdrawn at any time for any reason.


(f)    The maximum amount subject to withdrawal under this Section 9.7 shall be
determined as of the Valuation Date immediately following the Hardship
Administrator’s or Committee’s determination authorizing the withdrawal.


(g)    Any withdrawal under this Section 9.7 reflecting the Participant’s
interest in the Perspecta Stock Fund shall be made in shares of Stock (together
with cash in lieu of any fractional share), unless the Participant elects to
receive such entire amount in



--------------------------------------------------------------------------------





cash. Any withdrawal from an Investment Fund other than the Perspecta Stock Fund
shall be in Stock or cash, as determined in accordance with the provisions of
subsection 9.6(b). Such withdrawals shall be distributed as soon as practicable
following the Committee’s determination authorizing a withdrawal. Similar
provisions shall apply with respect to DXC Stock in the DXC Stock Fund.


(h)    Any withdrawal under this Section 9.7 shall be taken from the Investment
Funds in the order determined by the Investment Manager appointed pursuant to
Section
11.4.


9.8    Designation of Beneficiary.


(a)    Subject to the provisions of subsection 9.8(b) below, each Participant
shall have the right to designate a Beneficiary or Beneficiaries to receive his
Vested Interest in the Trust Fund in the event of his death before receipt of
his entire Vested Interest in the Trust Fund. This designation is to be made on
the form prescribed by and delivered to the Committee. Subject to the provisions
of subsection 9.8(b) below, a Participant shall have the right to change or
revoke any such designation by filing a new designation or notice of revocation
with the Committee, and no notice to any Beneficiary or consent by any
Beneficiary shall be required to effect any such change or revocation.


(b)    If a Participant designates a non-Spouse as the Beneficiary of his Vested
Interest in the Trust Fund and on the date of his death has a Spouse, no effect
shall be given to such designation unless such Spouse has consented in writing
to such designation and such consent is witnessed by a notary public. If a
Participant designates a non-Spouse Beneficiary and the Surviving Spouse does
not consent to such designation, the Surviving Spouse shall be deemed the
Beneficiary of the deceased Participant. A Spouse’s consent to a Beneficiary
designation is not required under the following circumstances:


(i)    if it is established to the satisfaction of the Committee that there is
no Spouse; or


(ii)    if the Participant’s Spouse cannot be located; or


(iii)    because of other circumstances under which a Spouse’s consent is not
required in accordance with applicable Treasury or Department of Labor
Regulations.


(c)    If a deceased Participant has failed to designate a Beneficiary, or if
the Committee, after reasonable efforts have been made, is unable to locate a
form designating a Beneficiary, but has a Surviving Spouse, such Surviving
Spouse shall be the Beneficiary and the Participant’s non-forfeitable accrued
benefit (reduced by any security interest held by the Plan by reason of a loan
outstanding to such Participant) shall be payable in full to such deceased
Participant’s Surviving Spouse. In the case of a deceased Participant who has no
Surviving Spouse, and (i) such deceased Participant shall have failed to
designate a Beneficiary, or (ii) if the Committee shall be unable to locate a
designated Beneficiary after reasonable efforts have been made, or (iii) if for
any reason the designation shall be legally ineffective, or (iv) if the
Committee after reasonable efforts have been made, is unable to locate a form
designating a Beneficiary, or (v) if the Beneficiary shall have predeceased the



--------------------------------------------------------------------------------





Participant and the Participant did not designate a successor Beneficiary, then
the Participant’s estate shall be the Beneficiary and the Participant’s
non-forfeitable accrued benefit (reduced by any security interest held by the
Plan by reason of a loan outstanding to such Participant) shall be payable in
full to such estate within one (1) year after the Participant’s death.


(d)    In the event that the deceased Participant was not a resident of
California at the date of his death, the Committee, in its discretion, may
require the establishment of ancillary administration in California. In the
event that a Participant shall predecease his Beneficiary and on the subsequent
death of the Beneficiary a remaining distribution is payable under the
applicable provisions of this Plan, the distribution shall be payable to the
estate of the Beneficiary, subject to the same provisions concerning
non-California residency and the establishment of ancillary administration as
are applicable on the death of the Participant.


(e)    The Committee shall not be required to authorize any payment to be made
to any person following a Participant’s death, whether or not such person has
been designated by the Participant as Beneficiary, if the Committee determines
that the Plan may be subject to conflicting claims in respect of said payment
for any reason, including, without limitation, the designation or continuation
of a designation of a Beneficiary other than the Participant’s Spouse without
the consent of such Spouse to the extent such consent is required by Code
Section 401(a). In the event the Committee determines in accordance with this
subsection 9.8(e) not to make payment to a designated Beneficiary, the Committee
shall take such steps as it determines appropriate to resolve such potential
conflict. The provisions of this Section 9.8 shall not be construed to place
upon the Company or the Committee any duty or obligation to require the consent
of a Spouse for the purpose of protecting the rights or interests of present or
former Spouses of Participants, except to the extent required to comply with
Code Section 401(a)(11) or ERISA Section 205.


9.9        Facility of Payment. If any payee under the Plan is a minor or if the
Committee reasonably believes that any payee is legally incapable of giving a
valid receipt and discharge for any payment due him, the Committee may have the
payment or any part thereof, made to the person (or persons or institution) whom
it reasonably believes is caring for or supporting the payee, unless it has
received due notice of claim therefor from a duly appointed guardian or
custodian of the payee. Any payment shall be a payment from the Accounts of the
payee and shall, to the extent thereof, be a complete discharge of any liability
under the Plan to the payee.


9.10    Payee Consent. To the extent required to comply with Code Section
411(a)(11), the Committee shall require each Participant or other payee to
consent to any payment of a Participant’s Accounts.


9.11    Additional Requirements for Distribution.
(a)    The Committee or Trustee, or both, may require the execution and delivery
of such documents, papers and receipts as the Committee or Trustee may determine
necessary or appropriate in order to establish the fact of death of the deceased
Participant and of the right and identity of any Beneficiary or other person or
persons claiming any benefits under this Article IX.



--------------------------------------------------------------------------------





(b) The Committee or the Trustee, or both, may, as a condition precedent to the
payment of death benefits hereunder, require an inheritance tax release and/or
such security as the Committee or Trustee, or both, may deem appropriate as
protection against possible liability for state or federal death taxes
attributable to any death benefits. Notwithstanding any other provision in this
Article IX regarding the time within which a Participant’s Distributable Benefit
will be paid, if, in the opinion of the Committee there are or reasonably may be
conflicting claims or other legal impediments to the payment of such
Distributable Benefit to a payee, such payment may be delayed for so long as is
necessary to resolve such conflict, potential conflict, or other legal
impediment, but not beyond the date permitted by applicable law.
(c)     The Committee shall notify each recipient of an Eligible Rollover
Distribution (as defined in subsection 9.13(d)(i)) of his distribution options
within a reasonable period of time prior to making such distribution.


9.12    Distribution from Merged Accounts. The provisions of this Section 9.12
shall apply to any Participant whose Accounts include a Merged Account that has
received amounts directly from another qualified plan that provides for an
annuity form of distribution.


(a)    Qualified Joint and Survivor Annuity. Unless an optional form of benefit
is selected pursuant to a Qualified Election within the 90-day period ending on
the Annuity Starting Date, a married Participant’s Merged Account will be paid
in the form of a Qualified Joint and Survivor Annuity and an unmarried
Participant’s Merged Account will be paid in the form of a life annuity. The
Participant may elect to have such annuity distributed upon attainment of the
Earliest Retirement Age under the Plan.


(b)    Qualified Pre-retirement Survivor Annuity. Unless an optional form of
benefit has been selected within the Election Period pursuant to a Qualified
Election, if a Participant dies before the Annuity Starting Date then the entire
balance of the Participant’s Merged Account shall be applied toward the purchase
of an annuity for the life of the Surviving Spouse. Such an annuity shall
provide for annual payments to the Surviving Spouse and shall have a value that
is equal to one hundred percent (100%) of the Participant’s non-forfeitable
account balance, including the proceeds of any insurance on the Participant’s
life, as of the date of the Participant’s death. Such Surviving Spouse may
direct the Committee as to the commencement of payments under the Qualified
Pre-retirement Survivor Annuity within a reasonable time after the death of the
Participant. In addition, the Surviving Spouse may elect to waive the right to a
survivor annuity and in lieu thereof, receive a lump sum distribution of the
entire balance of the Participant’s Merged Account.


(c)    Optional Form of Benefit. During the election period, a Participant may,
pursuant to a Qualified Election, select as an optional form of benefit in lieu
of an annuity form of distribution either one of the following forms of
distribution: (i) a series of substantially equal annual or more frequent
installments over a period certain



--------------------------------------------------------------------------------





not extending beyond the earlier of (1) the end of the period measured by the
joint life and last survivor expectancy of the Participant and his Spouse, or
(2) twenty years; or (ii) a lump sum distribution in accordance with subsection
9.6(a). In addition, a Participant shall be entitled to elect any additional
optional form of benefit provided by a transferor plan and which is a protected
benefit under Code Section 411(d)(6).
(d)    For purposes of this Section 9.12, the following definitions shall
apply:


(i)    Election Period. The period which begins on the first day of the Plan
Year in which the Participant attains age 35 and ends on the date of the
Participant’s death. If a Participant separates from Service prior to the first
day of the Plan Year in which age 35 is attained, the election period shall
begin on the Participant’s Severance Date. A Participant who will not yet attain
age 35 as of the end of any current Plan Year may make a special Qualified
Election to waive the Qualified Pre-retirement Survivor Annuity for the period
beginning on the day of such election and ending on the first day of the Plan
Year in which the Participant will attain age 35. Such election shall not be
valid unless the Participant receives a written explanation of the Qualified
Pre-retirement Survivor Annuity in such terms as are comparable to the Qualified
Pre-retirement Survivor Annuity explanation required under subsection 9.12(b).
Qualified Pre-retirement Survivor Annuity coverage will be automatically
reinstated as of the first day of the Plan Year in which the Participant attains
age 35. Any new waiver on or after such date shall be subject to the full
requirements of this Section 9.12.
(ii)    Earliest Retirement Age. The earliest date on which, under the Plan, the
Participant could elect to receive retirement benefits.


(iii)    Qualified Election. A waiver of a Qualified Joint and Survivor Annuity
or a Qualified Pre-retirement Survivor Annuity shall not be effective unless (1)
the Participant’s Spouse consents in writing to the election; (2) the election
designates a specific Beneficiary, including any class of Beneficiaries or any
contingent Beneficiaries, which may not be changed without spousal consent (or
the Spouse expressly permits designations by the Participant without any further
spousal consent); (3) the Spouse’s consent acknowledges the effect of the
election; and (4) the Spouse’s consent is witnessed by a Plan representative or
notary public. Additionally, a Participant’s waiver of the Qualified Joint and
Survivor Annuity shall not be effective unless the election designates a form of
benefit payment which may not be changed without spousal consent (or the Spouse
expressly permits designations by the Participant without any further spousal
consent). If it is established to the satisfaction of a Plan representative that
there is no Spouse or that the Spouse cannot be located, a waiver will be deemed
a qualified election.


Any consent obtained under this provision (or establishment that the consent of
a Spouse may not be obtained) shall be effective only with respect to such
Spouse. A consent that permits designations by the Participant



--------------------------------------------------------------------------------





without any requirement of further consent by such Spouse must acknowledge that
the Spouse has the right to limit consent to a specific Beneficiary, and a
specific form of benefit where applicable, and that the
Spouse voluntarily elects to relinquish either or both of such rights. A
revocation of a prior waiver may be made by a Participant without the consent of
the Spouse at any time before the commencement of benefits. The number of
revocations shall not be limited. No consent obtained under this provision shall
be valid unless the Participant has received notice as provided in subsection
9.12(e) below.


(iv)    Qualified Joint and Survivor Annuity. An immediate annuity for the life
of the Participant with a survivor annuity for the life of the Spouse which is
not less than 50% and not more than 100% of the amount of the annuity which is
payable during the joint lives of the Participant and the Spouse and which is
the amount of benefit which can be purchased with the Participant’s Merged
Account. The percentage of the survivor annuity shall be either 50% (which shall
be the automatic form) or 100%, as selected by the Participant.


(v)    Annuity Starting Date. The first day of the first period for which an
amount is payable as an annuity or any other form.


(e)    Notice Requirements.


(i)    In the case of a Qualified Joint and Survivor Annuity, the Committee
shall no less than 30 days and no more than 90 days prior to the Annuity
Starting Date provide each Participant a written explanation of: (1) the terms
and conditions of a Qualified Joint and Survivor Annuity; (2) the Participant’s
right to make and the effect of an election to waive the Qualified Joint and
Survivor Annuity form of benefit; (3) the rights of a Participant’s Spouse; and
(4) the right to make, and the effect of, a revocation of a previous election to
waive the Qualified Joint and Survivor Annuity.


(ii) In the case of a Qualified Pre-retirement Survivor Annuity as described in
subsection 9.12(b), the Committee shall provide each Participant within the
applicable period for such Participant a written explanation of the Qualified
Pre-retirement Survivor Annuity in such terms and in such manner as would be
comparable to the explanation provided for meeting the requirements of
subsection 9.12(e)(i) applicable to a Qualified Joint and Survivor Annuity. The
applicable period for a Participant is whichever of the following periods ends
last: (1) the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending with the close of the Plan Year preceding
the Plan Year in which the Participant attains age 35; (2) a reasonable period
ending after the individual becomes a Participant; or (3) a reasonable period
ending after this Section 9.12 first applies to the Participant.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, notice must be provided within a reasonable
period ending after separation from Service in the case of a Participant who
incurs a Severance before attaining age 35.




For purposes of the preceding paragraph, a reasonable period ending after the
enumerated events described in clauses (2) and (3) of this subsection
9.12(e)(ii) is the end of the two-year period beginning one year prior to the
date the applicable event occurs, and ending one year after that date. In the
case of a Participant who separates from Service before the Plan Year in which
age 35 is attained, notice shall be provided within the two-year period
beginning one year prior to the Participant’s Severance Date and ending one year
after such Severance Date. If such a Participant thereafter returns to
employment with a Participating Employer, the applicable period for such
Participant shall be redetermined.


9.13    Direct Transfer of Distribution.


(a)    Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this Section, a Distributee may
elect, at the time and in the manner prescribed by the Committee, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.


(b)    Solely to the extent permitted in Code Sections 408A(c)(3)(B),
408A(d)(3), and 408A(e) and the regulations and other guidance issued
thereunder, an eligible Participant may elect to roll over any portion of a
distribution of his Account to a Roth IRA (as defined by Code Section 408A) in a
“qualified rollover contribution” (as defined in Code Section 408A(e)), provided
that the rollover requirements of Code Section 402(c) are met. The amount of the
qualified rollover contribution that would be includible in the Participant’s
gross income were it not part of a qualified rollover contribution shall be
included in the Participant’s gross income in accordance with Code Section
408A(d)(3). In addition, the 10% penalty tax on early distributions from
qualified retirement plans imposed by Code Section 72(t) shall not apply to
qualified rollover contributions.


(c)    Notwithstanding the provisions of this Section 9.13, solely to the extent
permitted under Code Section 402(c)(11) and the regulations and other guidance
issued thereunder, with respect to any portion of a distribution from the Plan
on behalf of a deceased Participant, if a direct trustee-to-trustee transfer is
made to an individual retirement plan described in Code Section 402(c)(8)(B)(i)
or (ii), which individual retirement plan is established for the purposes of
receiving the distribution on behalf of an individual who is a designated
beneficiary (as defined by Code Section 401(a)(9)(E)) of the Participant and who
is not the Surviving Spouse of the Participant, the transfer shall be treated as
an Eligible Rollover Distribution for purposes of this Plan and Code Section
402(c). For purposes of this paragraph, to the extent provided in regulations or
other guidance prescribed by the Internal Revenue Service under Code Section
402(c)(11), a



--------------------------------------------------------------------------------





trust maintained for the benefit of one or more designated beneficiaries shall
be treated in the same manner as a trust designated beneficiary.


(d)     For purposes of this Section 9.13, the following definitions shall
apply:


(i)     Eligible Rollover Distribution. An Eligible Rollover Distribution is
any distribution of all or any portion of a Participant’s vested Account, except
that an Eligible Rollover Distribution does not include: any distribution that
is one of a series of substantially equal periodic payments, made not less
frequently than annually, for the life, or life expectancy, of the Participant
or the Participant’s designated Beneficiary or the joint lives (or joint life
expectancies) of the Participant and the Participant’s designated Beneficiary,
or for a specified period of 10 years or more; any distributions, to the extent
such distribution is required under Code Section 401(a)(9); and any amount
distributed on account of hardship. Notwithstanding any provision of the Plan to
the contrary, a portion of a distribution shall not fail to be an Eligible
Rollover Distribution merely because the portion consists of voluntary employee
contributions that are not includible in gross income; provided, however, such
portion may be transferred only to an individual retirement account or annuity
described in Code Section 408(a) or (b), a qualified retirement plan (either a
defined contribution plan or a defined benefit plan) described in Code Section
401(a) or 403(a), or an annuity contract described in Code Section 403(b) that
agrees to separately account for amounts so transferred.


(ii)     Eligible Retirement Plan. An Eligible Retirement Plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), a qualified trust described in Code Section 401(a), an eligible
deferred compensation plan described in Code Section 457(a), an eligible
deferred compensation plan described in Code Section 457(b) that is maintained
by an eligible employer described in Code Section 457(e)(1)(A) and that agrees
to separately account for amounts rolled into such plan from this Plan, an
annuity contract described in Code Section 403(b), or a Roth IRA if the rollover
requirements of Code Sections 402(c) and 408A (as applicable) are met, that
accepts the Participant’s or Beneficiary’s Eligible Rollover Distribution.


(iii) Distributee. A Distributee is an Employee or former Employee. In addition,
the Employee’s Surviving Spouse and the Employee’s former Spouse who is the
alternate payee pursuant to a qualified domestic relations order, as defined in
Code Section 414(p), are Distributees with regard to the interest of the Spouse
or former Spouse. Notwithstanding the foregoing, in accordance with subsection
9.13(c), a designated beneficiary of the Participant who is not the Surviving
Spouse of the Participant is also a Distributee.


(iv) Direct Rollover. A Direct Rollover is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.





--------------------------------------------------------------------------------





(e)    Notwithstanding the foregoing, with respect to distributions from a
Participant’s Roth Accounts, a portion of a distribution shall not fail to be
considered an Eligible Rollover Distribution merely because such portion is not
includable in the Distributee’s gross income (determined without regard to the
rollover). However, notwithstanding the preceding sentence, such portion may be
transferred only to a Roth IRA or transferred in a direct trustee to trustee
transfer to a designated Roth account under a qualified defined contribution
plan described in Code Section 401(a) that agrees (in a form satisfactory to the
Committee) to separately account for the portion of such distribution which is
not so includible. Within a reasonable time after the occurrence of a Direct
Rollover of a distribution from a Participant’s Roth Accounts under the Plan to
a designated Roth account, the Committee shall provide to the Distributee a
statement indicating the first year of the Five-Taxable-Year Period for the
Distributee and the portion of such distribution that is non-taxable. If the
distribution is not a Direct Rollover to a designated Roth account, the
beginning date of the Five-Year-Taxable Period cannot be carried over to a
designated Roth account. The Plan Administrator shall, within a reasonable time
after the Distributee’s request, provide to the Distributee a statement
indicating the beginning date of the Five-Taxable-Year Period and the portion of
such distribution that is non-taxable.













ARTICLE X VALUATION OF ACCOUNTS
For purposes of payment of a Participant’s Distributable Benefit following a
Severance for any reason or any other distributions or withdrawals under this
Plan, the value of a Participant’s Accounts shall be determined in accordance
with rules prescribed by the Committee, subject, however, to the following
provisions:


(a) Subject to subsection 10(b) below, in the case of Normal Retirement or other
Severance including death or Total and Permanent Disability, the value of a
Participant’s Accounts under the Plan shall be determined by reference to the
Valuation Date immediately following both (i) the occurrence of an event
entitling the Participant to a distribution, and (ii) the receipt by the
Committee of the completed application of the Participant (or his Beneficiary)
for payment of the Participant’s Distributable Benefit with respect to such
event.


(b) The value of a Participant’s Accounts shall be increased or decreased (as
appropriate) by any contributions, withdrawals or distributions properly
allocable under the terms of this Plan to his Accounts that occurred on or after
the applicable Valuation Date or which, for any other reason were not otherwise
reflected in the valuation of his Accounts on such Valuation Date.


Notwithstanding any provision of this Plan to the contrary, a Participant’s
Accounts, to the extent held in the Perspecta Stock Fund, shall be distributed
solely in shares of Stock (with



--------------------------------------------------------------------------------





payment of cash in lieu of any fractional share), unless the Participant elects
to receive the Participant’s entire distribution in cash. The number of shares
so distributable shall be the number of shares credited to the Participant’s
Accounts held in the Perspecta Stock Fund and such additional shares as may be
purchased with the Participant’s allocable share of non-Stock assets of the
Perspecta Stock Fund (the value of such non-Stock assets to be determined in
accordance with principles consistent with subsections 10(a) and 10(b) above,
and the number of shares to be purchased with such non-Stock assets to be
determined in accordance with such rules of general application as the Committee
may adopt from time to time). Similar provisions shall apply to a Participant’s
Accounts held in the DXC Stock Fund.









ARTICLE XI
OPERATION AND ADMINISTRATION OF THE PLAN


11.1    Plan Administration.
(a)     Authority to control and manage the operation and administration of the
Plan shall be vested in the Company’s Employee Benefits Fiduciary Committee as
provided in this Article XI (the “Committee”).


(b)     The Board of Directors shall establish the number of members of the
Committee from time to time, and all such members shall be appointed or removed
by the Board of Directors.


(c)     For purposes of ERISA Section 402(a), the Committee shall be the Named
Fiduciary of this Plan, except to the extent that it has allocated fiduciary
responsibilities to one or more other persons in accordance with subsection
11.2(a).


(d)     Notwithstanding the foregoing, a Trustee with whom Plan assets have been
placed in trust or an Investment Manager appointed pursuant to Section 11.4 may
be granted exclusive authority and discretion to manage and control all or any
portion of the assets of the Plan.


11.2    Committee Powers. The Committee shall have all powers necessary to
supervise the administration of the Plan and control its operations. In addition
to any powers and authority conferred on the Committee elsewhere in the Plan or
by law, the Committee shall have, by way of illustration but not by way of
limitation, the following powers and authority:


(a)     To allocate fiduciary responsibilities (other than trustee
responsibilities) among the Named Fiduciaries and the Trustee and to designate
one or more other persons (including the Trustee) to carry out fiduciary
responsibilities (other than trustee responsibilities). The term “trustee
responsibilities” as used herein shall have the meaning set forth in ERISA
Section 405(c). The preceding provisions of this subsection 11.2(a) shall not
limit the authority of the Committee to appoint one or more Investment Managers
in accordance with Section 11.4.





--------------------------------------------------------------------------------





(b)     To designate agents to carry out responsibilities relating to the Plan,
other than fiduciary responsibilities.


(c)     To employ such legal, actuarial, medical, accounting, clerical and other
assistance as it may deem appropriate in carrying out the provisions of this
Plan, including one or more persons to render advice with regard to any
responsibility any Named Fiduciary or any other fiduciary may have under the
Plan.


(d)     To establish rules and regulations from time to time for the conduct of
the Committee’s business and the administration and effectuation of this Plan.


(e)     To administer, interpret, construe and apply this Plan and to decide all
questions which may arise or which may be raised under this Plan by any
Employee, Participant, former Participant, Beneficiary or other person
whatsoever; including, but not limited to, all questions relating to eligibility
to participate in the Plan, the amount of Service of any Participant, and the
amount of benefits to which any Participant or his Beneficiary may be entitled.


(f)     To determine the manner in which the assets of this Plan, or any part
thereof, shall be disbursed.


(g)     To appoint or remove one or more Investment Managers, as provided in
Section 11.4.


(h)     To select a funding vehicle, including but not limited to a mutual fund
or a guaranteed investment contract with an insurance company, for any
Investment Fund established by the Committee under Section 7.3 that is not under
the management and control of an Investment Manager appointed by the Committee.


(i)     To perform or cause to be performed such further acts as it may deem to
be necessary, appropriate or convenient in the efficient administration of the
Plan.


Any action taken by the Committee in the exercise of authority conferred upon it
by this Plan shall be conclusive and binding upon the Participants and their
Beneficiaries. All discretionary powers conferred upon the Committee shall be
absolute, subject only to the limitation that such powers may not be exercised
in an arbitrary and capricious manner.


11.3    Correcting Administrative Errors. If, with respect to any Plan Year, an
administrative error results in a Participant’s Account not being properly
credited with the amounts of contributions, allocations, or earnings or an
Eligible Employee is erroneously omitted, solely for the purpose of placing the
Participant’s Account in the position that the Account would have been in if no
error had been made, (i) the Participating Employer may in its discretion make
additional contributions to such Participant’s Account, or (ii) the Committee
may in its discretion allocate or reallocate existing contributions,
allocations, or earnings among the Accounts of affected Participants, to the
extent allowed by law. If an administrative error results in an amount being
credited to a Participant’s Account or any other individual, including a person
who is not an Eligible Employee, who is not entitled thereto, corrective action
may be



--------------------------------------------------------------------------------





taken by the Committee in its discretion, including but not limited to
forfeiting amounts erroneously credited, reallocating such amounts among other
Participants, or taking such other corrective action as is appropriate under the
circumstances. To the extent amounts contributed by a Participating Employer
under this Section are attributable to lost earnings, such contributions shall
not be deemed to be Annual Additions under the Plan. In all events, such
corrections may be corrected through the use of the IRS Employee Plans
Compliance Resolution System, the Department of Labor Voluntary Fiduciary
Correction Program, or any other similar program of the IRS, Department of
Labor, or other applicable agency.


11.4    Investment Managers.


(a)     The Committee, by action reflected in the minutes thereof, may appoint
one or more Investment Managers, as defined in ERISA Section 3(38), to manage
all or a portion of the assets of the Plan.


(b)     An Investment Manager shall discharge its duties in accordance with
applicable law and in particular in accordance with ERISA Section 404(a)(1).


(c)     An Investment Manager, when appointed, shall have full power to manage
the assets of the Plan for which it has responsibility, and none of the Company,
a Participating Employer or the Committee shall thereafter have any
responsibility for the management of those assets.


11.5    Committee Procedure.


(a)     A majority of the members of the Committee as constituted at any time
shall constitute a quorum, and any action by a majority of the members present
at any meeting, or authorized by a majority of the members in writing without a
meeting, shall constitute the action of the Committee.


(b)     The Committee may designate certain of its members as authorized to
execute any document or documents on behalf of the Committee, in which event the
Committee shall notify the Trustee of this action and the name or names of the
designated members. The Trustee, Company, a Participating Employer,
Participants, Beneficiaries, and any other party dealing with the Committee may
accept and rely upon any document executed by the designated members as
representing action by the Committee until the Committee shall file with the
Trustee a written revocation of the authorization of the designated members.


11.6    Compensation of Committee.


(a)     Members of the Committee shall serve without compensation unless the
Board of Directors shall otherwise determine. However, in no event shall any
member of the Committee who is an Employee receive compensation from the Plan
for his services as a member of the Committee.


(b)     All members shall be reimbursed for any necessary or appropriate
expenditures incurred in the discharge of duties as members of the Committee.



--------------------------------------------------------------------------------







(c)     The compensation or fees, as the case may be, of all officers, agents,
counsel, the Trustee, or other persons retained or employed by the Committee
shall be fixed by the Committee.


11.7    Resignation and Removal of Members. Any member of the Committee may
resign at any time by delivering a written resignation to the Chairperson of the
Committee. Any such resignation shall be effective not earlier than ten (10)
days after the date of delivery thereof to the Chairperson, unless the
Chairperson agrees to an earlier effective date. Any member of the Committee
may, at any time, be removed by the Board of Directors.


11.8    Appointment of Successors.


(a)     Upon the death, resignation, or removal of any Committee member, the
Board of Directors may appoint a successor.
(b)     Notice of appointment of a successor member shall be given by the Board
of Directors in writing to the Trustee and to the members of the Committee.


11.9    Records. The Committee shall keep a record of all its proceedings and
shall keep, or cause to be kept, all such books, accounts, records or other data
as may be necessary or advisable in its judgment for the administration of the
Plan and to properly reflect the affairs thereof.


11.10    Reliance Upon Documents and Opinions.
(a)     The members of the Committee, the Board of Directors, the Company, a
Participating Employer and any person delegated under the provisions hereof to
carry out any fiduciary responsibilities under the Plan (“delegated fiduciary”),
shall be entitled to rely upon any tables, valuations, computations, estimates,
certificates and reports furnished by any consultant, or firm or corporation
which employs one or more consultants, upon any opinions furnished by legal
counsel, and upon any reports furnished by the Trustee. The members of the
Committee, the Board of Directors, the Company, a Participating Employer and any
delegated fiduciary shall be fully protected and shall not be liable in any
manner whatsoever for anything done or action taken or suffered in reliance upon
any such consultant or firm or corporation which employs one or more
consultants, Trustee, or counsel.


(b)     Any and all such things done or actions taken or suffered by the
Committee, the Board of Directors, the Company, a Participating Employer and any
delegated fiduciary shall be conclusive and binding on all Employees,
Participants, Beneficiaries, and any other persons whomsoever, except as
otherwise provided by law.


(c)     The Committee and any delegated fiduciary may, but are not required to,
rely upon all records of the Company or a Participating Employer with respect to
any matter or thing whatsoever, and may likewise treat those records as
conclusive with respect to all Employees, Participants, Beneficiaries, and any
other persons whomsoever, except as otherwise provided by law.





--------------------------------------------------------------------------------





11.11    Requirement of Proof. The Committee, the Company or a Participating
Employer may require satisfactory proof of any matter under this Plan from or
with respect to any Employee, Participant, or Beneficiary, and no person shall
acquire any rights or be entitled to receive any benefits under this Plan until
the required proof shall be furnished.


11.12    Reliance on Committee Memorandum. Any person dealing with the Committee
may rely on and shall be fully protected in relying on a certificate or
memorandum in writing signed by any Committee member or other person so
authorized, or by the majority of the members of the Committee, as constituted
as of the date of the certificate or memorandum, as evidence of any action taken
or resolution adopted by the Committee.


11.13    Multiple Fiduciary Capacity. Any person or group of persons may serve
in more than one fiduciary capacity with respect to the Plan.


11.14    Limitation on Liability.
(a)     Except as provided in Part 4 of Title I of ERISA, no person shall be
subject to any liability with respect to his duties under the Plan unless he
acts fraudulently or in bad faith.


(b)     No person shall be liable for any breach of fiduciary responsibility
resulting from the act or omission of any other fiduciary or any person to whom
fiduciary responsibilities have been allocated or delegated, except as provided
in Part 4 of Title I of ERISA.


(c)     No action or responsibility shall be deemed to be a fiduciary action or
responsibility except to the extent required by ERISA.


11.15    Indemnification.


(a)     To the extent permitted by law, the Company shall indemnify each member
of the Board of Directors and the Committee, and any other Employee of the
Company or a Participating Employer with duties under the Plan, against expenses
(including any amount paid in settlement) reasonably incurred by him in
connection with any claims against him by reason of his conduct in the
performance of his duties under the Plan, except in relation to matters as to
which he acted fraudulently or in bad faith in the performance of such duties.
The preceding right of indemnification shall pass to the estate of such a
person.


(b)     The preceding right of indemnification shall be in addition to any other
right to which the Board of Directors member or Committee member or other person
may be entitled as a matter of law or otherwise.


11.16    Bonding.
(a)     Except as is prescribed by the Board of Directors, as provided in ERISA
Section 412, or as may be required under any other applicable law, no bond or
other



--------------------------------------------------------------------------------





security shall be required by any member of the Committee, or any other
fiduciary under this Plan.


(b)     Notwithstanding the foregoing, for purposes of satisfying its indemnity
obligations under Section 11.15, the Company may (but need not) purchase and pay
premiums for one or more policies of insurance. However, this insurance shall
not release the Company from its liability under the indemnification provisions.


11.17    Prohibition Against Certain Actions.


(a)     To the extent prohibited by law, in administering this Plan the
Committee shall not discriminate in favor of any class of Employees and
particularly it shall not discriminate in favor of Highly Compensated Employees,
or Employees who are officers or shareholders of the Company or of a
Participating Employer.


(b)     The Committee shall not knowingly cause the Plan to engage in any
transaction that constitutes a nonexempt prohibited transaction under Code
Section 4975(c) or ERISA Section 406(a).


(c)     All individuals who are fiduciaries with respect to the Plan (as defined
in ERISA Section 3(21)) shall discharge their fiduciary duties in accordance
with applicable law, and in particular, in accordance with the standards of
conduct contained in ERISA Section 404.


11.18    Plan Expenses. All expenses incurred in the establishment,
administration and operation of the Plan, including but not limited to the
expenses incurred by the members of the Committee in exercising their duties,
shall be charged to the Trust Fund and allocated to Participants’ Accounts as
determined by the Committee, but shall be paid by the Company, if not paid by
the Trust Fund.


11.19    Participant Loans. The Committee is authorized, in its discretion, to
adopt a Participant loan program in conformity with Department of Labor
Regulation Section 2550.408b-
1.Such loan program shall be established by the Committee adopting a written
loan program document that shall be deemed a part of this Plan and which
contains the following information:


(a)the identity of the person or position authorized to administer the program;


(b)the procedure for applying for loans;


(c)the basis on which loans will be approved or denied;


(d)any limitations on the types of loans offered;


(e)    the procedure under the program for determining a reasonable rate of
interest;


(f)    the types of collateral which may secure a Participant loan; and



--------------------------------------------------------------------------------







(g)    the events constituting default and the steps that will be taken to
preserve Plan assets in the event of default.


In the case of a Participant, any portion of whose benefits are subject to
Section 9.12, the use of any portion of such a Participant’s Account as security
for a loan granted from this Plan shall be consented to in writing by the Spouse
of such Participant during the 90-day period ending on the date on which the
loan is to be secured.


Any loan against a Participant’s Account shall be taken from the Investment
Funds in the order determined by the Investment Manager appointed pursuant to
Section 11.4.







ARTICLE XII
MERGER OF COMPANY; MERGER OF PLAN


12.1 Effect of Reorganization or Transfer of Assets. In the event of a
consolidation, merger, sale, liquidation, or other transfer of the operating
assets of the Company to any other company, the ultimate successor or successors
to the business of the Company shall automatically be deemed to have elected to
continue this Plan in full force and effect, in the same manner as if the Plan
had been adopted by resolution of its board of directors, unless the
successor(s), by resolution of its board of directors, shall elect not to so
continue this Plan in effect, in which case the Plan shall automatically be
deemed terminated as of the applicable effective date set forth in the board
resolution.


12.2 Merger Restriction. Notwithstanding any other provision in this Article,
this Plan shall not in whole or in part merge or consolidate with, or transfer
its assets or liabilities to any other plan unless each affected Participant in
this Plan would receive a benefit immediately after the merger, consolidation,
or transfer (if the plan then terminated) which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger,
consolidation, or transfer (if the Plan had then terminated).





ARTICLE XIII
PLAN TERMINATION AND DISCONTINUANCE OF CONTRIBUTIONS


13.1    Plan Termination.
(a)        Termination Procedures.


(i)        Subject to the following provisions of this Section 13.1, the Company
may terminate the Plan and the Trust Agreements at any time and the Committee
shall deliver written notification to the Trustee of such termination.


(ii)        The Plan and Trust Agreements may terminate if the Company merges
into any other corporation, if as the result of the merger the entity of the
Company ceases, and the Plan is terminated pursuant to the rules of Section
12.1.



--------------------------------------------------------------------------------







(b)        Upon and after the effective date of the termination, the Company and
all Participating Employers shall not make any further contributions under the
Plan and no contributions need be made by the Company or any Participating
Employer applicable to the Plan Year in which the termination occurs, except as
may otherwise be required by law.


(c)        The rights of all affected Participants to benefits accrued to the
date of termination of the Plan shall automatically become fully vested as of
that date, to the extent required to comply with the requirements of Code
Section 411.


13.2    Discontinuance of Contributions.


(a)     In the event a Participating Employer decides it is impossible or
inadvisable for business reasons to continue to make Participating Employer
contributions under the Plan, the Participating Employer may discontinue
contributions to the Plan. On and after the effective date of this
discontinuance, the Participating Employer shall not make any further
Participating Employer contributions under the Plan and no Participating
Employer contributions need be made by the Participating Employer with respect
to the Plan Year in which the discontinuance occurs, except as may otherwise be
required by law.


(b)     The discontinuance of Participating Employer contributions on the part
of a Participating Employer shall not terminate the Plan as to the funds and
assets then held by the Trustee, or operate to accelerate any payments of
distributions to or for the benefit of Participants or Beneficiaries, and the
Trustee shall continue to administer the Trust Fund in accordance with the
provisions of the Plan until all of the obligations under the Plan have been
discharged and satisfied.


(c)     However, if this discontinuance of Participating Employer contributions
shall cause the Plan to lose its status as a qualified plan under Code Section
401(a), the Plan shall be terminated in accordance with the provisions of this
Article XIII.


(d)     On and after the effective date of a discontinuance of Participating
Employer contributions, the rights of all affected Participants to benefits
accrued to that date, to the extent funded as of that date, shall automatically
become fully vested as of that date, to the extent required to comply with the
requirements of Code Section 411.


13.3    Rights of Participants. In the event of the termination of the Plan, for
any cause whatsoever, all assets of the Plan, after payment of expenses, shall
be used for the exclusive benefit of Participants and their Beneficiaries and no
part thereof shall be returned to the Company, except as provided in Section 5.4
of this Plan.


13.4     Trustee’s Duties on Termination.


(a)     On or before the effective date of termination of this Plan, the Trustee
shall proceed as soon as possible, but in any event within six (6) months from
the effective date of termination, to reduce all of the assets of the Trust Fund
to cash and/or



--------------------------------------------------------------------------------





common stock and other securities in such proportions as the Committee shall
determine after approval by the Internal Revenue Service, if necessary or
desirable.


(b)     After first deducting the estimated expenses for liquidation and
distribution chargeable to the Trust Fund, and after setting aside a reasonable
reserve for expenses and liabilities (absolute or contingent) of the Trust, the
Committee shall make required allocations of items of income and expense to the
Accounts.


(c)     Following these allocations, the Trustee shall promptly, after receipt
of appropriate instructions from the Committee, distribute in accordance with
Section 9.6 to each Participant a benefit equal to the amount credited to his
Accounts as of the date of completion of the liquidation.


(d)     The Trustee and the Committee shall continue to function as such for
such period of time as may be necessary for the winding up of this Plan and for
the making of distributions in accordance with the provisions of this Plan.


(e) Notwithstanding the foregoing, the Committee may direct the Trustee to
continue to hold the assets of the Trust Fund until benefits become payable
under the terms of the Plan, or until such earlier date as may be determined by
the Committee.


13.5    Partial Termination.


(a)     In the event of a partial termination of the Plan within the meaning of
Code Section 411(d)(3), the interests of affected Participants in the Trust
Fund, as of the date of the partial termination, shall become non-forfeitable as
of that date.


(b)     That portion of the assets of the Plan affected by the partial
termination shall be used exclusively for the benefit of the affected
Participants and their Beneficiaries, and no part thereof shall otherwise be
applied.


(c)     With respect to Plan assets and Participants affected by a partial
termination, the Committee and the Trustee shall follow the same procedures and
take the same actions prescribed in this Article XIII in the case of a total
termination of the Plan.


13.6    Failure to Contribute. The failure of a Participating Employer to
contribute to the Trust in any year, if contributions are not required under the
Plan for that year, shall not constitute a complete discontinuance of
contributions to the Plan.









ARTICLE XIV APPLICATION FOR BENEFITS
14.1    Application for Benefits. The Plan Administrator may require any person
claiming benefits under the Plan (“claimant”) to submit an application thereof,
together with such documents and information as the Plan Administrator may
require. In the case of any



--------------------------------------------------------------------------------





person suffering from a disability which prevents the claimant from making
personal application for benefits, the Plan Administrator shall permit another
person acting on his behalf to submit the application.


14.2    Action on Application.


(a)    Within ninety (90) days following receipt of an application and all
necessary documents and information, the Plan Administrator or its authorized
delegate reviewing the claim shall furnish the claimant with written notice of
the decision rendered with respect to the application. If special circumstances
require an extension of time for processing the claim and written notice is
given to the claimant of such extension, and such notice describes the
circumstances requiring the extension and the date the Plan Administrator
expects to render a final decision, then a decision shall be rendered not later
than one hundred eighty (180) days after receipt of a request for review.


(b)    In the case of a denial of the claimant’s application, the written notice
shall set forth:


(i)    The specific reasons for the denial, with reference to the Plan
provisions upon which the denial is based;


(ii)    A description of any additional information or material necessary for
perfection of the application (together with an explanation why the material or
information is necessary); and


(iii)    An explanation of the Plan’s claim review procedure.


(c)    A claimant who wishes to contest the denial of his application for
benefits or to contest the amount of benefits payable to him shall follow the
procedures for an appeal of benefits as set forth in Section 14.3 below, and
must exhaust such administrative procedures prior to seeking any other form of
relief.


14.3    Appeals.


(a)        General.


(i)        A claimant who does not agree with the decision rendered with respect
to his application may appeal the decision to the Plan Administrator.


(ii)        The appeal shall be made, in writing, within sixty (60) days after
the date of notice of the decision with respect to the application.


(iii)     If the application has been neither approved nor denied within the
ninety-day period provided in Section 14.2 above, then the appeal shall be made
within sixty (60) days after the expiration of the ninety (90) day period.





--------------------------------------------------------------------------------





(b)    The claimant may request that his application be given full and fair
review by the Plan Administrator. The claimant may review all pertinent
documents and submit issues and comments in writing in connection with the
appeal.


(c)    The decision of the Plan Administrator shall be made promptly, and not
later than sixty (60) days after the Plan Administrator’s receipt of a request
for review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than one hundred twenty days (120) after receipt of a request for
review.


(d)    The decision on review shall be in writing and shall include:


(i)     Specific reasons for the decision, written in a manner calculated to be
understood by the claimant, with specific reference to the pertinent Plan
provisions upon which the decision is based;
(ii)     A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and
(iii) A statement describing any further voluntary appeal procedures offered by
the Plan and of the claimant’s right to bring an action under ERISA Section
502(a).


14.4    Disability Claims. The provisions of this Section 14.4 shall apply to
claims based on a Total and Permanent Disability pursuant to Section 9.3.


(a)    Any review of an appeal of a denied claim must meet the following
standards: the review does not afford deference to the initial adverse benefit
determination; the review is conducted by an appropriate Named Fiduciary who is
nether the party who made the initial adverse benefit determination that is the
subject of the appeal nor a subordinate of such party; the review provides that
the appropriate Named Fiduciary shall consult with health care professionals
with appropriate training and experience in the field of medicine involved in
the medical judgment in deciding the appeal of an adverse benefit determination
that is based in whole or in part on a medical judgment; and the review
provides, upon the claimant’s request, for the identification of the medical or
vocational experts whose advice was obtained in connection with the claimant’s
adverse benefit determination, without regard to whether the advice was relied
upon in making the determination.


(b)    The 90-day period described in Section 14.2 and subsection 14.3(a) above
shall be shortened to 45 days. The 45-day period may be extended by an
additional 30 days if the Disability Administrator determines the extension is
necessary because of circumstances outside the Plan’s control, and the claimant
is notified prior to the end of the initial 45-day period. If prior to the end
of the 30-day extension period, the Plan Administrator determines that
additional time is necessary, the period may be extended for a second 30-day
period, provided the claimant is notified prior to the end of the first 30-day
extension period and such notice specifies



--------------------------------------------------------------------------------





the circumstances requiring the extension and the date as of which the Plan
expects to render a decision.


(c)    The 60-day period described in subsection 14.3(a) shall be extended to
180 days.


(d)    The 60-day period described in subsection 14.3(c) above shall be
shortened to 45 days. The 45-day period may be extended by an additional 45 days
if the Disability Administrator determines the extension is necessary because of
circumstances outside the Plan’s control, and the claimant is notified prior to
the end of the initial 45-day period.


(e)    With respect to any claim filed on or after April 2, 2018 based on a
Total and Permanent Disability, the provisions of this Section 14.4(e) shall
apply in addition to the other provisions of Section 14.4:


    (i)    The notice of denial of claimed benefits shall include:


(1)     A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:


(A)     The views presented by the claimant to the Plan of health care
professionals treating the claimant and vocational professionals who evaluated
the claim;


(B)     The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with a claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and


(C)     A disability determination regarding the claimant presented by the
claimant to the Plan made by the Social Security Administration.


(2)     If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.


(3)     Either the specific internal rules, guidelines, protocols, standards or
other similar criterion of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist.
(4)         A statement that the claimant is entitled to receive, upon



--------------------------------------------------------------------------------





request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.


(ii)        With respect to any appeal of a denied claim:


(1)     Before the Plan can issue an adverse benefit determination on review on
a disability benefit claim, the Disability Administrator shall provide the
claimant, free of charge, with any new or additional evidence considered, relied
upon, or generated by the Plan (or at the direction of the Plan) in connection
with the claim; such evidence shall be provided as soon as possible and
sufficiently in advance of the date on which the notice of adverse benefit
determination on review is required to be provided to give the claimant a
reasonable opportunity to respond prior to that date.


(2)     Before the Plan can issue an adverse benefit determination on review on
a disability claim based on a new or additional rationale, the Disability
Administrator shall provide the claimant, free of charge, with the rationale;
the rationale shall be provided as soon as possible and sufficiently in advance
of the date on which the notice of adverse benefit determination on review is
required to be provided to give the claimant a reasonable opportunity to respond
prior to that date.


(iii)        The notice of the decision on appeal shall include:


(1)     A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:


(A)     The views presented by the claimant to the Plan of health care
professionals treating the claimant and vocational professionals who evaluated
the claim;


(B)     The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with a claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and


(C)     A disability determination regarding the claimant presented by the
claimant to the Plan made by the Social Security Administration.


(2)     If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the claimant’s medical circumstances, or



--------------------------------------------------------------------------------





a statement that such explanation will be provided free of charge upon request.


(3)     Either the specific internal rules, guidelines, protocols, standards or
other similar criterion of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criterion of the Plan do not exist.


(4)     Any applicable contractual limitations period that applies to the
claimant’s right to bring an action under ERISA Section 502(a), including the
calendar date on which the contractual limitations period expires for the claim.






--------------------------------------------------------------------------------



ARTICLE XV
LIMITATIONS ON CONTRIBUTIONS


15.1    General Rule.


(a)     Notwithstanding anything to the contrary contained in this Plan, in
accordance with the requirements of Code Section 415 and the final regulations
issued thereunder (which are hereby incorporated by reference), and except to
the extent permitted under Code Section 414(v), if applicable, the total Annual
Additions that may be contributed or allocated under this Plan to a
Participant’s Accounts for any Limitation Year shall not exceed the lesser of:


(i)    $56,000 (as adjusted at the same time and in the same manner as under
Code Section 415(d)); or


(ii)    100% of the Participant’s 415 Compensation for such Limitation
Year.


The 415 Compensation limit referred to above shall not apply to any contribution
for medical benefits (within the meaning of Code Section 401(h) or 419A(f)(2))
after separation from service that is otherwise treated as an Annual Addition.


(b)    For purposes of this Article XV, the Company has elected a “Limitation
Year” corresponding to the Plan Year.


15.2    Annual Additions. For purposes of Section 15.1, the term “Annual
Additions” shall mean, for any Plan Year, the sum of (i) the amount credited to
the Participant’s Accounts from Participating Employer contributions for such
Plan Year, other than any amounts described in Code Section 414(v) and
subsection 4.1(d) of the Plan; (ii) any Employee Contributions for the Plan
Year; (iii) any amounts described in Code Section 415(l)(1) or 419A(d)(2); and
(iv) any forfeitures described in subsection 9.5(a) of the Plan. The term
“Employee Contributions,” for purposes of the preceding sentence, shall mean
amounts considered contributed by the Employee and which do not qualify for tax
deferral treatment under Code Section 402(e)(3).


15.3    Other Defined Contribution Plans. If a Participating Employer or an
Affiliated Company is contributing to any other defined contribution plan (as
defined in Code Section 414(i)) for its Employees, some or all of whom may be
Participants in this Plan, then the total Annual Additions limits specified in
Section 15.1 shall be adjusted as follows:


(a)    First, if the Participant is participating in another tax-qualified
defined contribution plan maintained by any Participating Employer or an
Affiliated Company within the same Limitation Year, and the provisions of such
other defined contribution plan explicitly require that the annual additions
(within the meaning of Code Section 415(c)(2)) of such defined contribution plan
be reduced in such a situation, the otherwise applicable limitation on annual
additions (within the meaning of Code Section 415(c)(2)) under such other
defined contribution plan







--------------------------------------------------------------------------------



for that Limitation Year shall be first reduced by the amount of Annual
Additions allocated under the Plan for that Limitation Year; and


(b)    Second, the Annual Additions limits specified in Section 15.1 shall be
reduced by the amount of any annual additions (within the meaning of Code
Section 415(c)(2)) a Participant receives as a participant in another
tax-qualified defined contribution plan maintained by any Participating Employer
or Affiliated Company, aside from such plans referenced in subsection 15.3(a).


15.4    Correction of Excess Annual Additions. If the limitations with respect
to Annual Additions set forth in this Article XV are exceeded for any
Participant, then the Plan shall correct such excess in accordance with the
Employee Plans Compliance Resolution System (EPCRS) as set forth in Revenue
Procedure 2018-52 or any superseding guidance.


15.5    Correction of Excess Amounts. Any excess Compensation Deferral
Contributions by a Participant and any excess Matching Contributions on behalf
of a Participant for any Plan Year shall be corrected in a manner consistent
with that described in Section 15.4.


15.6    Affiliated Company. For purposes of this Article XV, the status of an
entity as an Affiliated Company shall be determined by reference to the
percentage tests set forth in Code Section 415(h).








--------------------------------------------------------------------------------





ARTICLE XVI
RESTRICTION ON ALIENATION


16.2    General Restrictions Against Alienation.


(a)    The interest of any Participant or Beneficiary in the income, benefits,
payments, claims or rights hereunder, or in the Trust Fund shall not in any
event be subject to sale, assignment, hypothecation, or transfer. Each
Participant and Beneficiary is prohibited from anticipating, encumbering,
assigning, or in any manner alienating his interest under the Trust Fund, and is
without power to do so, except as may otherwise be provided for in the Trust
Agreement. The interest of any Participant or Beneficiary shall not be liable or
subject to his debts, liabilities, or obligations, now contracted, or which may
be subsequently contracted. The interest of any Participant or Beneficiary shall
be free from all claims, liabilities, bankruptcy proceedings, or other legal
process now or hereafter incurred or arising; and the interest or any part
thereof, shall not be subject to any judgment rendered against the Participant
or Beneficiary.


(b)    In the event any person attempts to take any action contrary to this
Article XVI, that action shall be void and the Company, a Participating
Employer, the Committee, the Trustees and all Participants and their
Beneficiaries, may disregard that action and are not in any manner bound
thereby, and they, and each of them separately, shall suffer no liability for
any disregard of that action, and shall be reimbursed on demand out of the Trust
Fund for the amount of any loss, cost or expense incurred as a result of
disregarding or of acting in disregard of that action.


(c)    The preceding provisions of this Section 16.1 shall be interpreted and
applied by the Committee in accordance with the requirements of Code Section
401(a)(13) as construed and interpreted by authoritative judicial and
administrative rulings and regulations.


16.2    Nonconforming Distributions Under Court Order.


(a)    In the event that a court with jurisdiction over the Plan and the Trust
Fund shall issue an order or render a judgment requiring that all or part of a
Participant’s interest under the Plan and in the Trust Fund be paid to a Spouse,
former Spouse and/or children of the Participant by reason of or in connection
with the marital dissolution and/or marital separation of the Participant and
the Spouse, and/or some other similar proceeding involving marital rights and
property interests, then notwithstanding the provisions of Section 16.1, the
Committee may, in its absolute discretion, direct the applicable Trustee to
comply with that court order or judgment and distribute assets of the Trust Fund
in accordance therewith.


(b)    The Committee’s decision with respect to compliance with any such court
order or judgment shall be made in its absolute discretion and shall be binding
upon the Trustee and all Participants and their Beneficiaries; provided,
however, that the Committee in the exercise of its discretion shall not make
payments in accordance with the terms of an order which is not a “qualified
domestic relations order” or which the Committee determines would jeopardize the
continued qualification of the Plan and Trust under Code Section 401.







--------------------------------------------------------------------------------





(c)    None of the Plan, the Company, a Participating Employer, the Committee or
the Trustee shall be liable in any manner to any person, including any
Participant or Beneficiary, for complying with any such court order or judgment.


(d)    Nothing in this Section 16.2 shall be interpreted as placing upon the
Company, a Participating Employer, the Committee or any Trustee any duty or
obligation to comply with any such court order or judgment. The Committee may,
if in its absolute discretion it deems it to be in the best interests of the
Plan and the Participants, determine that any such court order or judgment shall
be resisted by means of judicial appeal or other available judicial remedy, and
in that event the Trustee shall act in accordance with the Committee’s
directions.


(e)    The Committee shall adopt procedures and provide notifications to a
Participant and alternate payees in connection with a “qualified domestic
relations order,” to the extent required under Code Section 414(p). No domestic
relations order, as defined in Code Section 414(p)(1)(B), shall be qualified
unless it complies with all applicable provisions of the Plan concerning mode of
payment and manner of elections.








--------------------------------------------------------------------------------







ARTICLE XVII PLAN AMENDMENTS
17.1    Amendments. The Company may at any time, and from time to time, amend in
whole or in part any or all of the provisions of the Plan. Notwithstanding the
foregoing, no amendment shall be made at any time, the effect of which would be:


(a)    To cause any assets of the Trust Fund to be used for or diverted to
purposes other than providing benefits to the Participants and their
Beneficiaries, and defraying reasonable expenses of administering the Plan,
except as provided in Section 5.4;


(b)    To have any retroactive effect so as to deprive any Participant or
Beneficiary of any Vested Interest to which he would be entitled under this Plan
if his employment were terminated immediately before the amendment, to the
extent so doing would contravene Code Section 411(d)(6);


(c)    To eliminate or reduce a subsidy or early retirement benefit or an
optional form of benefit to the extent so doing would contravene Code Section
411(d)(6); or


(d)    To increase the responsibilities or liabilities of a Trustee or an
Investment Manager without his written consent.










--------------------------------------------------------------------------------











ARTICLE XVIII MISCELLANEOUS


18.1    No Enlargement of Employee Rights.


(a)    This Plan is strictly a voluntary undertaking on the part of the
Participating Employers and shall not be deemed to constitute a contract between
a Participating Employer or any Affiliated Company and any Employee, or to be
consideration for, or an inducement to, or a condition of, the employment of any
Employee.


(b)    Nothing contained in this Plan or the Trust shall be deemed to give any
Employee the right to be retained in the employ of any Participating Employer or
an Affiliated Company or to interfere with the right of the Participating
Employer or an Affiliated Company to discharge or retire any Employee at any
time.


(c)    No Employee, or any other person, shall have any right to or interest in
any portion of the Trust Fund other than as specifically provided in this Plan.


18.2    Mailing of Payments; Lapsed Benefits.


(a)    All payments under the Plan shall be delivered in person or mailed to the
last address of the Participant (or, in the case of the death of the
Participant, to the last address of any other person entitled to such payments
under the terms of the Plan) furnished pursuant to Section 18.3 below.


(b)    In the event a benefit is payable under this Plan to a Participant,
Beneficiary or any other person and after reasonable efforts such person cannot
be located for the purpose of paying the benefit for a period of seven (7)
consecutive years, the person conclusively shall be presumed to be missing and
upon the termination of such seven (7) year period the benefit shall be
forfeited and as soon thereafter as practicable shall be paid to the appropriate
state agency pursuant to the escheat laws of the state entitled to such payment.


(c)    For purposes of this Section 18.2, the term “Beneficiary” shall include
any person entitled under Section 9.8 to receive the interest of a deceased
Participant or deceased designated Beneficiary.


(d)    A Participant’s Account shall continue to be maintained until the amounts
in the Accounts are paid to the Participant or his Beneficiary. Notwithstanding
the foregoing, in the event the Plan is terminated, the following rules shall
apply:


(i)    All Participants (including Participants who have not previously claimed
their benefits under the Plan) shall be notified of their right to receive a
distribution of their interests in the Plan.







--------------------------------------------------------------------------------





(ii)    All Participants shall be given a reasonable length of time, which shall
be specified in the notice, in which to claim their benefits.




(iii)    All Participants (and their Beneficiaries) who do not claim their
benefits within the designated time period shall be presumed missing. The
Accounts of such Participants shall be paid in accordance with Section 9.8 and
if the Plan is unable to locate the Beneficiary or Participant’s estate, such
Accounts shall be forfeited at such time. These forfeitures shall be disposed of
according to rules prescribed by the Committee, which rules shall be consistent
with applicable law.


(iv)    The Committee shall prescribe such rules as it may deem necessary or
appropriate with respect to the notice and forfeiture rules stated above.


(e)    Should it be determined that the preceding rules relating to forfeiture
of benefits upon Plan termination are inconsistent with any of the provisions of
the Code and/or ERISA, such provisions shall become inoperative without the need
for a Plan amendment and the Committee shall prescribe rules that are consistent
with the applicable provisions of the Code and/or ERISA.


18.3    Addresses. Each Participant shall be responsible for furnishing the
Committee with his correct current address and the correct current name and
address of his Beneficiary or Beneficiaries.


18.4    Notices and Communications.
(a)    All applications, notices, designations, elections, and other
communications from Participants shall be in writing, on forms prescribed by the
Committee and shall be mailed or delivered to the office designated by the
Committee and shall be deemed to have been given when received by that office.


(b)    Each notice, report, remittance, statement and other communication
directed to a Participant or Beneficiary shall be in writing and may be
delivered in person or by mail. An item shall be deemed to have been delivered
and received by the Participant when it is deposited in the United States mail
with postage prepaid, addressed to the Participant or Beneficiary at his last
address of record with the Committee.


(c)    Notwithstanding the foregoing, the Company may approve, in lieu of
written notice, alternative methods of notice, including electronic modes of
communication.


18.5    Reporting and Disclosure. The Plan Administrator shall be responsible
for the reporting and disclosure of information required to be reported or
disclosed by the Plan Administrator pursuant to ERISA or any other applicable
law.


18.6    Interpretation.


(a)    Article and Section headings are for convenient reference only and shall
not be deemed to be part of the substance of this instrument or in any way to
enlarge or limit the contents of any Article or Section. Unless the context
clearly indicates otherwise, masculine





--------------------------------------------------------------------------------





gender shall include the feminine, and the singular shall include the plural and
the plural the singular.


(b)    The provisions of this Plan shall in all cases be interpreted in a manner
that is consistent with this Plan satisfying the requirements of Code Sections
401(a) and 401(k) and related statutes for qualification as a qualified cash or
deferred arrangement.


(c)    If any provision of this Plan is determined to be void by any court of
competent jurisdiction, the Plan shall continue to operate and, for the purposes
of the jurisdiction of that court only, shall be deemed not to include the
provisions determined to be void.


18.7    Withholding for Taxes. Any payments out of the Trust Fund may be subject
to withholding for taxes as may be required by any applicable federal or state
law.


18.8    Limitation on Company, Participating Employer, Committee and Trustee
Liability; No Interest in Trust Fund. Any benefits payable under this Plan shall
be paid or provided for solely from the Trust Fund and none of the Company, any
Participating Employer, the Committee or the Trustee assume any responsibility
for the sufficiency of the assets of the Trust to provide the benefits payable
hereunder. No person shall have any interest in, or right to, any part of the
principal or income of the Trust Fund, except as and to the extent expressly
provided in this Plan and in the Trust Agreement.
18.9    Successors and Assigns. This Plan and the Trust established hereunder
shall inure to the benefit of, and be binding upon, the parties hereto and their
successors and assigns.


18.10    Counterparts. This Plan document may be executed in any number of
identical counterparts, each of which shall be deemed a complete original in
itself and may be introduced in evidence or used for any other purpose without
the production of any other counterparts.


18.11    Military Service. Notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Code Section 414(u) and the
Heroes Earnings Assistance and Relief Tax Act of 2008.












--------------------------------------------------------------------------------







ARTICLE XIX
TOP-HEAVY PLAN RULES


19.1    Application of Article XIX.
(a)    This Article XIX shall apply only if the Plan is Top-Heavy, as defined
below. If, as of any Top-Heavy Determination Date, as defined below, the Plan is
Top- Heavy, the provisions of Section 19.4 shall take effect as of the first day
of the Plan Year next following the Top-Heavy Determination Date and shall
continue to be in effect until the first day of any subsequent Plan Year
following a Top-Heavy Determination Date as of which it is determined that the
Plan is no longer Top-Heavy.


(b)    For purpose of determining whether the Plan is Top-Heavy in any given
year, Catch-up Contributions for that Plan Year shall not be taken into account.
However, Catch-up Contributions for prior years shall be taken into account.
Thus, Catch-up Contributions from prior years shall be included in the accrued
benefit that is used to determine whether the Plan is Top-Heavy under Section
19.3. This paragraph is intended to comply with Code Section 414(v) and shall be
interpreted to comply therewith, and with any regulations or other guidance
issued thereunder.


19.2    Definitions Concerning Top-Heavy Status.


In addition to the definitions set forth in Article II, the following
definitions shall apply for purposes of this Article XIX, and shall be
interpreted in accordance with the provisions of Code Section 416 and the
Treasury Regulations thereunder:


(a)    “Aggregation Group” means a group of Employer Plans consisting of each
Employer Plan in the Required Aggregation Group and each other Employer Plan
selected by the Company for inclusion in the Aggregation Group that would not,
by its inclusion, prevent the group of Employer Plans included in the
Aggregation Group from continuing to meet the requirements of Code Sections
401(a)(4) and 410.


(b)    “Annual Compensation” means, for any Plan Year, Compensation as defined
in Section 2.29 for such Plan Year.


(c)    “Employer Plan” means any tax-qualified plan of the Company.


(d)    “Key Employee” means any employee of the Company who satisfies the
criteria set forth in Code Section 416(i)(1).


(e)    “Required Aggregation Group” means one of more Employer Plans comprising
each Employer Plan in which a Key Employee is a participant and each Employer
Plan that enables any Company Plan in which a Key Employee is a participant to
meet the requirements of Code Sections 401(a)(4) or 410.


(f)    “Top-Heavy” means the Plan is included in an Aggregation Group under
which, as of the Top-Heavy Determination Date, the sum of the present value of
the cumulative accrued benefits of the Key Employees under all defined benefit
plans in the





--------------------------------------------------------------------------------









Aggregation Group and the aggregate value of the accounts (excluding Rollover
Accounts, except to the extent permitted by applicable Treasury Regulations) of
Key Employees under all defined contribution plans in the Aggregation Group
exceeds 60 percent of the analogous sum determined for all employees. The
determination of whether the Plan is Top-Heavy shall be made in accordance with
Code Section 416(g) and the Treasury Regulations thereunder.


(g)    “Top-Heavy Determination Date” means the December 31 immediately
preceding the Plan Year for which the determination is made.


(h)    “Top-Heavy Ratio” means the percentage calculated in accordance with
subsection 19.2(f) and Code Section 416(g)(2) and the Treasury Regulations
thereunder.


(i)    “Top-Heavy Year” means a Plan Year for which the Plan is Top-Heavy.


19.3    Calculation of Top-Heavy Ratio.


The Top-Heavy Ratio with respect to any Plan Year shall be determined in
accordance with the following rules:


(a)    Determination of Accrued Benefits. The accrued benefit of any current
Participant shall be calculated, as of the most recent valuation date that is
within a 12- month period ending on the Top-Heavy Determination Date, as if the
Participant had voluntarily terminated employment as of such valuation date.
Such valuation date shall be the same valuation date used for computing plan
costs for purposes of the minimum funding provisions of Code Section 412.


(b)    Aggregation. The Plan shall be aggregated with all Employer Plans
included in the Aggregation Group.


19.4    Effect of Top-Heavy Status.


(a)    Minimum Contribution. Notwithstanding anything else contained in the
Plan, and subject to the provisions of this subsection 19.4(a) as of the last
day of each Top-Heavy Year, the Employer and all Affiliated Companies shall
make, for each Participant who is not a Key Employee (without regard to such
Participant’s Hours of Service or level of Compensation), (1) the Company
contributions they otherwise would have made under the Plan for such Top-Heavy
Year, or if greater, (2) contributions for such Top-Heavy Year that, when added
to the contributions made by the Company for such Participant (and any
forfeitures allocated to his account) for such Top-Heavy Year under all other
defined contribution plans for the Company, aggregate the lesser of (x) three
percent of his Annual Compensation or (y) the percentage at which contributions
(including Compensation Deferral Contributions or other contributions
attributable to a salary reduction or similar arrangement) are made for the Key
Employee for whom such percentage is the highest for the Top-Heavy Year. For
purposes of this subsection 19.4(a):







--------------------------------------------------------------------------------









(i)    Compensation Deferral Contributions and other contributions attributable
to a salary reduction or similar arrangement to such plans shall not be used to
meet the requirements of this subsection 19.4(a);


(ii)    Matching Contributions shall be taken into account for purposes of
satisfying the requirements of this subsection 19.4(a); and


(iii)    Matching Contributions that are used to satisfy the requirements of
this subsection 19.4(a) shall be treated as matching contributions for purposes
of the Actual Contribution Percentage test and other requirements of Code
Section 401(m).


(b)    Accelerated Vesting. A Participant who has completed at least three Years
of Service and who is credited with an Hour of Service in a Top-Heavy Year shall
have a nonforfeitable interest in his Accounts as of the last day of any
Top-Heavy Year. For purposes of determining whether the Participant’s interest
in his Accounts is nonforfeitable under the preceding sentence, Code Sections
411(a)(3)(B) and (a)(3)(D) (relating to suspension of benefits and forfeitures
upon withdrawal of mandatory contributions, respectively) shall not apply.


19.5    Effect of Discontinuance of Top-Heavy Status.


If, for any Plan Year after a Top-Heavy Year, the Plan is no longer Top-Heavy,
the provisions of Section 19.4 shall not apply with respect to such Plan Year,
except that:


(a)    The accrued benefit of any Participant shall not be reduced on account of
the operation of this Section 19.5;


(b)    Each Participant shall remain fully vested in any portion of the
Participant’s accrued benefit that was fully vested before the Plan ceased to be
Top-Heavy; and


(c)    Any Participant who was a Participant in a Top-Heavy Year and who has
completed at least three Years of Service as of the first day of the Plan Year
in which the Plan is no longer Top-Heavy may elect to remain subject to the
provisions of Section 19.4(b).


19.6    Intent of Article XIX.


This Article XIX is intended to satisfy the requirements imposed by Code Section
416 and shall be construed in a manner that shall effectuate this intent. This
Article XIX shall not be construed in a manner that would impose requirements on
the Plan that are more stringent than those imposed by Code Section 416.












--------------------------------------------------------------------------------







ARTICLE XX
ESOP
“Stock” in this Article refers to both Perspecta Stock and DXC Stock. When the
DXC Stock Fund ceases to exist, “Stock” in this Article shall refer only to
Perspecta Stock. The provisions of this Article XX shall cease to apply upon the
liquidation of the Perspecta Stock Fund and the DXC Stock Fund in accordance
with Section 7.2.


20.1    ESOP Accounts. It is intended that the Accounts held in the Trust Fund
in Stock under the Plan in both the Perspecta Stock Fund and the DXC Stock Fund
shall constitute a separate Employee Stock Ownership Plan (“ESOP”) within the
meaning of Code Section 4975(e)(7) with respect to Participants who are
currently or were formerly employed by a Participating Employer with respect to
which Stock is considered to be “Employer Securities” within the meaning of that
term under Code Section 409(l); provided, however, that a Participant who is
employed by a Participating Employer or Affiliated Company or is a member of a
designated employee group (in both cases as set forth in Appendix I hereof)
shall not be considered a Participant in the ESOP during the time period he is
employed by such ineligible employer or is a member of such ineligible group but
only with respect to contributions or accretions to his Account occurring during
such period of ineligibility. A Participant in the ESOP who ceases to be
eligible for the ESOP due to the transfer of his employment to an employer that
fails to be a Participating Employer with respect to which Stock is considered
to be “Employer Securities” within the meaning of that term under Code Section
409(l) or that is excluded from participation in the ESOP under Appendix I
hereof shall continue to be a Participant in the ESOP with respect to his
Account balance held in the Perspecta Stock Fund or DXC Stock Fund prior to the
date on which his employment transfer caused such Participant to cease to be
eligible for the ESOP. However, contributions (and earnings and gains thereon)
made to the Plan on behalf of a transferred Participant on or after the date on
which the Participant ceases to be eligible for the ESOP shall not become part
of the ESOP during any period in which the Participant remains employed by an
ineligible employer or is a member of an ineligible group in accordance with
Appendix I hereof or is otherwise excludable from the ESOP with respect to
post-transfer contributions and earnings. Assets held in the ESOP shall be
invested primarily in Stock in accordance Code Section 4975(e)(7). Except as
otherwise provided in this Article XX, the provisions of the Plan shall apply to
and are made a part of the ESOP. A Beneficiary of a Participant in the ESOP
whose Account balance was considered to be part of the ESOP as of the
Participant’s death shall also be considered a Participant in the ESOP to the
extent such Account balance (including reinvested dividends on Stock in the
Perspecta Stock Fund or DXC Stock Fund) remains in the Perspecta Stock Fund (or
DXC Stock Fund) following the Participant’s death. An alternate payee pursuant
to a qualified domestic order, as defined in Code Section 414(p), whose Account
balance was considered to be part of the ESOP as of the effective date of the
qualified domestic relations order shall also be considered a Participant in the
ESOP to the extent such Account balance (including reinvested dividends on Stock
in the Perspecta Stock Fund or DXC Stock Fund) remains in the Perspecta Stock
Fund (or DXC Stock Fund) following the effective date of the qualified domestic
relations order. Notwithstanding the foregoing, the DXC Stock Fund is intended
to be part of the ESOP solely for purposes of continuing the Participant
opportunity for the dividend (and company deductions) feature of Plan Section
20.4 and shall be administered with this intention.


20.2    Exempt Loan. In the event the ESOP enters into an exempt loan, the
following



--------------------------------------------------------------------------------





provisions shall apply:


(a)    The proceeds of such exempt loan shall be used (i) to acquire Qualifying
Employer Securities, (ii) to repay such loan, and/or (iii) to repay a prior
exempt loan. No security acquired with the proceeds of an exempt loan may be
subject to a put, call or other option, or buy-sell or similar arrangement while
held by and when distributed from the ESOP. The terms of each exempt loan shall
meet the applicable requirements of Treasury Regulations Section 54.4975-7(b),
including the requirements: (1) that the loan bear a reasonable rate of
interest, be for a definite period (rather than payable on demand), and be
without recourse against the Plan, and (2) that the only assets of the Plan that
may be given as collateral is Stock purchased with the proceeds of that loan or
with the proceeds of a prior exempt loan. The interest rate of an exempt loan
and the price of the securities to be acquired with the proceeds of an exempt
loan may not be such that plan assets are drained off. An exempt loan must be
primarily for the benefit of the Participants and Beneficiaries of the Plan.
Proceeds of an exempt loan must be used within a reasonable time to acquire
Perspecta Stock, to repay the exempt loan, or to repay a prior exempt loan. No
person entitled to payment under an exempt loan shall have any right to assets
of the ESOP other than collateral given for the exempt loan, contributions
(other than contributions of Perspecta Stock) made to repay such exempt loan,
and earnings attributable to such collateral and the investment of such
contributions. Payments made with respect to an exempt loan during a Plan Year
must not exceed an amount equal to the sum of such contributions and earnings
during such Plan Year less such payments in prior years. Such contributions and
earnings must be accounted for separately in the books of account of the ESOP
until the exempt loan is repaid. In the event of a default on an exempt loan,
the assets transferred from the Plan may not exceed the amount of the default.
If the lender is a disqualified person, the assets transferred may not exceed
the amount then due under the payment schedule of the exempt loan. In the event
that a Participant incurs a forfeiture, assets in the Participant's Accounts
other than Stock acquired with an exempt loan will be forfeited before such
Stock is forfeited.


(b)    Put Options. The Company shall issue a “Put Option” to each Participant
(or each Participant’s Beneficiary) who receives a distribution of Stock if, at
the time of such distribution, Stock is not then readily tradable on an
established market, as defined in Code Section 409(h) and the regulations
thereunder. The Put Option shall permit the Participant (or the Participant’s
Beneficiary) to sell such Stock at its then fair market, as determined by an
independent appraiser in accordance with the provisions of subsection
20.2(e)(iv), to the Company at any time during the sixty-day period commencing
on the date the Stock was distributed to the Participant (or the Participant’s
Beneficiary), and, if not exercised within that period, the Put Option will
temporarily lapse. The Plan Administrator shall extend the sixty-day period
referred to in the immediately preceding sentence if such an extension is
necessary in order for the Stock to be valued by an independent appraiser as of
the applicable Valuation Date coincident with or immediately preceding the date
the Stock was distributed to the recipient. As of the annual Valuation Date
coincident with or immediately following the Plan Year in which such temporary
lapse of the Put Option occurs, the independent appraiser shall determine the
value of the Stock in accordance with the provisions of subsection 20.2(e)(iv),
and the Plan Administrator shall notify each distribute who did not exercise the
initial Put Option prior to its temporary lapse in the preceding Plan Year of
the revised value of the Stock. The time during which the Put Option may be
exercised shall



--------------------------------------------------------------------------------





recommence on the date such notice or revaluation is given in the Plan Year
following the Plan Year in which such temporary lapse occurred and shall
permanently terminate sixty days thereafter. The Trustee may be permitted by the
Company to purchase Stock put to the Company under a Put Option. Payment for
Stock sold pursuant to a Put Option shall be made, as determined in the
discretion of the Plan Administrator, in the following forms:


(i)    If a Participant’s Account invested in the ESOP is distributed in a total
distribution (that is, a distribution within one taxable year of the balance to
the credit of the Participant’s Account invested in the ESOP), then payment for
such Stock may be made with a promissory note that provides for substantially
equal annual installments commencing within 30 days from the date of the
exercise of the Put Option and over a period not exceeding five years, with
interest payable at a reasonable rate (as determined by the Plan Administrator)
on any unpaid installment balance, with adequate security provided, and without
penalty for any prepayment of such installments; or


(ii)    In a lump sum no later than 30 days after such Participant exercises the
Put Option.


Except as otherwise provided in this Section, no shares of Stock held or
distributed by the Trustee may be subject to a put, call or other option, or
buy-sell or similar arrangement. The provisions of this Section are
non-terminable and shall continue to be applicable to shares of Stock even if
the Accounts held in the Trust Fund in Stock under the Plan cease to be an ESOP
within the meaning of Code Section 4975(e)(7).


(c)    The rights and protections as stated in subsections 20.2(a) and (b) are
non- terminable.


(d)    All assets acquired by the ESOP with the proceeds of an exempt loan will
be added to and maintained in a suspense account. Stock acquired through an
exempt loan shall be released from the suspense account as the exempt loan is
repaid. For each Plan Year until the exempt loan is fully repaid, the number of
shares of Stock released from the suspense account shall equal the number of
unreleased shares immediately before such release for the current Plan Year
multiplied by the “Release Fraction.” As used herein, the Release Fraction shall
be a fraction the numerator of which is the amount of principal and interest
paid on the exempt loan for such current Plan Year and the denominator of which
is the sum of the numerator plus the principal and interest to be paid on such
exempt loan for all future years during the duration of the term of such loan
(determined without reference to any possible extensions or renewals thereof).


(e)    Allocations, Forfeitures and Valuations.


(i)    As at the end of each Plan Year, the ESOP must consistently allocate to
the Participant’s Accounts non-monetary units representing Participants’
interests in assets withdrawn from the suspense account.




(ii)    Interest with respect to securities acquired with the proceeds of an
exempt loan must be allocated as income of the ESOP, except to the extent that
the ESOP provides for the use of income from such securities to repay the loan.



--------------------------------------------------------------------------------





(iii)    If a portion of a Participant’s Account is forfeited, qualifying
Company securities allocated under this subsection 20.2(e) must be forfeited
only after other assets.


(iv)    Valuations must be made in good faith and based on fair market value.
The fair market value of Company securities that are not readily tradable on an
established securities market shall be determined by an independent appraiser,
as defined in Code Section 401(a)(28)(C), in accordance with the provisions of
ERISA Section 3(18). In the case of a transaction between the Plan and a
disqualified person as described in Code Section 4975(e)(2), value must be
determined as of the date of the transaction.


(v)    Notwithstanding any provision of this Plan to the contrary, if shares of
Stock are sold to the Plan by a shareholder in a transaction for which special
tax treatment is elected by such shareholder (or his representative) pursuant to
Code Section 1042, no allocation of such shares (or other assets in lieu
thereof) may accrue or be allocated directly or indirectly under any plan of the
Company meeting the requirements of Code Section 401(a) to the Accounts of:


(1)    any person who owns (after the application of Code Section 318(a)) more
than (A) 25 percent of any class of the outstanding stock of the companies
included in a controlled group of corporations, within the meaning of Code
Section 414(b), that includes the Company, or (B) the total value of any class
of outstanding stock of any such company; or


(2)    during the Nonallocation Period, any person who sold shares to the Plan,
and any person who is related to such shareholder (within the meaning of Code
Section 267(b)), but excluding lineal descendants of such shareholder as long as
no more than 5 percent of the aggregate amount of all Stock sold by such
shareholder or any other relative of the lineal descendant in a transaction to
which Code Section 1042 applies is allocated to lineal descendants of such
shareholder during the Nonallocation Period.


(3)    The term “Nonallocation Period” means the period beginning on the date of
sale and ending on the later of ten years after the date of sale or the date of
the allocation attributable to the final payment on the exempt loan incurred
with respect to the sale. An election under Code Section 1042 may not be made if
the Company is an S corporation at the time of sale, but if such an election is
made for a time when the Company is a C corporation the restrictions of this
subsection shall continue to apply if the Company becomes an S corporation.


(f)    Accounts are Distributable Only in Stock. If securities acquired with the
proceeds of an exempt loan available for distribution consist of more than one
class, a











--------------------------------------------------------------------------------





Distributee must receive substantially the same proportion of each such class.
In the event such distributable securities are not readily tradeable on an
established market, a Participant has the right to require the Company to
repurchase such securities within the time periods and in accordance with the
methods described in Code Sections 409(h)(5) and (6). Income held by the ESOP
for a 2-year period or longer must be distributed under the rule described in
the first sentence of this subsection 20.2(f).


20.3    Distributions. Notwithstanding any provision of the Plan to the
contrary, any portion of a Participant’s Accounts attributable to Stock acquired
by the ESOP which has not been invested in accordance with Section 7.3 shall, at
the election of the Participant and his Spouse (if required under subsection
9.4(b)(i)), be distributed not later than one (1) year after the close of the
Plan Year (i) in which occurs the Participant’s Severance by reason of
attainment of Normal Retirement Date, Total and Permanent Disability, or death,
or (ii) which is the fifth Plan Year following the Plan Year in which occurs the
Participant’s Severance for any reason other than those listed under (i) above,
provided that the Participant is not reemployed prior to the close of such fifth
Plan Year. It is intended that this Section 20.3 complies with the distribution
rule set forth in Code Section 409(o)(1) with respect to amounts invested in the
ESOP.


20.4    Treatment of Dividends. Whenever cash dividends are declared in respect
of Stock held by the ESOP, Participants who are considered to be Participants in
the ESOP on the dividends record date may make an election in respect of Stock
deemed to be held in their Accounts under the ESOP no later than the ex-dividend
date either to receive such dividends in a cash distribution from the ESOP or to
have such dividends reinvested for their benefit in Stock to be held in the
Perspecta Stock Fund (or DXC Stock Fund) of the ESOP. Such election shall be
offered and administered in accordance with Code Section 404(k)(2)(A)(iii),
related Treasury Regulations and other official IRS guidance, including IRS
Notice 2002-2. Participants who fail to make an affirmative election to receive
a cash distribution of dividends shall be deemed to have made an election to
have such dividends reinvested for their benefit in Stock to be held in the
Perspecta Stock Fund (or DXC Stock Fund) of the ESOP. Notwithstanding anything
to the contrary herein, dividends paid in respect of Stock held by the ESOP
shall be fully vested at all times. Dividends paid in respect of Stock held by
the ESOP shall be distributed to Participants or reinvested as soon as
practicable following the dividends payment date in accordance with the election
procedure described herein. Such dividends shall not be subject to the
nondiscrimination provisions of the Code, including Code Sections 401(a)(4),
401(k), 401(m), 410(b), shall not be considered Annual Additions for purposes of
Code Section 415 nor shall they be subject to the top-heavy rules of Code
Section 416. For purposes of this Section 20.4, a Beneficiary or an alternate
payee described in Section 20.1 of the Plan shall be eligible to make the
election described herein with respect to Stock held in the Beneficiary’s
Account that is considered to be part of the ESOP no later than the ex-dividend
date.






--------------------------------------------------------------------------------









ARTICLE XXI
AFTER-TAX MERGED ACCOUNTS


21.1    Coverage. The provisions of this Article XXI shall apply to any
Participant whose benefits under the qualified plan of his previous employer
includes Account balances containing after-tax employee contributions which are
attributable to the merger of assets of a qualified retirement plan of the
previous employer into this Plan. The purpose of this Article XXI is to allow
the Plan to accept such account balances and to provide for the administration
of such account balances.


21.2    After-Tax Merged Account. In addition to the Accounts defined in Section
2.1 of this Plan, there is hereby created an additional Account to be known as
an “After-Tax Merged Account,” which shall mean the account established and
maintained for a Participant to record amounts held in the Trust Fund which are
attributable to Participant transfer contributions or plan to plan transfers of
after-tax employee contribution account balances of such Participant. The
provisions of this Plan applicable to a Merged Account shall apply also to an
After-Tax Merged Account.


21.3    Withdrawals. While still an Employee, a Participant may, upon at least
thirty (30) days’ written notice to the Committee, make a withdrawal from his
After-Tax Merged Account of any amount up to the entire amount thereof. The
maximum amount subject to withdrawal under this Section 21.3 shall be determined
as of the Valuation Date immediately following the Committee’s determination
authorizing the withdrawal. A Participant who makes a withdrawal under this
Section 21.3 shall not be eligible to again make a withdrawal under this Section
21.3 prior to the first anniversary of the date the Participant’s most recent
withdrawal under this Section 21.3 was distributed to him.


21.4    Effect on Other Plan Provisions. Nothing contained in this Article XXI
shall be deemed to create any right in any Participant to make after-tax
employee contributions to this Plan nor shall this Article XXI create any
additional rights beyond those required to effectuate the creation and
administration of the After-Tax Merged Accounts.










--------------------------------------------------------------------------------











Execution of the Plan
IN WITNESS WHEREOF, an authorized delegate of the Perspecta Employee Benefits
Settlor Committee has executed this Plan, effective as of April 1, 2019.




PERSPECTA INC.
PERSPECTA EMPLOYEE BENEFITS SETTLOR COMMITTEE






By:    Name: John Kavanaugh
Title: Chief Financial Officer


Date:     








--------------------------------------------------------------------------------









Appendix A


Special Provisions From Certain Prior Plans


Notwithstanding anything in the Plan to the contrary, the provisions of this
Appendix A shall govern as applied to employees at the locations or entities
listed below who were employed by their prior employer and/or were participants
in a prior plan, as applicable, on the date immediately prior to becoming an
Employee of the Company or a Participating Employer (in conjunction with a
Company-related acquisition, outsourcing agreement or transaction):


ANALEX CORPORATION


The following modifications shall apply to (i) former participants in the Analex
Corporation Employee Savings Plan who were also employees covered by a
collective bargaining agreement between Analex Corporation and the International
Brotherhood of Electrical Workers AFL-CIO (Local #2088) on September 30, 2007,
and who continued as participants in the Vencore Services and Solutions, Inc.
401(k) Plan on October 1, 2007, as specifically set forth in a collective
bargaining agreement, and (ii) individuals who became members of the bargaining
class described above on or after October 1, 2007, and who became participants
in the Vencore Services and Solutions, Inc. 401(k) Plan on or after such date or
who became participants in the Vencore Plan on or after January 1, 2016.


ARTICLE II DEFINITIONS


2.17    Early Retirement Date. The first day of the month that coincides with or
next follows the date the Participant incurs a Severance after attaining at
least age fifty-five (55) and completing at least two Years of Service.


2.42    Normal Retirement Age. Sixty (60).


ARTICLE V
EMPLOYER CONTRIBUTIONS


5.1(a)(3)(1)(A)    The Participating Employer shall make a Matching Contribution
for each payroll period in an amount equal to one hundred percent (100%) of the
first four percent (4%) of the aggregate Compensation Deferral Contributions
made on behalf of the Participant during the payroll period.


ARTICLE VIII VESTING


8.2(d)    A Participant shall have a one hundred percent (100%) Vested Interest
in the value of his Matching Contributions Account upon his Early Retirement
Date or upon an earlier



--------------------------------------------------------------------------------





Severance by reason of death or Total and Permanent Disability. In addition, if
a Participant was an active participant in the Analex Corporation Employee
Savings Plan on October 1, 2007, the
Vested Interest of such Participant’s Matching Contributions Account shall be
one hundred percent (100%). In addition, if a Participant dies while performing
qualified military service (as defined in Code Section 414(u)(5)), the Vested
Interest of such Participant’s Matching Contributions Account shall be one
hundred percent (100%).


ARTICLE IX
PAYMENT OF PLAN BENEFITS


9.7    Any hardship withdrawal is subject to a $500 minimum amount.








--------------------------------------------------------------------------------











Appendix B


Service Exceptions


Notwithstanding anything in the Plan to the contrary, the provisions of this
Appendix B shall govern as applied to employees at the locations or entities
listed below who were employed by their prior employer, as applicable, on the
date immediately prior to becoming an Employee of the Company or a Participating
Employer (in conjunction with a Company-related acquisition, outsourcing
agreement or transaction):


SERVICE EXCEPTIONS FOR PERSPECTA INC. 401(k) PLAN


TRANSACTION NAME     SERVICE EXCEPTION



Perspecta Enterprise Solutions LLCService recognized for vesting under the HPE
401(k) Plan will be recognized.General DynamicsService recognized for vesting
under the DXC MAP will be recognized.Hughes Support CenterService recognized for
vesting under the DXC MAP will be recognized.HVH Precision Analytics LLCService
recognized for vesting under the Vencore Plan will be recognized.Perspecta Labs
Inc. (formerly Vencore Labs, Inc.)Service recognized for vesting under the
Vencore Plan will be recognized.Perspecta Engineering Inc. (formerly Vencore,
Inc.)Service recognized for vesting under the Vencore Plan will be
recognized.Perspecta Risk Decision Inc. (formerly KeyPoint Government Solutions,
Inc.)Service recognized for vesting under the KGS Plan will be recognized.







--------------------------------------------------------------------------------









Appendix C


Participating Employers




Affiliated Companies designated as Participating Employers:


•Perspecta Enterprise Solutions LLC


•Perspecta State & Local Inc.


•NHIC, Corp.


•SafeGuard Services, LLC


•Perspecta Risk Decision Inc.


•Perspecta Labs Inc.


•Perspecta Engineering Inc.




Non-Affiliated Companies designated as Participating Employers:


•HVH Precision Analytics LLC






--------------------------------------------------------------------------------











Appendix D


Eligible Unions


Employees represented by the unions listed below are eligible to participate in
this Plan on the date listed below, if applicable, provided such Employees meet
the Plan’s eligibility requirements.


None.






--------------------------------------------------------------------------------









Appendix E


Loan Rollovers


Notwithstanding anything in the Plan to the contrary, the Plan shall accept a
rollover of a loan that was under the prior employer’s plan into this Plan for
the employees of the entities listed below who were employed by their prior
employer, as applicable, on the date immediately prior to becoming an Employee
of the Company (in conjunction with a Company acquisition or outsourcing
agreement).








--------------------------------------------------------------------------------











Appendix F


Reserved








--------------------------------------------------------------------------------











Appendix G
Target Series Retirement Funds


Compensation Deferral Contributions made on behalf of Automatic Enrollment
Participants are invested in the Investment Funds set forth on the following
table.


In accordance with Section 7.1, Matching Contributions and Retirement Accounts
credited on a Participant’s behalf shall be initially invested in the applicable
Target Series Retirement Fund set forth below, unless the Participant elects to
have such amounts initially invested in any other Investment Fund(s) in
accordance with the provisions of subsection 7.3(b).



Year of BirthTarget Series Retirement Fund*1947 and earlierRetirement Fund1948
to 1952Retirement 2015 Fund1953 to 1957Retirement 2020 Fund1958 to
1962Retirement 2025 Fund1963 to 1967Retirement 2030 Fund1968 to 1972Retirement
2035 Fund1973 to 1977Retirement 2040 Fund1978 to 1982Retirement 2045 Fund1983 to
1987Retirement 2050 Fund1988 to 1992Retirement 2055 Fund1993 and
beyondRetirement 2060 Fund

*Based on Normal Retirement Age






--------------------------------------------------------------------------------











Appendix H


Reserved






--------------------------------------------------------------------------------









Appendix I


ESOP


n/a



